Exhibit 10.1

EXECUTION COPY

CUSIP: 70788HAC7

 

 

 

CREDIT AGREEMENT

dated as of

September 28, 2012

among

PENN VIRGINIA HOLDING CORP.,

as Borrower

PENN VIRGINIA CORPORATION,

as Parent

The Lenders Party Hereto

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent and Issuing Bank

and

ROYAL BANK OF CANADA,

as Syndication Agent

and

BANK OF NOVA SCOTIA AND BANK OF AMERICA, N.A.,

as Co-Documentation Agents

 

 

WELLS FARGO SECURITIES, LLC AND RBC CAPITAL MARKETS,

as Joint Bookrunners and Joint Lead Arrangers

 

 

 



--------------------------------------------------------------------------------

ARTICLE I          DEFINITIONS

     1   

SECTION 1.01.

   Defined Terms      1   

SECTION 1.02.

   Classification of Loans and Borrowings      27   

SECTION 1.03.

   Terms Generally      27   

SECTION 1.04.

   Accounting Terms; GAAP      27   

ARTICLE II        THE CREDITS

     28   

SECTION 2.01.

   Commitments      28   

SECTION 2.02.

   Loans and Borrowings      28   

SECTION 2.03.

   Requests for Borrowings      28   

SECTION 2.04.

   Borrowing Base      29   

SECTION 2.05.

   Increase in Aggregate Commitment Amount      31   

SECTION 2.06.

   Letters of Credit      32   

SECTION 2.07.

   Funding of Borrowings      36   

SECTION 2.08.

   Interest Elections      37   

SECTION 2.09.

   Termination and Reduction of Commitments      38   

SECTION 2.10.

   Repayment of Loans; Evidence of Debt      39   

SECTION 2.11.

   Prepayment of Loans      39   

SECTION 2.12.

   Fees      41   

SECTION 2.13.

   Interest      42   

SECTION 2.14.

   Alternate Rate of Interest      43   

SECTION 2.15.

   Increased Costs      43   

SECTION 2.16.

   Break Funding Payments      44   

SECTION 2.17.

   Taxes      45   

SECTION 2.18.

   Payments Generally; Pro Rata Treatment; Sharing of Set-offs      48   

SECTION 2.19.

   Mitigation Obligations; Replacement of Lenders      50   

SECTION 2.20.

   Defaulting Lenders      50   

ARTICLE III        REPRESENTATIONS AND WARRANTIES

     52   

SECTION 3.01.

   Existence; Organization; Powers      52   

SECTION 3.02.

   Authorization; Enforceability      52   

SECTION 3.03.

   Governmental Approvals; No Conflicts      52   

SECTION 3.04.

   Financial Condition; No Material Adverse Change      53   

SECTION 3.05.

   Properties      54   

 

i



--------------------------------------------------------------------------------

SECTION 3.06.

   Litigation and Environmental Matters      54   

SECTION 3.07.

   Compliance with Laws and Agreements      56   

SECTION 3.08.

   Investment Company Status      56   

SECTION 3.09.

   Taxes      56   

SECTION 3.10.

   ERISA      56   

SECTION 3.11.

   Disclosure      56   

SECTION 3.12.

   Use of Loans and Letters of Credit      57   

SECTION 3.13.

   Subsidiaries      57   

SECTION 3.14.

   Jurisdiction of Incorporation or Organization      57   

SECTION 3.15.

   Maintenance of Properties      58   

SECTION 3.16.

   Insurance      58   

SECTION 3.17.

   Gas Imbalances, Prepayments      58   

SECTION 3.18.

   Marketing of Production      58   

SECTION 3.19.

   Hedging Transactions      59   

SECTION 3.20.

   Restriction on Liens      59   

SECTION 3.21.

   Intellectual Property      59   

SECTION 3.22.

   Material Personal Property      59   

SECTION 3.23.

   Business      59   

SECTION 3.24.

   Solvency      59   

SECTION 3.25.

   Licenses, Permits, Etc      60   

SECTION 3.26.

   Fiscal Year      60   

SECTION 3.27.

   Seniority Designation      60   

ARTICLE IV        CONDITIONS

     60   

SECTION 4.01.

   Effective Date      60   

SECTION 4.02.

   Each Credit Event      63   

ARTICLE V        AFFIRMATIVE COVENANTS

     64   

SECTION 5.01.

   Financial Statements; Other Information      64   

SECTION 5.02.

   Notices of Material Events      67   

SECTION 5.03.

   Existence; Conduct of Business      67   

SECTION 5.04.

   Payment of Obligations, Taxes and Material Claims      68   

SECTION 5.05.

   Maintenance of Properties; Insurance      68   

SECTION 5.06.

   Books and Records; Inspection Rights      69   

SECTION 5.07.

   Compliance with Laws      70   

 

ii



--------------------------------------------------------------------------------

SECTION 5.08.

   Use of Proceeds and Letters of Credit      70   

SECTION 5.09.

   Environmental Matters      70   

SECTION 5.10.

   Further Assurances      71   

SECTION 5.11.

   Reserve Reports      71   

SECTION 5.12.

   Title Information      72   

SECTION 5.13.

   Additional Collateral; Additional Guarantors      73   

SECTION 5.14.

   ERISA Information and Compliance      73   

SECTION 5.15.

   Business of the Borrower      74   

SECTION 5.16.

   Permits, Licenses      74   

SECTION 5.17.

   Swap Agreement Termination      74   

SECTION 5.18.

   Restricted Subsidiaries      75   

SECTION 5.19.

   Agreements Respecting Unrestricted Subsidiaries      75   

SECTION 5.20.

   Additional Covenants Upon Issuance of Unsecured Notes      75   

SECTION 5.21.

   Additional Covenants Upon Issuance of Permitted Second Lien Debt      75   

SECTION 5.22.

   Post-Closing Title Diligence      76   

ARTICLE VI        NEGATIVE COVENANTS

     76   

SECTION 6.01.

   Indebtedness      76   

SECTION 6.02.

   Liens      78   

SECTION 6.03.

   Fundamental Changes      78   

SECTION 6.04.

   Investments, Loans and Advances      79   

SECTION 6.05.

   Hedging Transactions      80   

SECTION 6.06.

   Restricted Payments      81   

SECTION 6.07.

   Transactions with Affiliates      81   

SECTION 6.08.

   Restrictive Agreements      82   

SECTION 6.09.

   Financial Covenants      82   

SECTION 6.10.

   Designation and Conversion of Restricted and Unrestricted Subsidiaries;
Indebtedness of Unrestricted Subsidiaries      83   

SECTION 6.11.

   Proceeds of Loans      83   

SECTION 6.12.

   ERISA Compliance      83   

SECTION 6.13.

   Sale of Properties      84   

SECTION 6.14.

   Environmental Matters      85   

SECTION 6.15.

   Subsidiaries      85   

 

iii



--------------------------------------------------------------------------------

SECTION 6.16.

   Gas Imbalances, Take-or-Pay or Other Prepayments      85   

SECTION 6.17.

   Fiscal Year; Fiscal Quarter      86   

SECTION 6.18.

   Repayment of Unsecured Notes; Amendment of Unsecured Notes Documents      86
  

SECTION 6.19.

   Marketing Activities      86   

SECTION 6.20.

   Sale or Discount of Receivables      87   

SECTION 6.21.

   Limitation on Prepayment of Second Lien Indebtedness; Amendment of Permitted
Second Lien Loan Documents      87   

SECTION 6.22.

   Acquisition of Permitted Second Lien Debt      88   

SECTION 6.23.

   Additional Collateral for Permitted Second Lien Debt      88   

ARTICLE VII       EVENTS OF DEFAULT; REMEDIES; APPLICATION OF PROCEEDS

     88   

SECTION 7.01.

   Events of Default      88   

SECTION 7.02.

   Application of Payments      91   

ARTICLE VIII     THE ADMINISTRATIVE AGENT

     92   

SECTION 8.01.

   Appointment; Powers      92   

SECTION 8.02.

   Agents as Lenders      92   

SECTION 8.03.

   Duties and Obligations of Administrative Agent      92   

SECTION 8.04.

   Reliance by Administrative Agent      93   

SECTION 8.05.

   Subagents      93   

SECTION 8.06.

   Resignation or Removal of Administrative Agent      93   

SECTION 8.07.

   No Reliance      93   

SECTION 8.08.

   Administrative Agent May File Proofs of Claim      94   

SECTION 8.09.

   Authority of Administrative Agent to Execute Collateral Documents and Release
Collateral and Liens      94   

SECTION 8.10.

   The Arrangers, the Syndication Agent and the Co-Documentation Agents      95
  

SECTION 8.11.

   Intercreditor Agreement      95   

ARTICLE IX       MISCELLANEOUS

     95   

SECTION 9.01.

   Notices      95   

SECTION 9.02.

   Waivers; Amendments      97   

SECTION 9.03.

   Expenses; Indemnity; Damage Waiver      98   

SECTION 9.04.

   Successors and Assigns      100   

SECTION 9.05.

   Survival      103   

 

iv



--------------------------------------------------------------------------------

SECTION 9.06.

   Counterparts; Integration; Effectiveness      103   

SECTION 9.07.

   Severability      104   

SECTION 9.08.

   Right of Setoff      104   

SECTION 9.09.

   Governing Law; Jurisdiction; Consent to Service of Process      104   

SECTION 9.10.

   WAIVER OF JURY TRIAL      105   

SECTION 9.11.

   Headings      105   

SECTION 9.12.

   Confidentiality      105   

SECTION 9.13.

   Interest Rate Limitation      106   

SECTION 9.14.

   Collateral Matters; Lender Party Swap Agreements and Lender Party Financial
Service Products      107   

SECTION 9.15.

   No Third Party Beneficiaries      108   

SECTION 9.16.

   USA PATRIOT Act      108   

SECTION 9.17.

   NO ORAL AGREEMENTS      108   

SCHEDULES:

Schedule 2.01 – Commitments

Schedule 2.06(k) – Existing Letters of Credit

Schedule 3.06 – Litigation

Schedule 3.13 – Subsidiaries

Schedule 3.17 – Gas Imbalances

Schedule 3.18 –Marketing Contracts

Schedule 3.19 – Swap Agreements

Schedule 4.01(m) – Certain Unrestricted Subsidiaries

Schedule 6.01(b) – Outstanding Unsecured Notes

Schedule 6.01(c) – Existing Indebtedness

Schedule 6.02 – Existing Liens

Schedule 6.04 – Investments

Schedule 6.08 – Existing Restrictions

EXHIBITS:

Exhibit A – Form of Assignment and Assumption

Exhibit B – Additional Lender Agreement

Exhibit C – Compliance Certificate

Exhibit D – Form of Subordination Agreement

Exhibit E – U.S. Tax Withholding Certificates

 

v



--------------------------------------------------------------------------------

This CREDIT AGREEMENT dated as of September 28, 2012, among PENN VIRGINIA
HOLDING CORP., as Borrower, PENN VIRGINIA CORPORATION, as Parent, LENDERS party
hereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent.

W I T N E S S E T H:

The parties hereto agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

“2007 Convertible Notes” means those certain 4 1/2% convertible senior
subordinated notes due November 15, 2012, issued by the Parent in an aggregate
principal amount of $230,000,000 on the date of issuance thereof.

“2007 Convertible Notes Indenture” means collectively, that certain indenture
dated as of December 5, 2007, by and among the Parent, as issuer, certain of its
affiliates and Wells Fargo Bank, National Association, as trustee, that certain
first supplemental indenture dated as of December 5, 2007, between the Parent
and Wells Fargo Bank, National Association, as trustee, and related
documentation entered into in connection therewith, pursuant to which the 2007
Convertible Notes have been issued, as the same may be amended, restated,
modified or supplemented from time to time.

“2016 Senior Notes” means those certain 10.375% Senior Notes due June 2016,
issued by the Parent in an aggregate principal amount of $300,000,000 on the
date of issuance thereof.

“2016 Senior Notes Indenture” means collectively, that certain indenture dated
as of June 15, 2009, by and among the Parent, as issuer, certain of its
affiliates and Wells Fargo Bank, National Association, as trustee, that certain
first supplemental indenture dated as of June 15, 2009, between the Parent and
Wells Fargo Bank, National Association, as trustee, that certain second
supplemental indenture dated as of April 4, 2011, between the Parent and Wells
Fargo Bank, National Association, as trustee, and related documentation entered
into in connection therewith, pursuant to which the 2016 Senior Notes have been
issued, as the same may be amended, restated, modified or supplemented from time
to time.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Additional Lender Agreement” shall have the meaning assigned to such term in
Section 2.05(b).



--------------------------------------------------------------------------------

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Agent” means Wells Fargo Bank, National Association, in its
capacity as administrative agent for the Lenders hereunder, pursuant to
Article VIII (and not in its individual capacity as a Lender), together with any
successor agent appointed pursuant to Article VIII.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Advance Payment Contract” means (a) any production payment (whether volumetric
or dollar denominated) granted or sold by any Credit Party payable from a
specified share of proceeds received from production from specified Oil and Gas
Properties, together with all undertakings and obligations in connection
therewith, or (b) any contract whereby any Credit Party receives or becomes
entitled to receive (either directly or indirectly) any payment (an “Advance
Payment”) as consideration for (i) Hydrocarbons produced or to be produced from
Oil and Gas Properties owned by any Credit Party in advance of the delivery of
such Hydrocarbons (and regardless of whether such Hydrocarbons are actually
produced or actual delivery is required) to or for the account of the purchaser
thereof or (ii) a right or option to receive such Hydrocarbons (or a cash
payment in lieu of such Hydrocarbons); provided that inclusion of customary and
standard “take or pay” provisions in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, cause such gas sales or
purchase contract to constitute an Advance Payment Contract for the purposes of
this definition.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Aggregate Commitment Amount” means the aggregate of the Commitment Amounts of
all the Lenders, as increased or reduced from time to time pursuant to the terms
hereof; provided that the Aggregate Commitment Amount shall not at any time
exceed the Maximum Facility Amount.

“Agreement” means this Credit Agreement, as it may be amended, restated,
supplemented or otherwise modified and in effect from time to time.

“Alternate Base Rate” means, for any day, a fluctuating rate per annum equal to
the greatest of (a) the rate of interest in effect for such day as publicly
announced from time to time by Wells Fargo Bank as its “prime rate”, (b) the
Federal Funds Effective Rate in effect on such date plus 1/2 of 1%, and (c) the
Adjusted LIBO Rate for a one month Interest Period for such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus 1%, provided
that, for the avoidance of doubt, the Adjusted LIBO Rate for any day shall be
based on the rate appearing on the Reuters Screen LIBOR01 Page (or on any
successor or substitute page) at approximately 11:00 a.m. London time on such
day (without any rounding). The “prime rate” is a rate set by Wells Fargo Bank
based upon various factors including Wells Fargo Bank’s costs and desired
return, general economic conditions and other factors, and is used as a
reference

 

2



--------------------------------------------------------------------------------

point for pricing some loans, which may be priced at, above, or below such
announced rate. Any change in such rate announced by Wells Fargo Bank shall take
effect at the opening of business on the day specified in the public
announcement of such change. Additionally, any change in the Alternate Base Rate
due to a change in the Federal Funds Effective Rate or the Adjusted LIBO Rate
shall be effective from and including the effective date of such change in the
Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment Amount represented by such Lender’s Commitment Amount;
provided that for purposes of Section 2.20 when a Defaulting Lender shall exist,
“Applicable Percentage” shall mean the percentage of the Aggregate Commitment
Amount (disregarding any Defaulting Lender’s Commitment Amount) represented by
such Lender’s Commitment Amount. If the Commitments have terminated or expired,
the Applicable Percentages shall be determined based upon the Commitment Amounts
most recently in effect, giving effect to any assignments and to any Lender’s
status as a Defaulting Lender at the time of determination.

“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, or with respect to the Unused Commitment Fees payable hereunder, as the
case may be, the applicable rate per annum set forth below under the caption
“ABR Spread”, “Eurodollar Spread” or “Unused Commitment Fee Rate”, as the case
may be, based upon the Borrowing Base Usage applicable on such date:

 

Borrowing Base Usage:

   ABR
Spread     Eurodollar
Spread     Unused
Commitment Fee
Rate  

Equal to or greater than 90%

     1.500 %      2.500 %      0.500 % 

Equal to or greater than 75%, but less than 90%

     1.250 %      2.250 %      0.500 % 

Equal to or greater than 50%, but less than 75%

     1.000 %      2.000 %      0.500 % 

Equal to or greater than 25% but less than 50%

     0.750 %      1.750 %      0.375 % 

Less than 25%

     0.500 %      1.500 %      0.375 % 

Each change in the Applicable Rate shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change.

“Approved Counterparty” means, at any time and from time to time, (i) any Person
engaged in the business of entering into Swap Agreements for commodity, interest
rate or

 

3



--------------------------------------------------------------------------------

currency risk that has (or the credit support provider of such Person has), at
the time the Parent, the Borrower or any Restricted Subsidiary enters into a
Swap Agreement with such Person, a long term senior unsecured debt credit rating
of “A-” or better from S&P, (ii) any Lender or Affiliate of a Lender or
(iii) any other Person designated by the Parent or the Borrower that is
acceptable to the Administrative Agent.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.

“Approved Petroleum Engineers” means any of Wright & Company, Inc., Ryder Scott
Company, Netherland Sewell & Associates, Inc., and Miller and Lentz, Ltd., or
such other reputable firm(s) of independent petroleum engineers as shall be
approved by the Majority Lenders.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.

“Authorized Officer” means, as to any Person, the chief executive officer, the
president, the chief financial officer or any executive vice president or vice
president of such Person. Unless otherwise specified, all references to an
Authorized Officer herein shall mean an Authorized Officer of the Parent.

“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.

“Beneficial Owner” means, with respect to any U.S. Federal withholding Tax, the
beneficial owner, for U.S. Federal income tax purposes, to whom such Tax
relates.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrower” means Penn Virginia Holding Corp., a Delaware corporation.

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

“Borrowing Base” means at any time an amount equal to the amount determined in
accordance with Section 2.04.

“Borrowing Base Deficiency” means, as of any date, the amount, if any, by which
the Credit Exposure on such date exceeds the Borrowing Base in effect on such
date; provided that, for purposes of determining the existence and amount of any
Borrowing Base Deficiency, obligations under any Letter of Credit will not be
deemed to be outstanding to the extent such obligations are secured by cash in
the manner contemplated by Section 2.06(j).

 

4



--------------------------------------------------------------------------------

“Borrowing Base Properties” means all proved Oil and Gas Properties of the
Borrower and the Guarantors located in the United States included in the most
recently delivered Reserve Report and evaluated by the Administrative Agent and
the Lenders for purposes of establishing the Borrowing Base.

“Borrowing Base Usage” means, as of any date and for all purposes, the quotient,
expressed as a percentage, of (i) the Credit Exposure as of such date, divided
by (ii) the lesser of (A) the Aggregate Commitment Amount as of such date and
(B) the Borrowing Base in effect on such date.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Dallas, Texas are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Call Spread Transaction” means, collectively, that certain transaction entered
into by the Parent in connection with the issuance of the 2007 Convertible Notes
pursuant to which (i) the Parent purchased for cash one or more call options
from one or more Persons (including one or more Lenders or Affiliates of
Lenders) with respect to a specified number of shares of the Parent’s issued and
outstanding capital stock determined based on the aggregate principal amount of
the 2007 Convertible Notes at a strike price approximately equal to the
conversion price of the 2007 Convertible Notes and (ii) the Parent concurrently
sold one or more warrants to one or more Person (including one or more Lenders
or Affiliates of Lenders) with respect to a specified number of shares of the
Parent’s issued and outstanding capital stock determined based on the aggregate
principal amount of the 2007 Convertible Notes at a strike price in excess of
the conversion price.

“Capital Lease” of any Person means any lease of Property by such Person, as
lessee, that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capital Lease Obligations” of any Person means the amount of the obligations of
such Person under any Capital Lease, which obligations are required to be
classified and accounted for as capital leases on a balance sheet of such Person
under GAAP, and the amount of such obligations shall be the capitalized amount
thereof determined in accordance with GAAP.

“Casualty Event” means any loss, casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any Property or asset of the Parent, the Borrower or any Restricted
Subsidiary that was included in the most recent Reserve Report having a Fair
Market Value in excess of $10,000,000.

 

5



--------------------------------------------------------------------------------

“Change in Control” means (a) any Person or two or more Persons acting as a
group (as defined in Section 13(d)(3) of the Securities Exchange Act of 1934)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the SEC under the Securities Exchange Act of 1934) of 35% or more of the
outstanding shares of voting stock of the Parent; (b) individuals who, as of the
Effective Date, constitute the Board of Directors of the Parent (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board of
Directors of the Parent; provided, however, that any individual becoming a
director of the Parent subsequent to the date hereof whose election, or
nomination for election by the Parent’s shareholders, was approved by a vote of
at least a majority of the directors then comprising the Incumbent Board, shall
be considered as though such individual were a member of the Incumbent Board,
but excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest (as
such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934) or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board of
Directors of the Parent; or (c) less than 100% of the Equity Interests of the
Borrower are owned directly or indirectly by the Parent.

“Change in Law” means (a) the adoption after the date hereof of any applicable
law, rule or regulation (including any applicable law, rule or regulation
regarding capital adequacy) or any change therein after the date hereof, (b) any
change after the date hereof in the interpretation or administration thereof by
any Governmental Authority charged with the interpretation or administration
thereof, or compliance with any request or directive (whether or not having the
force of law) of any such Governmental Authority, or (c) the compliance, whether
commenced prior to or after the date hereof, by any Lender with the requirements
(regardless of the date enacted, adopted, promulgated or issued) of (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules guidelines or directives concerning capital adequacy
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Regulations and Supervisory Practices (or any successor similar
authority) or the United States financial regulatory authorities, in each case
pursuant to Basel III.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all “Mortgaged Property” and “Collateral”, as defined
in any Collateral Document.

“Collateral Documents” means the Guaranty, the Pledge Agreement, the Mortgages
and any and all other agreements, documents or instruments now or hereafter
executed and delivered by the Parent, the Borrower or any other Person
(including participation or similar agreements between any Lender and any other
lender or creditor with respect to any Secured Obligation pursuant to this
Agreement) in connection with, or as security for the payment or performance of
the Secured Obligations, as such agreements, documents or instruments may be
amended, supplemented or restated from time to time.

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans and to acquire participations in Letters of Credit hereunder,
expressed as an amount representing the maximum aggregate amount of such
Lender’s Credit Exposure hereunder;

 

6



--------------------------------------------------------------------------------

provided that such Lender’s Commitment (and such Lender’s Credit Exposure) shall
never exceed the least of (x) such Lender’s Commitment Amount, (y) such Lender’s
Applicable Percentage of the Borrowing Base then in effect and (z) such Lender’s
Applicable Percentage of the Aggregate Commitment Amount, in each case, as such
amounts may be adjusted from time to time in accordance with this Agreement.

“Commitment Amount” means, with respect to each Lender, as applicable, the
amount set forth opposite such Lender’s name on Schedule 2.01 (including any
revision thereof in accordance with Section 2.05) or in the Assignment and
Assumption pursuant to which such Lender shall have assumed its Commitment (or
as set forth opposite such Lender’s name on Schedule 2.01, plus (minus) any
amounts assumed (assigned) pursuant to an Assignment and Assumption). The
initial amount of each Lender’s Commitment Amount as of the Effective Date is
set forth on Schedule 2.01.

“Consolidated Current Assets” means with respect to the Parent and the
Restricted Subsidiaries, for any period, the consolidated current assets of the
Parent and the Restricted Subsidiaries; provided that Consolidated Current
Assets shall (i) include the unused amount of the total Commitments and
(ii) exclude any non-cash assets in respect of any Swap Agreement.

“Consolidated Current Liabilities” means with respect to the Parent and the
Restricted Subsidiaries, for any period, the consolidated current liabilities of
the Parent and the Restricted Subsidiaries; provided that Consolidated Current
Liabilities shall exclude (i) any non-cash liabilities or obligations in respect
of any Swap Agreement and (ii) current maturities under this Agreement, the 2007
Convertible Notes and the 2016 Senior Notes.

“Consolidated Net Income” means with respect to the Parent and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Parent and the Restricted Subsidiaries after allowances for taxes for such
period determined on a consolidated basis in accordance with GAAP; provided that
there shall be excluded from such net income (to the extent otherwise included
therein) the following: (i) the net income of any Person in which the Parent or
any Restricted Subsidiary has an interest (which interest does not cause the net
income of such other Person to be consolidated with the net income of the Parent
and the Restricted Subsidiaries in accordance with GAAP), except to the extent
of the amount of dividends or distributions actually paid in such period by such
other Person to the Parent or to a Restricted Subsidiary, as the case may be;
(ii) the net income (but not loss) during such period of any Restricted
Subsidiary to the extent that the declaration or payment of dividends or similar
distributions or transfers or loans by such Restricted Subsidiary is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument or Governmental Requirement applicable to such Restricted Subsidiary
or is otherwise restricted or prohibited, in each case determined in accordance
with GAAP; (iii) the net income (or loss) of any Person acquired in a
pooling-of-interests transaction for any period prior to the date of such
transaction; (iv) any extraordinary gains or losses during such period,
including gains or losses attributable to (A) Property sales (other than up to
(x) $2,700,000 of pro forma savings and losses in the aggregate attributable to
(I) the sale of all of the Parent’s assets located in the Appalachian regions
(excluding the Marcellus shale) and (II) the closure of the Parent’s office in
Canonsburg, Pennsylvania, in each case incurred during the period of four
consecutive fiscal quarters ending on September 30, 2012, and (y) zero for each
fiscal period thereafter) and (B) stock or other

 

7



--------------------------------------------------------------------------------

equity purchases or divestitures; (v) any non-cash charges or losses and any
non-cash income or gains in respect of any Swap Agreement; and (vi) the
cumulative effect of a change in accounting principles and any gains or losses
attributable to writeups or writedowns of assets; and provided that if the
Parent or any Restricted Subsidiary shall acquire or dispose of any Property or
stock or other equity interests during such period or a Subsidiary shall be
redesignated pursuant to the terms of this Agreement as either an Unrestricted
Subsidiary or a Restricted Subsidiary, then, upon delivery to the Administrative
Agent of audited or reviewed financial statements or other financial statements
acceptable to the Administrative Agent that support a recalculation,
Consolidated Net Income shall be calculated after giving pro forma effect to
such acquisition, disposition or redesignation, as if such acquisition,
disposition or redesignation had occurred on the first day of such period.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Exposure” means, at any time, the sum of the outstanding principal
amount of the Loans of all Lenders as of such date, plus the aggregate LC
Exposure of all Lenders as of such date.

“Credit Party” means any of the Borrower, the Parent or any other Guarantor;
“Credit Parties” means, collectively, all of the Borrower, the Parent and each
other Guarantor.

“Default” means any event or condition that constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

“Default Rate” has the meaning assigned to such term in Section 2.13(c).

“Defaulting Lender” means any Lender that has, as determined by the
Administrative Agent, (a) failed to fund any portion of its Loans or
participations in Letters of Credit within three Business Days of the date
required to be funded by it hereunder, (b) notified the Parent, the Borrower,
the Administrative Agent, the Issuing Bank or any Lender in writing that it does
not intend to comply with any of its funding obligations under this Agreement or
has made a public statement to the effect that it does not intend to comply with
its funding obligations under this Agreement or under other agreements in which
it commits to extend credit, (c) failed, within three Business Days after
request by the Administrative Agent, to confirm that it will comply with the
terms of this Agreement relating to its obligations to fund prospective Loans
and participations in then outstanding Letters of Credit, (d) otherwise failed
to pay over to the Administrative Agent or any other Lender any other amount
required to be paid by it hereunder within three Business Days of the date when
due, unless the subject of a good faith dispute, or (e) (i) become or is
insolvent or has a parent company that has become or is insolvent or (ii) become
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or
custodian, appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment or has a parent company that has become the subject of a bankruptcy
or insolvency

 

8



--------------------------------------------------------------------------------

proceeding, or has had a receiver, conservator, trustee, administrator, assignee
for the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian appointed for it, or has taken any
action in furtherance of, or indicating its consent to, approval of or
acquiescence in any such proceeding or appointment.

“Disqualified Stock” means any Equity Interest that, by its terms (or by the
terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable (other than in connection with a change of control or an asset sale
(provided that such maturity or mandatory redemption resulting from such asset
sale is subject to any mandatory prepayments and commitment reductions required
hereunder or in accordance herewith)) for any consideration other than Equity
Interests (other than Disqualified Stock), pursuant to a sinking fund obligation
or otherwise, or is convertible or exchangeable for Indebtedness or redeemable
(other than in connection with a change of control or an asset sale (provided
that such maturity or mandatory redemption resulting from such asset sale is
subject to any mandatory prepayments and commitment reductions required
hereunder or in accordance herewith)) for any consideration other than Equity
Interests (other than Disqualified Stock) at the option of the holder thereof,
in whole or in part, on or prior to the date that is 91 days after the earlier
of (a) the Maturity Date and (b) the date on which there are no Loans, LC
Exposure or other obligations hereunder outstanding and all of the Commitments
are terminated.

“dollars” or “$” refers to lawful money of the United States of America.

“Domestic Subsidiary” means any Restricted Subsidiary organized under the laws
of any jurisdiction within the United States of America (including territories
thereof).

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period, plus, to the extent deducted from Consolidated Net Income in such
period, the sum (determined without duplication) of the aggregate amount of
interest expense paid (or payable) in cash during such period on Indebtedness of
the Parent and the Restricted Subsidiaries (including the interest portion of
payments under Capital Leases and Synthetic Leases), taxes, depreciation,
depletion, amortization expenses, exploration expenses, impairments, cash and
non-cash expenditures paid for early termination of existing Indebtedness and
other noncash charges or losses, minus, to the extent included in Consolidated
Net Income in such period, any noncash income included in Consolidated Net
Income.

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the

 

9



--------------------------------------------------------------------------------

Parent or any of its Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, the Parent or any other Guarantor, is treated
as a single employer under Section 414(b) or (c) of the Code or, solely for
purposes of Section 302 of ERISA and Section 412 of the Code, is treated as a
single employer under Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Parent or any ERISA Affiliate of any liability
under Title IV of ERISA with respect to the termination of any Plan; (e) the
receipt by the Parent or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Parent or any ERISA Affiliate of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Parent or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Parent or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” has the meaning assigned to such term in Section 7.01.

“Excluded Taxes” means, with respect to any Recipient of any payment to be made
by or on account of any obligation of the Borrower or any other Credit Party
hereunder or under any Loan Document, any of the following Taxes: (a) income or
franchise Taxes imposed on (or measured by) its net income by the United States
of America, or by the jurisdiction under the

 

10



--------------------------------------------------------------------------------

laws of which such Recipient is organized or in which its principal office is
located or, in the case of any Lender, in which its applicable lending office is
located, (b) Other Connection Taxes, (c) any branch profits Taxes imposed by the
United States of America or any similar Tax imposed by any other jurisdiction in
which the Borrower is located, (d) in the case of a Foreign Lender (other than
an assignee pursuant to a request by the Borrower under Section 2.19(b)), any
withholding Taxes resulting from any law in effect on such date such Foreign
Lender becomes a party to this Agreement (or designates a new lending office) or
is attributable to such Foreign Lender’s failure to comply with Section 2.17(f),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
Taxes pursuant to Section 2.17(a) and (e) any Taxes imposed under FATCA.

“Existing Credit Facility” means that certain Amended and Restated Credit
Agreement among Borrower, Parent and JPMorgan Chase Bank, National Association,
as administrative agent, dated as of August 2, 2011.

“Existing Lender” means a lender party to the Existing Credit Agreement, and for
purposes of Section 9.14, shall include any lender party to any predecessor
credit agreement to the Existing Credit Agreement.

“Fair Market Value” means, with respect to any Property, the cash value that a
Person that is not an Affiliate of the Parent would pay in an arms-length
transaction to purchase the specified Property.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (and any amended or successor versions thereof that are substantively
comparable and not materially more onerous to comply with) and any regulations
or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Letter” means the letter agreement, dated September 11, 2012, by and among
Wells Fargo Bank, N.A., Wells Fargo Securities, LLC, Royal Bank of Canada, the
Parent and the Borrower.

“Flood Insurance Laws” means, to the extent applicable to any Credit Party, the
Lenders, the Administrative Agent or any Collateral, the National Flood
Insurance Act of 1968 and the Flood Disaster Protection Act of 1973, the
National Flood Insurance Reform Act of 1994, the Biggert-Waters Flood Insurance
Reform Act of 2012 and the regulations issued in connection therewith by the
Office of the Controller of the Currency, the Federal Reserve Board and other
Governmental Authorities, each as it may be amended, reformed or otherwise
modified from time to time.

 

11



--------------------------------------------------------------------------------

“Foreign Lender” means a Lender that is not a U.S. Person.

“GAAP” means generally accepted accounting principles in the United States of
America.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“Governmental Requirement” means any law, statute, code, ordinance, order,
determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
including, without limitation, Environmental Laws, energy regulations and
occupational, safety and health standards or controls, of any Governmental
Authority.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantor” means each of the Parent, PVA Oil & Gas, PVA Texas, PVMC and each
other Restricted Subsidiary that executes the Guaranty or otherwise guarantees
the Secured Obligations as of the Effective Date or thereafter, and its
successors and assigns.

“Guaranty” means each Guaranty made pursuant to this Agreement in favor of the
Administrative Agent, as amended, supplemented, restated or otherwise modified
from time to time in accordance with the terms of this Agreement and the other
Loan Documents.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Highest Lawful Rate” means, on any day, the maximum nonusurious rate of
interest permitted for that day by applicable law.

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

“Increase Effective Date” has the meaning assigned to such term in
Section 2.05(b).

“Indebtedness” means, for any Person (without duplication): (i) all obligations
of such Person for borrowed money or evidenced by bonds, bankers’ acceptances,
debentures, notes or other similar instruments, other than surety or other
bonds; (ii) all obligations of such Person (whether contingent or otherwise) in
respect of letters of credit, surety or other bonds and similar instruments;
(iii) all obligations of such Person (other than for borrowed money) to pay the
deferred purchase price of Property or services (but excluding accounts payable
incurred in the ordinary course of business that are not more than 90 days past
due unless contested in good faith by appropriate proceedings and for which
adequate reserves under GAAP have been established therefor, and any guaranties
by the Parent, the Borrower or any Restricted Subsidiary of such accounts
payable); (iv) all Capital Lease Obligations; (v) all obligations under
Synthetic Leases; (vi) all Indebtedness (as described in the other clauses of
this definition) of others secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person; (vii) all
Indebtedness (as described in the other clauses of this definition) of others
guaranteed by such Person or in which such Person otherwise assures a creditor
against loss of the debtor to the extent of the lesser of the amount of such
Indebtedness and the maximum stated amount of such guarantee or assurance
against loss; (viii) all obligations or undertakings of such Person to maintain
or cause to be maintained the financial position or covenants of others or to
purchase the Indebtedness or Property of others; (ix) all obligations to deliver
Hydrocarbons in consideration of advance payments (other than customary and
standard “take or pay” provisions in any gas sales or purchase contract or any
other similar contract), including, without limitation, obligations under
Advance Payment Contracts; and (x) any Indebtedness of a partnership for which
such Person is liable either by agreement or because of a Governmental
Requirement but only to the extent of such liability.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

“Information” has the meaning assigned to such term in Section 9.12(a).

“Initial Reserve Report” has the meaning assigned to such term in
Section 4.01(k).

 

13



--------------------------------------------------------------------------------

“Intercreditor Agreement” means an intercreditor agreement among the
Administrative Agent, the Permitted Second Lien Agent, and one or more Credit
Parties, with respect to the Obligations and Permitted Second Lien Debt, which
shall have terms and conditions that are acceptable to each Lender.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December, and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, with the consent of each Lender, nine or twelve months) thereafter, as the
Borrower may elect; provided that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day and
(ii) any Interest Period pertaining to a Eurodollar Borrowing that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Eurodollar Borrowing
initially shall be the date on which such Eurodollar Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Eurodollar Borrowing.

“Investment” means, for any Person: (i) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale), (ii) the making of any advance, loan or other extension
of credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan or
extension of credit having a term not exceeding 90 days representing the
purchase price of inventory or supplies sold by such Person in the ordinary
course of business) or (iii) the entering into of any guarantee of, or other
contingent obligation with respect to, Indebtedness or other liability of any
other Person and (without duplication) any amount committed to be advanced, lent
or extended to such Person.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means Wells Fargo Bank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity as provided in
Section 2.06(i). The Issuing Bank may, in its discretion, arrange for one or
more Letters of Credit to be issued by Affiliates of the Issuing Bank, in which
case the term “Issuing Bank” shall include any such Affiliate with respect to
Letters of Credit issued by such Affiliate.

 

14



--------------------------------------------------------------------------------

“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time, plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time (as modified or
re-allocated pursuant to Section 2.20, as applicable).

“Lender Party Financial Service Product” means agreements or other arrangements
under which any Person who is or was a Lender or Affiliate of a Lender (or was a
“Lender” under the Existing Credit Facility) at the time such agreement or other
arrangement was entered into provides any of the following products or services
to the Parent, the Borrower or any Restricted Subsidiary: (a) credit cards,
(b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) foreign currency exchange.

“Lender Party Swap Agreement” means (i) any Swap Agreement between or among any
Credit Party and any Person who is or was a Lender or Affiliate of a Lender (or
was a “Lender” under the Existing Credit Facility) at the time such Swap
Agreement was entered into and (ii) any Swap Agreement that is listed on
Schedule 3.19 and is between or among any Credit Party and a Lender or Affiliate
of a Lender.

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Reuters Screen LIBOR01 Page1 (or on any successor
or substitute page of such Service, or any successor to or substitute for such
Service, providing rate quotations comparable to those currently provided on
such page of such Service, as determined by the Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Administrative Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
two Business Days prior to the commencement of such Interest Period.

 

15



--------------------------------------------------------------------------------

“Lien” means, with respect to any Property, (a) any mortgage, deed of trust,
lien, pledge, hypothecation, encumbrance, charge or security interest in, on or
of such Property (including but not limited to any production payments and the
like payable out of Oil and Gas Properties), (b) the interest of a vendor or a
lessor under any conditional sale agreement, capital lease or title retention
agreement (or any financing lease having substantially the same economic effect
as any of the foregoing) relating to such Property and (c) in the case of
securities, any purchase option, call or similar right of a third party with
respect to such securities.

“Loan Documents” means this Agreement, each Borrowing Request, each application
for a Letter of Credit, each Letter of Credit, each Collateral Document, any
promissory notes issued pursuant to Section 2.10, each Subordination Agreement,
all applications, all instruments, certificates and agreements now or hereafter
executed or delivered to the Administrative Agent or any Lender pursuant to any
of the foregoing, and all amendments, modifications, renewals, extensions,
increases and rearrangements of, and substitutions for, any of the foregoing;
provided that “Loan Documents” shall not include any Swap Agreement or any
Lender Party Financial Service Product.

“Loans” means the loans made by the Lenders to the Borrower pursuant to
Section 2.03.

“Majority Lenders” means, at any time, Lenders having in the aggregate more than
50% of the Aggregate Commitment Amount, or, if the Commitments to make Loans and
the obligation of the Issuing Bank to issue Letters of Credit have been
terminated pursuant to Article VII, Lenders holding more than 50% of the
aggregate unpaid principal amount of the outstanding Credit Exposure; provided
that the Commitment of, and the portion of the Credit Exposure held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Majority Lenders.

“material adverse change” mean any event, development or circumstance that has
had or could reasonably be expected to have a Material Adverse Effect.

“Material Adverse Effect” means a material adverse effect on (i) the business,
Property, condition (financial or otherwise) or results of operations of the
Parent, the Borrower and the Restricted Subsidiaries taken as a whole, (ii) the
ability of the Parent, the Borrower and the Restricted Subsidiaries taken as a
whole to timely perform their obligations under the Loan Documents to which each
is a party, or (iii) the legality, validity or enforceability of any of the Loan
Documents or the rights, benefits or remedies of the Administrative Agent, the
Issuing Bank or the Lenders thereunder.

“Material Domestic Subsidiary” means, as of any date, any Restricted Subsidiary
organized under the laws of any jurisdiction within the United States of America
(including territories thereof) that (i) is a wholly-owned Restricted Subsidiary
and (ii) together with its Restricted Subsidiaries, owns Property having a Fair
Market Value of $10,000,000 or more.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Parent, the Borrower or any Restricted
Subsidiary in an aggregate principal amount exceeding $25,000,000.

 

16



--------------------------------------------------------------------------------

“Material Swap Obligations” means obligations in respect of one or more Swap
Agreements of any one or more of the Parent, the Borrower or any Restricted
Subsidiary in an aggregate amount exceeding $25,000,000. For purposes of
determining Material Swap Obligations, the obligations of the Parent, the
Borrower or any Restricted Subsidiary in respect of any Swap Agreement at any
time shall be the maximum aggregate amount (giving effect to any netting
agreements) that the Parent, the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated on the date of
determination.

“Maturity Date” means September 28, 2017, provided that if any of the Parent’s
2016 Senior Notes remain outstanding on March 1, 2016, then the Maturity Date
shall be March 1, 2016.

“Maximum Facility Amount” means $600,000,000.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means each mortgage or deed of trust executed and delivered by any
Credit Party, including pursuant to Section 5.13, and each mortgage supplement
after execution and delivery of such mortgage supplement, in each case, as
amended, supplemented, restated or otherwise modified from time to time in
accordance with the terms of this Agreement and the other Loan Documents.

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

“Net Cash Proceeds” means, with respect to any of the transactions or events
described in Sections 5.17, 6.01(j) or 6.13 that results in a reduction in the
Borrowing Base, the positive difference, if any, of (a) the sum of cash and cash
equivalents received in connection with such transaction, but only as and when
so received, minus (b) the sum of (i) if applicable, the principal amount of any
Indebtedness that is secured by such asset (if any) and that is required to be
repaid in connection with the sale thereof (other than the Loans), (ii) the
out-of-pocket expenses incurred by the Parent, the Borrower or such Restricted
Subsidiary in connection with such transaction and (iii) if applicable, income
taxes reasonably estimated to be actually payable within two years of the date
of the relevant asset sale as a result of any gain recognized in connection
therewith.

“Non-Recourse Obligation” means Indebtedness as to which (a) none of the Parent,
the Borrower, any Restricted Subsidiary or any Assets of the Parent, the
Borrower or any Restricted Subsidiary (i) is obligated to provide credit support
in any form or (ii) is directly or indirectly liable and (b) no default with
respect to which (including any rights that the holders thereof may have to take
enforcement action against an Unrestricted Subsidiary) would permit (upon
notice, lapse of time or both) any holder of any Indebtedness of the Parent, the
Borrower or any Restricted Subsidiary to declare a default on such Indebtedness
of the Parent, the Borrower or such Restricted Subsidiary or cause the payment
of any such Indebtedness to be accelerated or payable prior to its stated
maturity or cause any Guarantee in respect of such Indebtedness to become
payable, in the case of (a) and (b) above, except for obligations that arise
solely as a result of such Person’s status as a general partner of a
partnership.

 

17



--------------------------------------------------------------------------------

“Obligations” means all obligations or liabilities of every nature of any Credit
Party from time to time owed to the Administrative Agent, the Issuing Bank, the
Lenders or any of them under any Loan Document, in each case, whether for
principal, interest, reimbursement of amounts drawn under any Letter of Credit,
funding indemnification amounts, fees, expenses, indemnification or otherwise.

“Oil and Gas Properties” means Hydrocarbon Interests; the Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; all presently existing
or future unitization, pooling agreements and declarations of pooled units and
the units created thereby (including without limitation all units created under
orders, regulations and rules of any Governmental Authority) that may affect all
or any portion of the Hydrocarbon Interests; all operating agreements, contracts
and other agreements, including production sharing contracts and agreements that
relate to any of the Hydrocarbon Interests or the production, sale, purchase,
exchange or processing of Hydrocarbons from or attributable to such Hydrocarbon
Interests; all Hydrocarbons in and under and that may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, the lands
covered thereby and all rents, issues, profits, proceeds, products, revenues and
other incomes from or attributable to the Hydrocarbon Interests; all tenements,
hereditaments, appurtenances and Properties in any manner appertaining,
belonging, affixed or incidental to the Hydrocarbon Interests; and all
Properties, rights, titles, interests and estates described or referred to
above, including any and all Property, real or personal, now owned or
hereinafter acquired and situated upon, used, held for use or useful in
connection with the operating, working or development of any of such Hydrocarbon
Interests or Property (excluding drilling rigs, automotive equipment, rental
equipment or other personal Property which may be on such premises for the
purpose of drilling a well or for other similar temporary uses) and including
any and all oil wells, gas wells, injection wells or other wells, buildings,
structures, fuel separators, liquid extraction plants, plant compressors, pumps,
pumping units, field gathering systems, tanks and tank batteries, fixtures,
valves, fittings, machinery and parts, engines, boilers, meters, apparatus,
equipment, appliances, tools, implements, cables, wires, towers, casing, tubing
and rods, surface leases, rights-of-way, easements and servitudes together with
all additions, substitutions, replacements, accessions and attachments to any
and all of the foregoing.

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
bylaws, as amended, (b) with respect to any limited partnership, its certificate
of limited partnership, as amended, and its partnership agreement, as amended,
(c) with respect to any general partnership, its partnership agreement, as
amended, (d) with respect to any limited liability company, its certificate of
formation or articles of organization, as amended, and its limited liability
company agreement or operating agreement, as amended, and (e) with respect to
any other type of Person, any certificate, document or agreement comparable to
any of the foregoing.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced,
any Loan Document, or having sold or assigned an interest in any Loan Document).

 

18



--------------------------------------------------------------------------------

“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing, excise, property or similar other Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).

“Parent” means Penn Virginia Corporation, a Virginia corporation.

“Participant” has the meaning set forth in Section 9.04(c).

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

“Patriot Act” has the meaning set forth in Section 9.16.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Permitted Corporate Acquisition” means an Investment in the Equity Interests of
any Person for the purpose of acquiring such Person and its Subsidiaries, if
any, and with respect to which each of the following conditions is satisfied:
(i) the Borrower shall have delivered to the Administrative Agent and the
Lenders written notice of such Investment describing such Investment in
reasonable detail not less than 10 Business Days prior such Investment being
consummated; (ii) the Borrower shall have delivered or caused to be delivered to
the Administrative Agent such additional documents or due diligence materials
with respect to such Investment as the Administrative Agent shall have
reasonably requested; (iii) the primary business of the Person acquired (and its
Subsidiaries, if any, taken as a whole) shall be the acquisition, exploration,
development, financing, ownership, operation, production, maintenance, storage,
transportation, gathering, processing and marketing of Hydrocarbons, Hydrocarbon
Interests and Oil and Gas Properties and related activities; (iv) after giving
effect to any such Investment, the Person acquired shall be a direct or indirect
wholly-owned Restricted Subsidiary, or will be merged with or into a Restricted
Subsidiary; (v) if such Person acquired (or the Restricted Subsidiary with or
into which such Person acquired is merged) or any Subsidiary of such Person
acquired (or such Restricted Subsidiary) is or becomes a Material Domestic
Subsidiary, such Person acquired (or such Restricted Subsidiary) and any such
Subsidiary shall have complied with the requirements of Section 5.13 (or the
Administrative Agent shall be satisfied, in its sole discretion, that
appropriate arrangements and progress shall have been made or shall then be in
process to cause such Person acquired (or such Restricted Subsidiary) to have
complied with the requirements of Section 5.13 reasonably promptly following the
consummation of such Investment); (vi) the Borrower shall have delivered to the
Administrative Agent a compliance certificate prepared by the Borrower in good
faith and in a manner, and using a methodology that is consistent with, the most
recent financial statements delivered pursuant to Section 5.01(c) giving pro
forma effect to the consummation of such Investment and confirming that no
Default or Event of Default shall exist either before or after, or result from,
the consummation of such Investment; (vii) to the extent that any Person
acquired or any Subsidiary of such Person acquired has any Indebtedness
outstanding at the time of the consummation of such Investment, which
Indebtedness is not otherwise permitted under

 

19



--------------------------------------------------------------------------------

Section 6.01 of the Credit Agreement, the Administrative Agent shall be
reasonably satisfied that such Indebtedness has been (or, upon the consummation
of such Investment, shall be) repaid or otherwise satisfied and all liens
securing any such Indebtedness have been (or, upon the consummation of such
Investment, shall be) released, terminated or otherwise discharged; and
(viii) the consideration payable in respect of such Investment comprises capital
stock of the Parent or cash, provided that the aggregate amount of all cash
Investments made by the Parent, the Borrower and the Restricted Subsidiaries
from and after the Effective Date, in reliance on the terms and provisions of
clause (f) of Section 6.04 (and this definition) shall not exceed $100,000,000.

“Permitted Investments” means: (a) direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof; (b) commercial paper maturing within one year from the date of creation
thereof rated in the investment grade by S&P or Moody’s; (c) deposits maturing
within one year from the date of creation thereof with, including certificates
of deposit issued by, any Lender or any office located in the United States of
any other bank or trust company which is organized under the laws of the United
States or any state thereof, has capital, surplus and undivided profits
aggregating at least $100,000,000 (as of the date of such Lender’s or bank or
trust company’s most recent financial reports) and has a short term deposit
rating of no lower than A2 or P2, as such rating is set forth from time to time,
by S&P or Moody’s, respectively; (d) fully collateralized repurchase agreements
with a term of not more than seven days for securities described in clause
(a) above and entered into with a Lender, an Affiliate of a Lender or a
financial institution satisfying the criteria described in clause (c) above; and
(e) deposits in money market funds investing exclusively in Investments
described in the foregoing clauses (a), (b), (c) and (d).

“Permitted Liens” means: (i) Liens for taxes, assessments or other governmental
charges or levies which are not delinquent or that are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP; (ii) Liens in connection with workers’ compensation,
unemployment insurance or other social security, old age pension or public
liability obligations that are not delinquent or that are being contested in
good faith by appropriate action and for which adequate reserves have been
maintained in accordance with GAAP; (iii) operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s,
construction or other like Liens arising by operation of law in the ordinary
course of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties or statutory landlord’s liens, including
lessee or operator obligations under statutes, governmental regulations or
instruments related to the ownership, exploration and production of oil, gas and
minerals on private, state, federal or foreign lands or waters, each of which is
in respect of obligations that have not been outstanding more than 60 days or
that are being contested in good faith by appropriate proceedings and for which
adequate reserves have been maintained in accordance with GAAP; (iv) Liens that
(a) arise in the ordinary course of business under operating agreements, joint
venture agreements, oil and gas partnership agreements, oil and gas leases,
farm-out agreements, division orders, contracts for the sale, transportation or
exchange of oil and natural gas, unitization and pooling declarations and
agreements, area of mutual interest agreements, overriding royalty agreements,
marketing agreements, processing agreements, net profits agreements, development
agreements, gas balancing or deferred production agreements, injection,
repressuring and recycling

 

20



--------------------------------------------------------------------------------

agreements, salt water or other disposal agreements, seismic or other
geophysical permits or agreements, and other agreements that are usual and
customary in the oil and gas business and (b) are for claims that either are not
delinquent or are being contested in good faith by appropriate proceedings and
as to which the Parent, the Borrower or any Restricted Subsidiary shall have set
aside on its books such reserves as may be required pursuant to GAAP, provided
that any such Lien referred to in this clause does not materially impair the use
of the Property covered by such Lien for the purposes for which such Property is
held by the Borrower or any Restricted Subsidiary or materially impair the value
of such Property subject thereto; (v) Liens reserved in oil and gas mineral
leases, or created by statute, to secure royalty, net profits interests, bonus
payments, rental payments or other payments out of or with respect to the
production, transportation or processing of Hydrocarbons, and compliance with
the terms of such Hydrocarbon Interests, provided that such Liens secure claims
that either are not delinquent or are being contested in good faith by
appropriate proceedings and as to which the Parent, the Borrower or the
applicable Restricted Subsidiary shall have set aside on its books such reserves
as may be required pursuant to GAAP; (vi) Liens arising solely by virtue of any
statutory or common law provision relating to banker’s liens, rights of set-off
or similar rights and remedies and burdening only deposit accounts or other
funds maintained with a creditor depository institution, provided that (a) no
such deposit account is a dedicated cash collateral account or is subject to
restrictions against access by the depositor in excess of those set forth by
regulations promulgated by the Board, and (b) no such deposit account is
intended by the Parent, the Borrower or any Restricted Subsidiaries to provide
collateral to the depository institution; (vii) all other non-consensual defects
in title (which might otherwise constitute Liens) arising in the ordinary course
of the Parent’s, the Borrower’s or such Restricted Subsidiary’s business or
incidental to the ownership of their respective Properties; provided that no
such Liens shall secure the payment of Indebtedness or shall, in the aggregate,
materially detract from the value or marketability of the Property subject
thereto or materially impair the use or operation thereof in the operation of
the business of the Parent, the Borrower or such Restricted Subsidiary;
(viii) encumbrances (other than to secure the payment of borrowed money or the
deferred purchase price of Property or services), easements, restrictions,
servitudes, permits, conditions, covenants, exceptions or reservations in any
Property of the Parent, the Borrower or any Restricted Subsidiary for the
purpose of roads, pipelines, transmission lines, transportation lines,
distribution lines for the removal of gas, oil, coal or other minerals or
timber, and other like purposes, or for the joint or common use of real estate,
rights of way, facilities and equipment, and defects, irregularities, zoning
restrictions and deficiencies in title of any Property that in the aggregate do
not materially impair the use of such Property for the purposes of which such
Property is held by the Parent, the Borrower or any Restricted Subsidiary or
materially impair the value of such Property subject thereto; (ix) Liens on cash
or securities pledged to secure performance of surety and appeal bonds,
government contracts, performance and return of money bonds, bids, trade
contracts, leases, statutory obligations, regulatory obligations and other
obligations of a like nature incurred in the ordinary course of business; and
(x) judgment Liens not giving rise to an Event of Default, provided that (a) any
appropriate legal proceedings which may have been duly initiated for the review
of such judgment shall not have been finally terminated or the period within
which such proceeding may be initiated shall not have expired and (b) no action
to enforce such Lien has been commenced.

 

21



--------------------------------------------------------------------------------

“Permitted Refinancing Indebtedness” means Indebtedness (for purposes of this
definition, “new Indebtedness”) incurred in exchange for, or proceeds of which
are used to refinance, all or any portion of the Unsecured Notes (including any
settlement payments or other obligations in respect of Unsecured Notes for which
a conversion election has been made by the holder of such Unsecured Note) (the
“Refinanced Indebtedness”); provided that (a) the portion of such new
Indebtedness incurred to refinance the Refinanced Indebtedness is in an
aggregate principal amount not in excess of the sum of (i) the aggregate
principal amount then outstanding of the Refinanced Indebtedness (or, if the
Refinanced Indebtedness is exchanged or acquired for an amount less than the
principal amount thereof to be due and payable upon a declaration of
acceleration thereof, such lesser amount) and (ii) an amount necessary to pay
any fees and expenses, including premiums, related to such exchange or
refinancing; (b) such new Indebtedness has a stated maturity no earlier than the
date that is 91 days after the earlier of (i) the Maturity Date and (ii) the
date on which there are no Loans, LC Exposure or other obligations hereunder
outstanding and all of the Commitments are terminated and an average life no
shorter than the period beginning on the date of incurrence of such Indebtedness
and ending on the date that is 91 days after the Maturity Date; (c) such new
Indebtedness does not contain any covenants that are more onerous to the Parent,
the Borrower and its Subsidiaries than those imposed by the Refinanced
Indebtedness; (d) the stated interest or coupon rate of such new Indebtedness is
reasonably acceptable to the Administrative Agent; and (e) such new Indebtedness
(and any Guarantees in respect thereof) is unsecured.

“Permitted Second Lien Agent” means the Person acting as the administrative
agent on behalf of the Permitted Second Lien Lenders under the Permitted Second
Lien Credit Agreement, and includes each other Person that is subsequently
appointed as the successor administrative agent pursuant to the Permitted Second
Lien Credit Agreement.

“Permitted Second Lien Credit Agreement” means the second lien credit agreement
or similar debt instrument among one or more Credit Parties, the Permitted
Second Lien Lenders, and the Permitted Second Lien Agent, evidencing Permitted
Second Lien Debt.

“Permitted Second Lien Debt” shall mean secured Indebtedness which may be
senior, senior subordinated or subordinated Indebtedness (provided that the
Permitted Second Lien Agent shall have entered into an Intercreditor Agreement
providing that the Liens securing such obligations shall rank junior to the
Liens securing the Obligations), in each case, issued or incurred by the
Borrower and guaranteed by one or more of the Guarantors (a) the terms of which
do not provide for any scheduled repayment, mandatory redemption or sinking fund
obligation prior to the 91st day after the Maturity Date (as in effect on the
date of incurrence of such Permitted Second Lien Debt) other than nominal
amortization, customary offers to purchase upon a change of control, asset sale
or casualty or condemnation event and customary acceleration rights after an
event of default), (b) the covenants, events of default, guarantees and other
terms of which (other than interest rate, fees, funding discounts and redemption
or prepayment premiums determined by the Borrower to be “market” rates, fees,
discounts and premiums at the time of issuance or incurrence of any such
Indebtedness) are customary for facilities of similar type and of like tenor and
amount and do not contain any financial covenants that are more onerous to the
Parent, the Borrower and the Restricted Subsidiaries than those imposed by this
Agreement and the other Loan Documents (as in effect at the time of such
issuance or incurrence), provided that a certificate of an Authorized Officer of
the Borrower delivered to the Administrative Agent at least five Business Days
prior to the incurrence or issuance of such Indebtedness, together with a
reasonably detailed description of the material

 

22



--------------------------------------------------------------------------------

terms and conditions of such Indebtedness or drafts of the documentation
relating thereto, stating that the Borrower has determined in good faith that
such terms and conditions satisfy the foregoing requirements shall be conclusive
evidence that such terms and conditions satisfy the foregoing requirements
unless the Administrative Agent notifies the Borrower within such five Business
Day period that it disagrees with such determination (including a reasonable
description of the basis upon which it disagrees), (c) if such Indebtedness is
senior subordinated or subordinated Indebtedness, the terms of such Indebtedness
provide for customary subordination of such Indebtedness to the Obligations and
(d) no Person that is not a Credit Party shall be an obligor under such
Indebtedness.

“Permitted Second Lien Lenders” means the lenders party to the Permitted Second
Lien Credit Agreement from time to time.

“Permitted Second Lien Loan Documents” means the Permitted Second Lien Credit
Agreement and any collateral, security and other documents delivered in
connection therewith, in each case, together with all amendments, modifications
and supplements thereto permitted by (or not prohibited by) Section 6.21.

“Permitted Second Lien Property” means, at any time, any Property that
constitutes Collateral under the Collateral Documents and over which the
Administrative Agent has a first priority, perfected Lien at such time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Parent or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Pledge Agreement” means the Pledge Agreement and Irrevocable Proxy of even date
herewith made by the Pledgors in favor of the Administrative Agent, as amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms of this Agreement and the other Loan Documents.

“Pledgor” means each of the Parent, the Borrower and each Guarantor other than
Parent that executes and delivers the Pledge Agreement, and its successors and
assigns.

“Property” of a Person means any and all property, whether real, personal,
tangible, intangible or mixed, of such Person, or other assets owned, leased or
operated by such Person.

“PVA Oil & Gas” means Penn Virginia Oil & Gas Corporation, a Virginia
corporation.

“PVA Texas” means Penn Virginia Oil & Gas, L.P., a Texas limited partnership.

“PVMC” means Penn Virginia MC Corporation, a Delaware corporation.

 

23



--------------------------------------------------------------------------------

“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender
and (c) the Issuing Bank.

“Redemption” means the repurchase, redemption, prepayment, repayment or
defeasance (or the segregation of funds with respect to any of the foregoing) of
the Unsecured Notes. “Redeem” has the correlative meaning thereto.

“Redetermination Date” means the date that the redetermined Borrowing Base
becomes effective subject to the notice requirements specified in Section 2.04
both for scheduled redeterminations and unscheduled redeterminations.

“Register” has the meaning set forth in Section 9.04(b)(iv).

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

“Required Lenders” means, at any time, Lenders having in the aggregate at least
66-2/3% of the Aggregate Commitment Amount, or, if the Commitments to make Loans
and the obligation of the Issuing Bank to issue Letters of Credit have been
terminated pursuant to Article VII, Lenders holding at least 66-2/3% of the
aggregate unpaid principal amount of the outstanding Credit Exposure; provided
that the Commitment of, and the portion of the Credit Exposure held or deemed
held by, any Defaulting Lender shall be excluded for purposes of making a
determination of the Required Lenders.

“Reserve Report” means a report, in form and substance satisfactory to the
Administrative Agent, setting forth, as of each December 31 or June 30 (or such
other date in the event of an unscheduled redetermination) the oil and gas
reserves attributable to the Oil and Gas Properties of the Borrower and the
Guarantors, together with a projection of the rate of production and future net
income, taxes, operating expenses and capital expenditures with respect thereto
as of such date, based upon the pricing assumptions consistent with SEC
reporting requirements at the time.

“Restricted Subsidiary” means, as of any date, each Subsidiary of the Parent,
other than Unrestricted Subsidiaries. As of the Effective Date, the Restricted
Subsidiaries are designated on Schedule 3.13 as such.

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

“SEC” means the Securities and Exchange Commission or any successor Governmental
Authority.

“Secured Obligations” means, collectively, (i) all Obligations, (ii) all
liabilities and obligations of the Parent, the Borrower or any Restricted
Subsidiaries arising under any Lender Party Swap Agreement now or hereafter
existing between or among the Parent, the Borrower or any Restricted Subsidiary
and any Lender or any Affiliate of any Lender, as applicable, and (iii) all
liabilities and obligations of the Parent, the Borrower or any Restricted
Subsidiaries

 

24



--------------------------------------------------------------------------------

arising under any Lender Party Financial Service Product now or hereafter
existing between or among the Parent, the Borrower or any Restricted Subsidiary
and any Lender or any Affiliate of any Lender, as applicable.

“Stated Rate” has the meaning assigned to such term in Section 9.13.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one, minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves), expressed as a decimal
established by the Board to which the Administrative Agent is subject, with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.

“Subordination Agreement” means each Subordination Agreement made pursuant to
Section 4.01(m) or Section 6.01(g) by one or more Unrestricted Subsidiaries of
the Parent in favor of the Administrative Agent, the Issuing Bank and the
Lenders, substantially in the form of Exhibit D, as each may be amended,
supplemented, restated or otherwise modified from time to time in accordance
with the terms of this Agreement and the other Loan Documents.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held by the parent or one or more Subsidiaries of the
parent or by the parent and one or more Subsidiaries of the parent. Unless
otherwise expressly provided, all references herein to a “Subsidiary” shall mean
a Subsidiary of the Parent.

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Parent, the Borrower
or the Restricted Subsidiaries shall be a Swap Agreement and provided, further,
that none of the options or warrants entered into by the Parent under the Call
Spread Transaction shall constitute a Swap Agreement.

“Synthetic Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent

 

25



--------------------------------------------------------------------------------

thereunder and which were properly treated as indebtedness for borrowed money
for purposes of U.S. federal income taxes, if the lessee in respect thereof is
obligated to either purchase for an amount in excess of, or pay upon early
termination an amount in excess of, 85% of the residual value of the Property
subject to such operating lease upon expiration or early termination of such
lease.

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Debt” means all Indebtedness of the Parent, the Borrower and the
Restricted Subsidiaries on a consolidated basis described under clauses (i) and
(iii) through (x) of the definition of “Indebtedness”; provided that any
Indebtedness permitted by Section 6.01(g) of this Agreement shall, in any event,
be excluded from “Total Debt”.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“Unrestricted Subsidiary” means (a) Penn Virginia Resource Holdings Corp., a
Delaware corporation, and each of its Subsidiaries, and (b) any other Subsidiary
of the Parent that is designated as an Unrestricted Subsidiary either (i) on
Schedule 3.13 or (ii) in the manner set forth in Section 6.10.

“Unsecured Notes” means any senior unsecured notes, senior unsecured convertible
notes, subordinated unsecured notes, subordinated unsecured convertible notes or
senior subordinated unsecured convertible notes (including the 2007 Convertible
Notes), in each case, issued by the Parent, the Borrower or a Guarantor in one
or more transactions.

“Unsecured Notes Documents” means, as applicable, both individually and
collectively, any Unsecured Notes and any related Unsecured Notes Indenture.

“Unsecured Notes Indenture” means, collectively, any indenture (including the
2007 Convertible Notes Indenture and the 2016 Senior Notes Indenture) by and
among the Parent, the Borrower or a Guarantor, as issuer, and a trustee, and any
and all related documentation entered into in connection therewith, pursuant to
which Unsecured Notes shall have been issued, as the same may be amended,
restated, modified or supplemented from time to time.

“Unused Commitment” means, with respect to each Lender at any time, such
Lender’s Commitment at such time, minus such Lender’s Credit Exposure at such
time.

“Unused Commitment Fee” means the commitment fee described in Section 2.12(a).

“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.

“U.S. Tax Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(D)(2).

 

26



--------------------------------------------------------------------------------

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” means the Borrower or the Administrative Agent.

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan” or “ABR Loan”).

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
restated, supplemented or otherwise modified (subject to any restrictions on
such amendments, restatements, supplements or modifications set forth herein or,
in the case of any Permitted Second Lien Loan Document, and the loans made and
the Liens granted thereunder, including with respect to any replacements,
extensions, renewals, refundings or refinancings thereof, the terms of the
Intercreditor Agreement), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (e) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Parent or the Borrower notifies the Administrative Agent that the Parent or the
Borrower requests an amendment to any provision hereof to eliminate the effect
of any change occurring after the date hereof in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Parent or the Borrower that the Majority Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Financial Accounting Standards Board
Accounting Standards Codification 825 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of the Borrower or any Subsidiary at “fair value”, as defined
therein.

 

27



--------------------------------------------------------------------------------

ARTICLE II

THE CREDITS

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans to the Borrower from time to time during the
Availability Period in an aggregate principal amount that will not result in
(a) such Lender’s Credit Exposure exceeding such Lender’s Commitment or (b) the
sum of all of the Lenders’ Credit Exposures exceeding the sum of all of the
Lenders’ Commitments. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrower may borrow, prepay and reborrow Loans.

SECTION 2.02. Loans and Borrowings.

(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.

(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option may, subject to Section 2.19(a), make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$500,000 and not less than $1,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000; provided that an ABR Borrowing
may be in an aggregate amount that is equal to the entire unused balance of the
total Commitments or that is required to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e). Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of ten (10) Eurodollar Borrowings outstanding.

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.

SECTION 2.03. Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before the date of the proposed Borrowing or (b) in the case
of an ABR Borrowing, not later than 12:00 noon,

 

28



--------------------------------------------------------------------------------

New York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or telecopy to the Administrative Agent of a written Borrowing Request
in a form approved by the Administrative Agent and signed by the Borrower. Each
such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.02:

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’ s Loan to be made as part of the requested Borrowing.

SECTION 2.04. Borrowing Base.

(a) Amount. For the period from and including the Effective Date to but not
including the first Redetermination Date, the amount of the Borrowing Base shall
be $300,000,000. Notwithstanding the foregoing, the Borrowing Base will be
subject to interim adjustments pursuant to Sections 2.04(e), 5.12, 5.17, 6.01(j)
and 6.13.

(b) Redetermination. On or before April 15th and October 15th of each year
(commencing April 15, 2013), the Administrative Agent shall propose in writing
to the Borrower and the Lenders a new or reaffirmed Borrowing Base in accordance
with Section 2.04(c) (assuming receipt by the Administrative Agent of the
Reserve Report in a timely and complete manner). After having received notice of
such proposal by the Administrative Agent, each Lender shall have 15 days to
agree with such proposal or disagree by proposing an alternate Borrowing Base.
If, at the end of such 15 days, any Lender has not communicated to the
Administrative Agent its approval or disapproval, such silence shall be deemed
to be an approval of the new or reaffirmed Borrowing Base proposed by the
Administrative Agent. If, however, at the end of such 15-day period, all of the
Lenders or the Required Lenders, as applicable, have not approved or deemed to
have approved, as aforesaid, the proposed Borrowing Base, then the Borrowing
Base shall be determined in accordance with Section 2.04(d). After such
redetermined Borrowing Base is approved by (a) all Lenders in the case of any
increase in the Borrowing Base, (b) the Required Lenders in the case of any
maintenance or any decrease in the

 

29



--------------------------------------------------------------------------------

Borrowing Base or (c) as otherwise determined as provided in Section 2.04(d),
the Administrative Agent will notify the Borrower and the Lenders of the amount
of the redetermined Borrowing Base, and such amount shall become effective and
applicable to the Borrower, the Administrative Agent, the Issuing Bank and the
Lenders on or about May 1st (with respect to each Reserve Report prepared as of
December 31) or November 1st (with respect to each Reserve Report prepared as of
June 30), as applicable, of each year. Notwithstanding the foregoing, however,
any increase in the Borrowing Base shall require approval or deemed approval of
all the Lenders as set forth in this Section 2.04(b).

(c) Reserve Reports. Upon receipt of the Reserve Report and such other reports,
data and supplemental information, including the information provided pursuant
to Section 5.11, as may, from time to time, be reasonably requested by the
Required Lenders, the Administrative Agent will evaluate such information. The
Administrative Agent, with the approval or deemed approval of the Lenders as set
forth in Section 2.04(b), but subject to the terms of Section 2.04(b), shall, in
good faith, redetermine the Borrowing Base based upon such information and such
other information (including, without limitation, information described in the
Reserve Report, the status of title with respect to the Oil and Gas Properties
and the existence of any other Indebtedness) as the Administrative Agent deems
appropriate in its discretion and consistent with customary industry practices
and its normal oil and gas lending criteria as it exists at the particular time.
Such redetermination shall be accomplished not later than and effective on or
about the first day of each May and November of each calendar year, assuming
that the Borrower shall have furnished the Reserve Report and other reports,
data and supplemental information in a timely and complete manner as required by
Section 5.11. In assessing whether to approve or reject a proposed Borrowing
Base, each Lender will assess, in good faith, the Reserve Report and the other
information as they deem appropriate in its discretion and consistent with
customary industry practices and its respective oil and gas lending criteria and
procedures as they exist at the particular time.

(d) Consensus and Failure of Consensus. Except as hereinafter provided, the
decision of the Lenders or the Required Lenders, as applicable, with respect to
any Borrowing Base determination shall control; provided, however, that if the
Lenders or the Required Lenders, as applicable, have not approved or are not
deemed to have approved the Borrowing Base as of the end of the 15-day period
specified in Section 2.04(b), the Borrowing Base shall be redetermined at the
highest amount approved by each Lender (if such redetermined Borrowing Base
constitutes an increase in the Borrowing Base in effect immediately prior
thereto) or the Required Lenders (if such redetermined Borrowing Base
constitutes a reaffirmation or decrease in the Borrowing Base in effect
immediately prior thereto), as applicable, and such amount shall then become the
Borrowing Base until the next scheduled redetermination pursuant to
Section 2.04(b) or the next date on which an interim redetermination occurs
under Section 2.04(e) or the next adjustment under either Section 5.17, 6.01(j)
or 6.13. Notwithstanding the foregoing, however, any increase in the Borrowing
Base shall require approval or deemed approval of all the Lenders as set forth
in Section 2.04(a).

(e) Interim Redeterminations. The Borrower may, at its option, one time during
any 12-month period initiate an interim redetermination of the Borrowing Base.
In addition, the Borrower may, at its option, in connection with any acquisition
(or any series of acquisitions occurring since the most recent redetermination
of the Borrowing Base) by the Parent, the

 

30



--------------------------------------------------------------------------------

Borrower or a Restricted Subsidiary of Oil and Gas Properties having a purchase
price, either individually or in the aggregate, of $50,000,000 or more, initiate
an interim redetermination of the Borrowing Base. The Administrative Agent (at
the direction of the Required Lenders, in their option) may one time during any
12-month period initiate an interim redetermination of the Borrowing Base. The
Borrowing Base also may be redetermined in accordance with this Agreement upon
the occurrence of any of the events described in any of Sections 5.12, 5.17,
6.01(j) or 6.13.

SECTION 2.05. Increase in Aggregate Commitment Amount.

(a) Upon prior notice to the Administrative Agent, the Borrower may from time to
time, (i) request that the Lenders increase the Aggregate Commitment Amount pro
rata among the Lenders up to an amount not exceeding the Maximum Facility Amount
or (ii) invite additional financial institutions acceptable to the
Administrative Agent and the Issuing Bank to become Lenders party to the
Agreement so as to increase the Aggregate Commitment Amount to an amount not
exceeding the Maximum Facility Amount. At the time of sending such notice to the
Lenders or any invitee, the Borrower (in consultation with the Administrative
Agent) shall specify the time period within which each Lender or invitee, as
applicable, is requested to respond (which shall in no event be less than 10
Business Days from the date of delivery of such notice to the Lenders). If the
Borrower has requested that the Lenders increase their respective Commitment
Amounts pro rata hereunder, each Lender shall notify the Administrative Agent
within such time period whether or not it agrees to increase its respective
Commitment Amount and, if so, whether by an amount equal to, greater than, or
less than its Applicable Percentage of such requested increase and any Lender
not responding within such time period shall be deemed to have declined to
increase its respective Commitment Amount. Anything herein contained to the
contrary notwithstanding, no Lender shall have any obligation whatsoever to
increase its respective Commitment Amount hereunder. The consent of the Lenders
shall not be required in order for any financial institution acceptable to the
Administrative Agent and the Issuing Bank to become a party to this Agreement
pursuant to this Section 2.05.

(b) If the Aggregate Commitment Amount is increased in accordance with this
Section 2.05, the Administrative Agent and the Borrower shall determine the
effective date of such increase (the “Increase Effective Date”). The
Administrative Agent and the Borrower shall promptly notify the Lenders of the
final allocation of such increase and the Increase Effective Date. Each existing
Lender that increases its Commitment Amount and each additional Lender, if any,
and the Borrower shall execute and deliver to the Administrative Agent (which
the Administrative Agent shall also execute to acknowledge its acceptance
thereof) an agreement substantially in the form of Exhibit B (an “Additional
Lender Agreement”). Upon receipt by the Administrative Agent of Additional
Lender Agreements from existing Lenders or additional Lenders (together with an
Administrative Questionnaire, in the case of any additional Lender), if any, in
an amount sufficient to effectuate the increase requested by the Borrower:
(1) the Aggregate Commitment Amount shall be increased, (2) the Administrative
Agent shall amend and distribute to the Borrower and the Lenders a revised
Schedule 2.01 of the Commitment Amounts of each Lender adding or amending, as
applicable, the Commitment Amount of any Lender executing the Additional Lender
Agreement and the revised Applicable Percentages of the Lenders (which shall be
deemed incorporated into this Agreement), (3) any additional Lender shall be
deemed to be a party in all respects to this Agreement and the other Loan
Documents to

 

31



--------------------------------------------------------------------------------

which the Lenders are party as of the Increase Effective Date and (4) upon the
Increase Effective Date, any increasing or additional Lender party to the
Additional Lender Agreement shall purchase from each of the (other) Lenders
party to the Agreement immediately prior to the Increase Effective Date a pro
rata portion of the outstanding Loans (and participation interests in Letters of
Credit) of each such (other) Lender such that each Lender (including any
additional Lender, if any) shall hold its respective Applicable Percentage of
the outstanding Loans (and participation interests in Letters of Credit) as
reflected on the revised Schedule 2.01 required by this Section 2.05, provided
that the Borrower shall pay any amounts due under Section 2.16 to the extent
that any such purchase gives rise to the costs indemnified thereby.

(c) As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Authorized Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, (ii) including a certificate of the
type described in Section 5.01(c) demonstrating pro forma compliance with
Section 6.09 after giving effect to such increase and (iii) certifying that,
before and after giving effect to such increase, the representations and
warranties contained in Article III are true and correct on and as of the
Increase Effective Date and no Default or Event of Default exists.

(d) This Section shall supersede any provision in Section 9.02 to the contrary.

SECTION 2.06. Letters of Credit.

(a) General. Subject to the terms and conditions set forth herein, the Borrower
may request the issuance of Letters of Credit as the applicant thereof, for its
own account or the account of any other Credit Party, in a form reasonably
acceptable to the Administrative Agent and the Issuing Bank, at any time and
from time to time during the Availability Period. In the event of any
inconsistency between the terms and conditions of this Agreement and the terms
and conditions of any form of letter of credit application or other agreement
submitted by the Borrower to, or entered into by the Borrower with, the Issuing
Bank relating to any Letter of Credit, the terms and conditions of this
Agreement shall control.

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three Business
Days) a notice requesting the issuance of a Letter of Credit, or identifying the
Letter of Credit to be amended, renewed or extended, and specifying the date of
issuance, amendment, renewal or extension (which shall be a Business Day), the
date on which such Letter of Credit is to expire (which shall comply with
paragraph (c) of this Section), the amount of such Letter of Credit, the name
and address of the beneficiary thereof and such other information as shall be
necessary to prepare, amend, renew or extend such Letter of Credit. If requested
by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall be issued, amended, renewed or
extended only if (and upon issuance, amendment, renewal or extension of each
Letter

 

32



--------------------------------------------------------------------------------

of Credit the Borrower shall be deemed to represent and warrant that), after
giving effect to such issuance, amendment, renewal or extension, (i) the LC
Exposure shall not exceed $20,000,000 and (ii) the aggregate Credit Exposure
shall not exceed the lesser of (x) the Aggregate Commitment Amount and (y) the
Borrowing Base then in effect, in each case, as such amounts may be adjusted
from time to time in accordance with this Agreement.

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the
earlier of (i) the close of business on the date that is five Business Days
prior to the Maturity Date and (ii) one year after its issuance, provided,
however, that any Letter of Credit with a one-year term may provide for the
renewal thereof for additional one-year periods (which shall in no event extend
beyond the fifth Business Day prior to the Maturity Date) unless the Issuing
Bank provides prior notice of non-renewal to the beneficiary thereof.

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the Issuing Bank, such Lender’s Applicable Percentage of each LC
Disbursement made by the Issuing Bank and not reimbursed by the Borrower on the
date due as provided in paragraph (e) of this Section, or of any reimbursement
payment required to be refunded to the Borrower for any reason. Each Lender
acknowledges and agrees that its obligation to acquire participations pursuant
to this paragraph in respect of Letters of Credit is absolute and unconditional
and shall not be affected by any circumstance whatsoever, including any
amendment, renewal or extension of any Letter of Credit or the occurrence and
continuance of a Default or reduction or termination of the Commitments, and
that each such payment shall be made without any offset, abatement, withholding
or reduction whatsoever.

(e) Reimbursement. If the Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 12:00 noon, New York City time, on (i) the Business Day that the
Borrower receives such notice, if such notice is received prior to 10:00 a.m.,
New York City time, on the day of receipt, or (ii) the Business Day immediately
following the day that the Borrower receives such notice, if such notice is not
received prior to such time on the day of receipt; provided that the Borrower
shall, subject to the conditions to borrowing set forth herein, automatically be
deemed to have requested in accordance with Section 2.03 that such payment be
financed with an ABR Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Borrowing. If the Borrower fails to make such
payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage thereof. Promptly following
receipt of such notice, each Lender shall pay to the Administrative Agent its
Applicable Percentage of the payment then due from the Borrower, in the same
manner as provided in Section 2.07 with respect to Loans made by such Lender
(and Section 2.07 shall apply, mutatis mutandis, to the payment obligations of

 

33



--------------------------------------------------------------------------------

the Lenders), and the Administrative Agent shall promptly pay to the Issuing
Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Loan and
shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement.

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable and shall be performed strictly in accordance with
the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not strictly
comply with the terms of such Letter of Credit or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, the Borrower’s obligations
hereunder. Except as set forth herein, neither the Administrative Agent, the
Lenders nor the Issuing Bank, nor any of their Related Parties, shall have any
liability or responsibility by reason of or in connection with the issuance or
transfer of any Letter of Credit or any payment or failure to make any payment
thereunder (irrespective of any of the circumstances referred to in the
preceding sentence), or any error, omission, interruption, loss or delay in
transmission or delivery of any draft, notice or other communication under or
relating to any Letter of Credit (including any document required to make a
drawing thereunder), any error in interpretation of technical terms or any
consequence arising from causes beyond the control of the Issuing Bank; provided
that the foregoing shall not be construed to excuse the Issuing Bank from
liability to the Borrower to the extent of any damages (other than special,
indirect or consequential damages, claims in respect of which are hereby waived
by the Borrower to the extent permitted by applicable law) suffered by the
Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised care in each such determination
(AND THE PARTIES HERETO ACKNOWLEDGE AND AGREE THAT IT IS THE INTENTION OF THE
PARTIES HERETO THAT THE ISSUING BANK BE EXCUSED FOR ITS OWN NEGLIGENCE (OTHER
THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL). In furtherance of the foregoing and without limiting the generality
thereof, the parties agree that, with respect to documents presented that appear
on their face to be in substantial compliance with the terms of a Letter of
Credit, the Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further investigation,
regardless of any notice or information to the contrary, or refuse to accept and
make payment upon such documents if such documents are not in strict compliance
with the terms of such Letter of Credit.

 

34



--------------------------------------------------------------------------------

(g) Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an LC
Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.

(h) Interim Interest. If the Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement, at the
rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (e) of
this Section, then Section 2.13(c) shall apply. Interest accrued pursuant to
this paragraph shall be for the account of the Issuing Bank, except that
interest accrued on and after the date of payment by any Lender pursuant to
paragraph (e) of this Section to reimburse the Issuing Bank shall be for the
account of such Lender to the extent of such payment.

(i) Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent and the
successor Issuing Bank, with the consent of the replaced Issuing Bank, such
consent not to be unreasonably withheld or delayed. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement,
(i) the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.

(j) Cash Collateralization. If any Event of Default shall occur and be
continuing or if required pursuant to Section 2.11, on the Business Day that the
Borrower receives notice from the Administrative Agent or the Majority Lenders
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Administrative Agent, in the name
of the Administrative Agent and for the benefit of the Lenders, an amount in
cash equal to the LC Exposure as of such date, plus any accrued and unpaid
interest thereon; provided that the obligation to deposit such cash collateral
shall become effective immediately, and such deposit shall become immediately
due and payable, without demand or other notice of any kind, upon the occurrence
of any Event of Default with respect to the Borrower described in

 

35



--------------------------------------------------------------------------------

clause (h) or (i) of Section 7.01. The Borrower hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank and the Lenders, an
exclusive first priority and continuing perfected security interest in and Lien
on such account and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held in such account, all deposits or wire
transfers made thereto, any and all investments purchased with funds deposited
in such account, all interest, dividends, cash, instruments, financial assets
and other Property from time to time received, receivable or otherwise payable
in respect of, or in exchange for, any or all of the foregoing, and all
proceeds, products, accessions, rents, profits, income and benefits therefrom,
and any substitutions and replacements therefor. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent and at the Borrower’s risk and expense,
such deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Bank for LC
Disbursements for which it has not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Majority Lenders), be
applied to satisfy other obligations of the Borrower under this Agreement. If at
any time the amount of cash collateral held by the Administrative Agent pursuant
hereto shall exceed the LC Exposure as of such date, Administrative Agent shall
return such excess to the Borrower within two Business Days thereafter. If the
Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived.

SECTION 2.07. Funding of Borrowings.

(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 p.m., New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower maintained
with the Administrative Agent designated by the Borrower in the applicable
Borrowing Request; provided that ABR Loans made to finance the reimbursement of
an LC Disbursement as provided in Section 2.06(e) shall be remitted by the
Administrative Agent to the Issuing Bank.

(b) Unless the Administrative Agent shall have received written notice from a
Lender prior to the proposed date of any Eurodollar Borrowing or prior to
1:00 p.m., New York City time, on the date any proposed ABR Borrowing, as
applicable, that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
paragraph (a) of this Section and may, in reliance upon such assumption, make
available to the Borrower a corresponding amount. In such event, if a Lender has
not in

 

36



--------------------------------------------------------------------------------

fact made its share of the applicable Borrowing available to the Administrative
Agent, then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith within two Business Days after demand therefor
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans. If such Lender pays such amount to the Administrative Agent, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

SECTION 2.08. Interest Elections.

(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery or telecopy to the
Administrative Agent of a written Interest Election Request in a form approved
by the Administrative Agent and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) with respect to any Borrowing, whether the resulting Borrowing is to be an
ABR Borrowing or a Eurodollar Borrowing; and

 

37



--------------------------------------------------------------------------------

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Majority Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

SECTION 2.09. Termination and Reduction of Commitments.

(a) Unless previously terminated, each Lender’s Commitment shall terminate on
the Maturity Date.

(b) The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $5,000,000 and not less than $5,000,000
and (ii) the Borrower shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Credit Exposure would exceed the total Commitments, as so
reduced.

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each notice delivered by the Borrower pursuant
to this Section shall be irrevocable; provided that a notice of termination of
the Commitments delivered by the Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities, in which case
such notice may be revoked by the Borrower (by notice to the Administrative
Agent on or prior to the specified effective date) if such condition is not
satisfied. Any termination or reduction of the Commitments shall be permanent,
subject to the Borrower’s right to request an increase in the Aggregate
Commitment Amount pursuant to Section 2.05. Each reduction of the Commitments
shall be made ratably among the Lenders in accordance with their respective
Commitments.

 

38



--------------------------------------------------------------------------------

SECTION 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.

(c) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Type thereof and the Interest
Period applicable thereto, (ii) the amount of any principal or interest due and
payable or to become due and payable from the Borrower to each Lender hereunder
and (iii) the amount of any sum received by the Administrative Agent hereunder
for the account of the Lenders and each Lender’s share thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein absent manifest error; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to the order of such Lender (or, if requested
by such Lender, to such Lender and its registered assigns) and in a form
approved by the Administrative Agent; provided that any promissory note issued
to evidence any Lender’s Loans shall be in a stated amount equal to such
Lender’s Commitment Amount. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the order of the payee named therein (or, if such promissory
note is a registered note, to such payee and its registered assigns).

SECTION 2.11. Prepayment of Loans.

(a) Mandatory Prepayments. At any time that a Borrowing Base Deficiency shall
occur, the Borrower shall:

(i) If such Borrowing Base Deficiency results from a redetermination of the
Borrowing Base pursuant to Sections 2.04(b), 2.04(e) or 5.12, at the Borrower’s
election, take either or both of the following actions to eliminate the
Borrowing Base Deficiency: (A) prepay the Loans in an aggregate principal amount
equal to such Borrowing Base Deficiency, together with interest on the principal
amount paid accrued to the date of such prepayment and any funding
indemnification amounts required by Section 2.16, and, if a Borrowing Base
Deficiency remains after prepaying all of the Loans as a result

 

39



--------------------------------------------------------------------------------

of LC Exposure, pay to the Administrative Agent on behalf of the Lenders an
amount equal to such remaining Borrowing Base Deficiency to be held as cash
collateral in a special collateral account as provided in Section 2.06(j), or
(B) provide additional Collateral acceptable to the Administrative Agent with a
fair market value greater than or equal to the amount of such Borrowing Base
Deficiency. The Borrower shall be obligated to make such prepayment, deposit of
cash collateral or provide additional Collateral within 60 days following its
receipt of written notice from the Administrative Agent of the existence of the
Borrowing Base Deficiency.

(ii) If such Borrowing Base Deficiency results from a reduction of the Borrowing
Base in accordance with Sections 5.17, 6.01(j) or 6.13, use the Net Cash
Proceeds of the transaction giving rise to the reduction of the Borrowing Base
pursuant to any such Section, promptly, but in any event within two Business
Days of receipt of such Net Cash Proceeds, to prepay the Loans in an aggregate
principal amount equal to such Borrowing Base Deficiency, together with interest
on the principal amount paid accrued to the date of such prepayment and any
funding indemnification amounts required by Section 2.16, and, if a Borrowing
Base Deficiency remains after prepaying all of the Loans as a result of LC
Exposure, pay to the Administrative Agent on behalf of the Lenders an amount
equal to such remaining Borrowing Base Deficiency to be held as cash collateral
in a special collateral account as provided in Section 2.06(j); provided that
if, after application of such Net Cash Proceeds in accordance with the
foregoing, any Borrowing Base Deficiency shall remain, then the Borrower shall
eliminate such remaining Borrowing Base Deficiency in accordance with the
foregoing clause (i).

(iii) Amounts applied to the prepayment of Loans pursuant to this Section shall
be first applied ratably to ABR Loans then outstanding and, upon payment in full
of all outstanding ABR Loans, second, to Eurodollar Loans then outstanding, and
if more than one Eurodollar Loan is then outstanding, to each such Eurodollar
Loan beginning with the Eurodollar Loan with the fewest number of days remaining
in the Interest Period applicable thereto until paid in full, and then to the
Eurodollar Loan with the next fewest number of days remaining in the Interest
Period applicable thereto until paid in full, and continuing in a similar
fashion until the Borrowing Base Deficiency has been eliminated or, in the case
of any prepayment pursuant to the foregoing clause (ii), until such Net Cash
Proceeds have been exhausted.

(b) Optional Prepayment of Loans. The Borrower shall have the right at any time
and from time to time to prepay any Borrowing in whole or in part, without
premium or penalty, but subject to the requirements of Sections 2.09(b) and
2.16. The Borrower shall notify the Administrative Agent by telephone (confirmed
by telecopy) of any optional prepayment (i) in the case of a Eurodollar
Borrowings, not later than 12:00 noon, New York City time, three Business Days
before the date of prepayment or (ii) in the case of prepayment of any ABR
Borrowings, not later than 12:00 noon New York City time, on the date of such
prepayment. Such notice shall be irrevocable and shall specify the prepayment
date and the principal amount of the Borrowings or portion thereof to be
prepaid; provided that, if a notice of prepayment is given in connection with a
conditional notice of termination of the Commitments as contemplated by
Section 2.09, then such notice of prepayment may be revoked if such notice of
termination is revoked in accordance with Section 2.09. Promptly following
receipt of any such notice of

 

40



--------------------------------------------------------------------------------

prepayment, the Administrative Agent shall advise the Lenders of the contents
thereof. Each partial prepayment of any Borrowings shall be in an amount that
would be permitted in the case of an advance of a Borrowing of the same Type as
provided in Section 2.02. Each prepayment of a Borrowing shall be applied
ratably to the Loans included in the prepaid Borrowing. Prepayments shall be
accompanied by accrued interest to the extent required by Section 2.13 and any
amount payable under Section 2.16.

SECTION 2.12. Fees.

(a) Subject to the provisions of Section 2.20, the Borrower agrees to pay to the
Administrative Agent, for the account of each Lender (excluding any Defaulting
Lenders), an unused commitment fee (the “Unused Commitment Fee”) equal to the
Applicable Rate set forth under the heading Unused Commitment Fee Rate
multiplied by the daily average of each such Lender’s Unused Commitment. Such
Unused Commitment Fee shall be calculated on the basis of a year consisting of
360 days and shall be payable in arrears on the last day of each March, June,
September and December and on the Maturity Date for any period then ending for
which the Unused Commitment Fee shall not have been previously paid. In the
event the Commitments terminate on any date other than the last day of March,
June, September or December, the Borrower agrees to pay to the Administrative
Agent, for the account of each Lender (excluding any Defaulting Lenders), on the
date of such termination, each such Lender’s Unused Commitment Fee due for the
period from the last day of the immediately preceding March, June, September or
December, as the case may be, to the date such termination occurs.

(b) Subject to the provisions of Section 2.20, the Borrower agrees to pay (i) to
the Administrative Agent for the account of each Lender (excluding any
Defaulting Lenders) a participation fee with respect to its participations in
Letters of Credit, which shall accrue at the same Applicable Rate used to
determine the interest rate applicable to Eurodollar Loans on the average daily
amount of such Lender’s LC Exposure (excluding any portion thereof attributable
to unreimbursed LC Disbursements) during the period from and including the
Effective Date to but excluding the later of the date on which such Lender’s
Commitment terminates and the date on which such Lender ceases to have any LC
Exposure, and (ii) to the Issuing Bank a fronting fee as set forth in the Fee
Letter, as well as the Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the third Business Day following such last day, commencing on the
first such date to occur after the Effective Date; provided that all such fees
shall be payable on the date on which the Commitments terminate and any such
fees accruing after the date on which the Commitments terminate shall be payable
on demand. Any other fees payable to the Issuing Bank pursuant to this paragraph
shall be payable within 10 days after demand. All participation fees and
fronting fees shall be computed on the basis of a year of 360 days and shall be
payable for the actual number of days elapsed (including the first day but
excluding the last day).

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

41



--------------------------------------------------------------------------------

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of Unused Commitment
Fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances, except in the case of any overpayment due to erroneous
calculation or invoicing thereof.

SECTION 2.13. Interest.

(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Rate.

(b) Eurodollar Loans shall bear interest at the Adjusted LIBO Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate.

(c) Notwithstanding the foregoing, (i) if a Default or an Event of Default has
occurred and is continuing, the Majority Lenders may, at their option, by notice
to the Borrower declare that no Borrowing may be made as, converted into or
continued as a Eurodollar Borrowing, (ii) during the continuance of an Event of
Default the Majority Lenders may, at their option, by notice to the Borrower,
declare that (A) each Eurodollar Borrowing shall bear interest for the remainder
of the applicable Interest Period plus 2% per annum, (B) each ABR Borrowing
shall bear interest at a rate per annum equal to the Alternate Base Rate in
effect from time to time plus 2% per annum and (C) the fees described in
Section 2.12(b) shall be increased by 2% per annum, provided that, during the
continuance of an Event of Default under clauses (h) or (i) of Section 7.01, the
interest rates forth in clauses (A) and (B) above and the increase in the Letter
of Credit fee set forth in clause (C) above shall be applicable to all
Borrowings without any election or action on the part of the Administrative
Agent or any Lender (as applicable, the “Default Rate”).

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and upon termination of the Commitments; provided
that (i) interest accrued pursuant to paragraph (c) of this Section shall be
payable on demand, (ii) in the event of any repayment or prepayment of any Loan
(other than a prepayment of an ABR Loan prior to the end of the Availability
Period unless such prepayment is made to reduce a Borrowing Base Deficiency),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on Well Fargo Bank’s “prime rate” shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and in
each case shall be payable for the actual number of days elapsed (including the
first day but excluding the last day). The applicable Alternate Base Rate,
Adjusted LIBO Rate or LIBO Rate shall be determined by the Administrative Agent,
and such determination shall be conclusive absent manifest error.

 

42



--------------------------------------------------------------------------------

SECTION 2.14. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate or the LIBO Rate, as applicable, for such
Interest Period; or

(b) the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate or the LIBO Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

SECTION 2.15. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement (including any compulsory loan requirement, insurance charge or
other assessment) against assets of, deposits with or for the account of, or
credit extended by, any Lender (except any such reserve requirement reflected in
the Adjusted LIBO Rate) or the Issuing Bank; or

(ii) impose on any Lender or the Issuing Bank or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurodollar Loans
made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.

(b) If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the

 

43



--------------------------------------------------------------------------------

Issuing Bank, to a level below that which such Lender or the Issuing Bank or
such Lender’s or the Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Bank’s policies and the policies of such Lender’s or the Issuing Bank’s holding
company with respect to capital adequacy), then from time to time the Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company for any such reduction suffered.

(c) A certificate of a Lender or the Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Bank, as the
case may be, the amount shown as due on any such certificate within 10 Business
Days after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.

SECTION 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(b) and is revoked in accordance therewith) or (d) the assignment of
any Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request by the Borrower pursuant to Section 2.05 or
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest that would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section shall be delivered
to the Borrower and shall be conclusive absent manifest error. The Borrower
shall pay such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.

 

44



--------------------------------------------------------------------------------

SECTION 2.17. Taxes.

(a) General. Each payment by any Credit Party under any Loan Document shall be
made without withholding for any Taxes, unless such withholding is required by
law. If any Withholding Agent determines, in its sole discretion exercised in
good faith, that it is so required to withhold Taxes, then such Withholding
Agent may so withhold and shall timely pay the full amount of withheld Taxes to
the relevant Governmental Authority in accordance with applicable law. If such
Taxes are Indemnified Taxes, then the amount payable by any Credit Party shall
be increased as necessary so that net of such withholding (including withholding
applicable to additional amounts payable under this Section) the applicable
Recipient receives the amount it would have received had no such withholding
been made.

(b) Payment of Other Taxes by the Borrower. The Borrower shall timely pay any
Other Taxes to the relevant Governmental Authority in accordance with applicable
law.

(c) Evidence of Payment. As soon as practicable after any payment of Indemnified
Taxes by any Credit Party to a Governmental Authority, the Borrower shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

(d) Indemnification by the Borrower and the Parent. The Borrower and the Parent
shall jointly and severally indemnify each Recipient for any Indemnified Taxes
that are paid or payable by such Recipient in connection with any Loan Document
(including amounts paid or payable under this Section 2.17(d)) and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(d) shall
be paid within 10 days after the Recipient delivers to the Borrower a
certificate stating the amount of any Indemnified Taxes so paid or payable by
such Recipient or Beneficial Owner and describing the basis for the
indemnification claim. Such certificate shall be conclusive of the amount so
paid or payable absent manifest error. Such Recipient shall deliver a copy of
such certificate to the Administrative Agent.

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent for any Taxes (but, in the case of any Indemnified Taxes,
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Borrower and the Parent to do so) attributable to such Lender
that are paid or payable by the Administrative Agent in connection with any Loan
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. The indemnity under this Section 2.17(e) shall
be paid within 10 days after the Administrative Agent or the applicable Credit
Party (as applicable) delivers to the applicable Lender a certificate stating
the amount of Taxes so paid or payable by the Administrative Agent or the
Borrower (as applicable). Such certificate shall be conclusive of the amount so
paid or payable absent manifest error.

 

45



--------------------------------------------------------------------------------

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from, or reduction of, any
applicable withholding Tax with respect to any payments under any Loan Document
shall deliver to the Borrower and the Administrative Agent, at the time or times
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any Lender, if requested by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to any withholding (including backup
withholding) or information reporting requirements. Notwithstanding anything to
the contrary in the preceding two sentences and except as otherwise required by
applicable law, the completion, execution and submission of such documentation
(other than such documentation set forth in Section 2.17(f)(ii)(A) through
(E) below) shall not be required if in the Lender’s judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender. Upon the reasonable request of such Borrower or the
Administrative Agent, any Lender shall update any form or certification
previously delivered pursuant to this Section 2.17(f). If any form or
certification previously delivered pursuant to this Section expires or becomes
obsolete or inaccurate in any respect with respect to a Lender, such Lender
shall promptly (and in any event within 10 days after such expiration,
obsolescence or inaccuracy) notify such Borrower and the Administrative Agent in
writing of such expiration, obsolescence or inaccuracy and update the form or
certification if it is legally eligible to do so.

(ii) Without limiting the generality of the foregoing, if the Borrower is a U.S.
Person, any Lender with respect to such Borrower shall, if it is legally
eligible to do so, deliver to such Borrower and the Administrative Agent (in
such number of copies reasonably requested by such Borrower and the
Administrative Agent) on or prior to the date on which such Lender becomes a
party hereto, duly completed and executed copies of whichever of the following
is applicable:

(A) in the case of a Lender that is a U.S. Person, IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

(B) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (1) with respect to payments of
interest under any Loan Document, IRS Form W-8BEN establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (2) with respect to any other applicable payments
under this Agreement, IRS Form W-8BEN establishing an exemption from, or
reduction of, U.S. Federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

 

46



--------------------------------------------------------------------------------

(C) in the case of a Foreign Lender for whom payments under this Agreement
constitute income that is effectively connected with such Lender’s conduct of a
trade or business in the United States, IRS Form W-8ECI;

(D) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code both (1) IRS Form W-8BEN and
(2) a certificate substantially in the form of Exhibit E (a “U.S. Tax
Certificate”) to the effect that such Lender is not (a) a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, (b) a “10 percent shareholder” of
the Borrower within the meaning of Section 881(c)(3)(B) of the Code (c) a
“controlled foreign corporation” described in Section 881(c)(3)(C) of the Code
and (d) conducting a trade or business in the United States with which the
relevant interest payments are effectively connected;

(E) in the case of a Foreign Lender that is not the Beneficial Owner of payments
made under this Agreement (including a partnership or a participating Lender)
(1) an IRS Form W-8IMY on behalf of itself and (2) the relevant forms prescribed
in clauses (A), (B), (C), (D) and (F) of this paragraph (f)(ii) that would be
required of each such Beneficial Owner or partner of such partnership if such
Beneficial Owner or partner were a Lender; provided, however, that if the Lender
is a partnership and one or more of its partners are claiming the exemption for
portfolio interest under Section 881(c) of the Code, such Lender may provide a
U.S. Tax Certificate on behalf of such partners; or

(F) any other form prescribed by law as a basis for claiming exemption from, or
a reduction of, U.S. Federal withholding Tax together with such supplementary
documentation necessary to enable the Borrower or the Administrative Agent to
determine the amount of Tax (if any) required by law to be withheld.

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Withholding Agent, at the time or times prescribed by law
and at such time or times reasonably requested by the Withholding Agent, such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Withholding Agent as may be necessary for the
Withholding Agent to comply with its obligations under FATCA, to determine that
such Lender has or has not complied with such Lender’s obligations under FATCA
and, as necessary, to determine the amount to deduct and withhold from such
payment. Solely for purposes of this Section 2.17(f)(iii), “FATCA” shall include
any amendments made to FATCA after the date of this Agreement.

 

47



--------------------------------------------------------------------------------

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified or Other Taxes paid by the Borrower pursuant
to this Section 2.17 (including additional amounts paid pursuant to this
Section 2.17), it shall pay to the indemnifying party an amount equal to such
refund (but only to the extent of indemnity payments made, or such Other Taxes
paid, under this Section with respect to the Taxes giving rise to such refund),
net of all out-of-pocket expenses (including any Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of such indemnified party, shall repay to such indemnified
party the amount paid such indemnified party pursuant to the previous sentence
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) in the event such indemnified party is required to repay
such refund to such Governmental Authority. Notwithstanding anything herein to
the contrary in this Section 2.17(g), in no event will any indemnified party be
required to pay any amount to any indemnifying party pursuant to this
Section 2.17(g) to the extent that such payment would place such indemnified
party in a less favorable position (on a net after-Tax basis) than such
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
Section 2.17(g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes which
it deems confidential) to the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.17 shall survive any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all other
obligations under any Loan Document.

(i) Issuing Bank. For purposes of Section 2.17(e) and (f), the term “Lender”
includes any Issuing Bank.

SECTION 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set-offs.

(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15, 2.16 or 2.17, or otherwise) prior to
12:00 noon, Dallas, Texas time, on the date when due, in immediately available
funds, without set-off or counterclaim. Any amounts received after such time on
any date may, in the discretion of the Administrative Agent, be deemed to have
been received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made to the Administrative Agent at
its offices as set forth in Section 9.02(a), except payments to be made directly
to the Issuing Bank as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in dollars.

 

48



--------------------------------------------------------------------------------

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Bank hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption, distribute to the Lenders or the Issuing Bank, as the case may
be, the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders or the Issuing Bank, as the case may be,
severally agrees to repay to the Administrative Agent forthwith on demand the
amount so distributed to such Lender or Issuing Bank with interest thereon, for
each day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its

 

49



--------------------------------------------------------------------------------

discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender and for the benefit of the Administrative Agent or the Issuing Bank to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under such Sections; in the case of each of (i) and (ii) above, in any
order as determined by the Administrative Agent in its discretion.

SECTION 2.19. Mitigation Obligations; Replacement of Lenders.

(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, or if any Lender fails to execute an
amendment or waiver with respect to the Loan Documents that is executed by the
Required Lenders, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Commitment is being
assigned, the Issuing Bank), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

SECTION 2.20. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:

 

50



--------------------------------------------------------------------------------

(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.12(a);

(b) the Commitment and Credit Exposure of such Defaulting Lender shall not be
included in determining whether all Lenders, the Majority Lenders or the
Required Lenders have taken or may take any action hereunder (including any
consent to any amendment, waiver or other modification pursuant to
Section 9.02); provided that (i) such Defaulting Lender’s Commitment may not be
increased or extended without its consent and (ii) the principal amount of, or
interest or fees payable on, Loans or LC Disbursements may not be reduced or
excused or the scheduled date of payment may not be postponed as to such
Defaulting Lender without such Defaulting Lender’s consent;

(c) if any LC Exposure exists at the time a Lender becomes a Defaulting Lender
then:

(i) all or any part of such LC Exposure shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent (x) the sum of all non-Defaulting Lenders’
Credit Exposures plus such Defaulting Lender’s LC Exposure does not exceed the
total of all non-Defaulting Lenders’ Commitments and (y) the conditions set
forth in Section 4.02 are satisfied at such time;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent cash collateralize such Defaulting Lender’s
LC Exposure (after giving effect to any partial reallocation pursuant to clause
(i) above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to Section 2.20(c), the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant to
Section 2.20(c), then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; or

(v) if any Defaulting Lender’s LC Exposure is neither cash collateralized nor
reallocated pursuant to Section 2.20(c), then, without prejudice to any rights
or remedies of the Issuing Bank or any Lender hereunder, all letter of credit
fees payable under Section 2.12(b) with respect to such Defaulting Lender’s LC
Exposure shall be payable to the Issuing Bank until such LC Exposure is cash
collateralized and/or reallocated; and

(d) so long as any Lender is a Defaulting Lender the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Commitments of
the non-Defaulting Lenders and/or cash

 

51



--------------------------------------------------------------------------------

collateral will be provided by the Borrower in accordance with Section 2.20(c),
and participating interests in any such newly issued or increased Letter of
Credit shall be allocated among non-Defaulting Lenders in a manner consistent
with Section 2.20(c)(i) (and Defaulting Lenders shall not participate therein).

In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Commitment
and on such date such Lender shall purchase at par such of the Loans of the
other Lenders as the Administrative shall determine may be necessary in order
for such Lender to hold such Loans in accordance with its Applicable Percentage.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Each of the Parent and the Borrower represents and warrants to the Lenders that:

SECTION 3.01. Existence; Organization; Powers. The Parent, the Borrower and each
Restricted Subsidiary: (a) is duly organized or formed, legally existing and in
good standing, if applicable, under the laws of the jurisdiction of its
formation, except as to any Restricted Subsidiary where the failure to so exist
or remain in good standing could not reasonably be expected to have a Material
Adverse Effect, (b) has all requisite power and authority, and has all material
governmental licenses, authorizations, consents and approvals necessary to own
its assets and carry on its business as now being or as proposed to be
conducted, except where failure to have such power could not reasonably be
expected to have a Material Adverse Effect, and (c) is qualified to do business
in all jurisdictions in which the nature of the business conducted by it makes
such qualification necessary and where failure so to qualify could reasonably be
expected to have a Material Adverse Effect.

SECTION 3.02. Authorization; Enforceability. The Parent, the Borrower and each
Restricted Subsidiary have all necessary power and authority to execute, deliver
and perform its obligations under this Agreement and the Loan Documents to which
it is a party. The execution, delivery and performance by the Parent, the
Borrower and each Restricted Subsidiary of this Agreement and the Loan Documents
to which it is a party have been duly authorized by all necessary corporate,
limited liability company or partnership action, and this Agreement and the Loan
Documents and the Intercreditor Agreement (if any) constitute the legal, valid
and binding obligations of the Parent, the Borrower and each Restricted
Subsidiary party thereto, enforceable in accordance with their terms, except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the rights of creditors generally and general principles
of equity, regardless of whether considered in a proceeding in equity or at law.

SECTION 3.03. Governmental Approvals; No Conflicts. No authorizations, approvals
or consents of, and no filings or registrations with, any Governmental Authority
or any third Person are necessary for the execution, delivery or performance by
the Parent, the Borrower or any Restricted Subsidiary of this Agreement or the
Loan Documents or for the validity or enforceability thereof, except for (i) the
recording and filing of the Collateral Documents as

 

52



--------------------------------------------------------------------------------

required by this Agreement and (ii) those third party approvals or consents
which, if not made or obtained, would not cause a Default or Event of Default
hereunder, could not reasonably be expected to have a Material Adverse Effect
and do not have an adverse effect on the enforceability of the Loan Documents.
Neither the execution and delivery of this Agreement or any Loan Document, nor
compliance with the terms and provisions hereof or thereof, will conflict with
or result in a breach of, or require any consent that has not been obtained as
of the Effective Date under, the respective Organizational Documents of the
Parent, the Borrower or any Restricted Subsidiary, any Governmental Requirement,
any Unsecured Notes Document, any Permitted Second Lien Loan Document (if any)
or any other material agreement or instrument to which the Parent, the Borrower
or any Restricted Subsidiary is a party or by which it is bound or to which it
or its Properties are subject, or constitute a default under any Unsecured Notes
Document, any Permitted Second Lien Loan Document (if any) or any such agreement
or instrument, or result in the creation or imposition of any Lien upon any of
the revenues or assets of the Parent, the Borrower or any Restricted Subsidiary
pursuant to the terms of any Unsecured Notes Documents, any Permitted Second
Lien Loan Document (if any) or any such agreement or instrument, other than the
Liens created by the Loan Documents or expressly permitted hereby.

SECTION 3.04. Financial Condition; No Material Adverse Change.

(a) The Parent has heretofore furnished to the Administrative Agent and the
Lenders its consolidated balance sheet, and the related consolidated or
condensed consolidated, as applicable, statements of income, cash flows and
shareholders’ equity of the Parent and its Subsidiaries (a) as of and for the
fiscal year ended December 31, 2011, audited by and accompanied by the
unqualified opinion of KPMG LLP, independent certified public accountants, and
(b) as of and for the fiscal quarter ended June 30, 2012, certified by an
Authorized Officer that such financial statements present fairly in all material
respects, the financial condition and results of operations of the Parent and
its Subsidiaries as of such dates and for such periods. Such financial
statements were prepared in accordance with GAAP applied on a consistent basis.
Since the date of the audited financial statements of the Parent that have most
recently been delivered pursuant to Section 5.01(a), there has been no material
adverse change.

(b) Except as disclosed to the Administrative Agent in writing, none of the
Parent, the Borrower or any Restricted Subsidiary has any material contingent
liabilities, material liabilities for taxes, unusual and material forward or
long-term commitments or material unrealized or anticipated losses from any
unfavorable commitments, except as referred to or reflected or provided for in
the consolidated balance sheets of the Parent or as otherwise disclosed to the
Lenders in writing.

(c) The Parent and the Borrower have disclosed to the Lenders in writing any and
all facts that, in the reasonable good faith judgment of the Parent and the
Borrower, could reasonably be expected to result in a Material Adverse Effect.

 

53



--------------------------------------------------------------------------------

SECTION 3.05. Properties.

(a) Each of the Parent, the Borrower and the Restricted Subsidiaries has good
and defensible title to its material Oil and Gas Properties and good title to
its material personal Properties, in each case, free and clear of all Liens
except Liens permitted by Section 6.02. After giving full effect to Liens
permitted by Section 6.02, the Parent, the Borrower or the Restricted
Subsidiary, as applicable, specified as the owner owns the net interests in
production attributable to the Hydrocarbon Interests as reflected in the most
recently delivered Reserve Report, and the ownership of such Properties shall
not in any material respect obligate the Parent, the Borrower or such Restricted
Subsidiary to bear the costs and expenses relating to the maintenance,
development and operations of each such Property in an amount in excess of the
working interest of each Property set forth in the most recently delivered
Reserve Report that is not offset by a corresponding proportionate increase in
the Parent’s, the Borrower’s or such Restricted Subsidiary’s net revenue
interest in such Property.

(b) All material leases and agreements necessary for the conduct of the business
of the Parent, the Borrower and the Restricted Subsidiaries are valid and
subsisting, in full force and effect, and there exists no default or event or
circumstance that with the giving of notice or the passage of time or both would
give rise to a default under any such lease or leases, except as could not
reasonably be expected to have a Material Adverse Effect.

(c) The rights, Properties and other assets presently owned, leased or licensed
by the Parent, the Borrower and the Restricted Subsidiaries, including, without
limitation, all easements and rights of way, include all rights, Properties and
other assets necessary to permit the Parent, the Borrower and the Restricted
Subsidiaries to conduct their business in all material respects in the same
manner as such business has been conducted prior to the Effective Date.

(d) All of the assets and Properties of the Parent, the Borrower and the
Restricted Subsidiaries that are reasonably necessary for the operation of their
business are in good working condition and are maintained in accordance with
prudent business standards.

SECTION 3.06. Litigation and Environmental Matters.

(a) Except as set forth on Schedule 3.06, there are no actions, suits or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Parent or the Borrower, threatened against
or affecting the Parent, the Borrower or any of the Restricted Subsidiaries
(i) as to which there is a reasonable possibility of an adverse determination
and that, if adversely determined, could reasonably be expected, individually or
in the aggregate, to result in a Material Adverse Effect or (ii) that involve
the Existing Credit Facility, this Agreement or the other Loan Documents.

(b) Except as could not be reasonably expected to have a Material Adverse Effect
(or with respect to (iii), (iv) and (v) below, where the failure to take such
actions could not be reasonably expected to have a Material Adverse Effect):

(i) neither any Property of the Parent, the Borrower or any Restricted
Subsidiary, nor the operations conducted thereon, violate any order or
requirement of any court or Governmental Authority or any Environmental Laws;

 

54



--------------------------------------------------------------------------------

(ii) no Property of the Parent, the Borrower or any Restricted Subsidiary nor
the operations currently conducted thereon or, to the knowledge of the Parent or
the Borrower, by any prior owner or operator of such Property or operation, are
in violation of or subject to any existing, pending or threatened action, suit,
investigation, inquiry or proceeding by or before any court or Governmental
Authority or to any remedial obligations under Environmental Laws;

(iii) all notices, permits, licenses or similar authorizations, if any, required
to be obtained or filed in connection with the operation or use of any and all
Property of the Parent, the Borrower and each Restricted Subsidiary, including,
without limitation, past or present treatment, storage, disposal or release of a
hazardous substance or solid waste into the environment, have been duly obtained
or filed, and the Parent, the Borrower and each Restricted Subsidiary are in
compliance with the terms and conditions of all such notices, permits, licenses
and similar authorizations;

(iv) all hazardous substances, solid waste and oil and gas exploration and
production wastes, if any, generated at any and all Property of the Parent, the
Borrower or any Restricted Subsidiary have in the past been transported, treated
and disposed of in accordance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and, to the knowledge of the Parent or the Borrower, all such
transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws;

(v) the Parent and the Borrower have taken all steps reasonably necessary to
determine and have determined that no hazardous substances, solid waste or oil
and gas exploration and production wastes have been disposed of or otherwise
released, and there has been no threatened release of any hazardous substances
on or to any Property of the Parent, the Borrower or any Restricted Subsidiary,
except in compliance with Environmental Laws and so as not to pose an imminent
and substantial endangerment to public health or welfare or the environment;

(vi) to the extent applicable, all Property of the Parent, the Borrower and each
Restricted Subsidiary currently satisfies all design, operation and equipment
requirements imposed by the Oil Pollution Act of 1990 and neither the Parent nor
the Borrower has any reason to believe that such Property, to the extent subject
thereto, will not be able to maintain compliance with the requirements thereof
during the term of this Agreement; and

(c) none of the Parent, the Borrower or any Restricted Subsidiary has any known
material contingent liability in connection with any release or threatened
release of any oil, hazardous substance or solid waste into the environment.

 

55



--------------------------------------------------------------------------------

SECTION 3.07. Compliance with Laws and Agreements. None of the Parent, the
Borrower or any Restricted Subsidiary has violated any applicable Governmental
Requirement binding upon it or its Properties or failed to obtain any license,
permit, franchise or other governmental authorization necessary for the
ownership of any of its Properties or the conduct of its business, which
violation or failure would have (in the event such violation or failure were
asserted by any Person through appropriate action) a Material Adverse Effect.
None of the Parent, the Borrower or any Restricted Subsidiary is in default nor
has any event or circumstance occurred that, but for the expiration of any
applicable grace period or the giving of notice, or both, would constitute a
default under any Unsecured Notes Documents, any Permitted Second Lien Loan
Document (if any) or any other material agreement or instrument to which the
Borrower or any Restricted Subsidiary is a party or by which the Borrower or any
Restricted Subsidiary is bound, which default could reasonably be expected to
have a Material Adverse Effect. No Default hereunder has occurred and is
continuing.

SECTION 3.08. Investment Company Status. None of the Parent, the Borrower or any
Restricted Subsidiary is an “investment company” or a company “controlled” by an
“investment company,” within the meaning of the Investment Company Act of 1940,
as amended.

SECTION 3.09. Taxes. Each of the Parent, the Borrower and the Restricted
Subsidiaries has filed all U.S. Federal income Tax returns and all other tax
returns that are required to be filed by it and has paid all material Taxes due
pursuant to such returns or pursuant to any assessment received by the Parent,
the Borrower or any Restricted Subsidiary, except any such Taxes that are being
contested in good faith by appropriate proceedings diligently conducted and for
which adequate reserves are being maintained in accordance with GAAP. The
charges, accruals and reserves on the books of the Parent, the Borrower and the
Restricted Subsidiaries in respect of Taxes and other governmental charges are,
in the opinion of the Parent, adequate. No Tax lien has been filed and, to the
knowledge of the Parent or the Borrower, no claim is being asserted with respect
to any such Tax or other such governmental charge.

SECTION 3.10. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Financial Accounting Standards Board Accounting Standards Codification 715)
did not, as of the date of the most recent financial statements reflecting such
amounts, exceed by more than $2,000,000 the fair market value of the assets of
such Plan, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Financial
Accounting Standards Board Accounting Standards Codification 715) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
by more than $2,000,000 the fair market value of the assets of all such
underfunded Plans.

SECTION 3.11. Disclosure. The Parent and the Borrower have disclosed to the
Lenders all agreements, instruments and corporate or other restrictions to which
either of them or any of the Restricted Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No reports, financial
statements, certificates or other information furnished by or on behalf of the
Parent or

 

56



--------------------------------------------------------------------------------

the Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Parent represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time. There
is no fact peculiar to the Parent, the Borrower or any Restricted Subsidiary
that has a Material Adverse Effect or in the future is reasonably likely to have
(so far as the Parent or the Borrower can now foresee) a Material Adverse Effect
and that has not been set forth in this Agreement or the other documents,
certificates and statements furnished to the Administrative Agent by or on
behalf of the Parent, the Borrower or any Restricted Subsidiary prior to, or on,
the Effective Date in connection with the transactions contemplated hereby.
There are no statements or conclusions in any Reserve Report which are based
upon or include misleading information or fail to take into account material
information regarding the matters reported therein, it being understood that
each Reserve Report is necessarily based upon professional opinions, estimates
and projections and that neither the Parent nor the Borrower warrants that such
opinions, estimates and projections will ultimately prove to have been accurate.
No representation or warranty is made with respect to any Oil and Gas Properties
to which no proved Hydrocarbon Interests are properly attributed.

SECTION 3.12. Use of Loans and Letters of Credit. The proceeds of the Loans and
the Letters of Credit shall be used (a) to provide working capital to the
Parent, the Borrower and the Restricted Subsidiaries and for other general
corporate purposes, (b) to finance capital expenditures and acquisitions
(including acquisitions of the Equity Interests in Persons owning Oil and Gas
Properties) by the Parent, the Borrower and the Restricted Subsidiaries, (c) to
provide for letters of credit for the account of the Parent, the Borrower and
the Restricted Subsidiaries and (d) to repay the Indebtedness outstanding under
the Existing Credit Facility. Neither the Parent nor the Borrower is engaged
principally, or as one of its important activities, in the business of extending
credit for the purpose, whether immediate, incidental or ultimate, of buying or
carrying margin stock (within the meaning of Regulation U or X of the Board). No
part of the proceeds of any Loan or Letter of Credit will be used for any
purpose which violates the provisions of Regulations T, U or X of the Board.

SECTION 3.13. Subsidiaries. Except as set forth on Schedule 3.13 or as disclosed
in writing to the Administrative Agent (which shall promptly furnish a copy to
the Lenders) that shall be a supplement to Schedule 3.13, the Borrower has no
Subsidiaries other than Penn Virginia Resource Holdings Corp. and its
Subsidiaries. Schedule 3.13 identifies each Subsidiary (other than Penn Virginia
Resource Holdings Corp. and its Subsidiaries) as either Restricted or
Unrestricted, and each Restricted Subsidiary on such schedule is a wholly-owned
Subsidiary.

SECTION 3.14. Jurisdiction of Incorporation or Organization. The jurisdiction of
organization, name as listed in the public records of its jurisdiction of
organization and location of the principal place of business or, if it has more
than one place of business, the chief executive office of the Parent, the
Borrower and each Restricted Subsidiary is set forth on Schedule 3.13 (or, in
each case, as set forth in a notice delivered to the Administrative Agent
pursuant to Section 5.01(k) in accordance with Section 9.01).

 

57



--------------------------------------------------------------------------------

SECTION 3.15. Maintenance of Properties. Except for such acts or failures to act
as could not be reasonably expected to have a Material Adverse Effect, the Oil
and Gas Properties (and properties unitized therewith) have been maintained,
operated and developed in a good and workmanlike manner and in conformity with
all applicable laws and all rules, regulations and orders of all duly
constituted authorities having jurisdiction and in conformity with the
provisions of all leases, subleases or other contracts comprising a part of the
Hydrocarbon Interests and other contracts and agreements forming a part of the
Oil and Gas Properties; specifically in this connection, except for those as
could not be reasonably expected to have a Material Adverse Effect, (i) after
the Effective Date, no Oil and Gas Property is subject to having allowable
production reduced below the full and regular allowable (including the maximum
permissible tolerance) because of any overproduction (whether or not the same
was permissible at the time) prior to the Effective Date and (ii) none of the
wells comprising a part of the Oil and Gas Properties (or properties unitized
therewith) owned by the Parent, the Borrower or any of the Restricted
Subsidiaries is deviated from the vertical more than the maximum permitted by
applicable laws, regulations, rules and orders, and such wells are, in fact,
bottomed under and are producing from, and the well bores are wholly within, the
Oil and Gas Properties (or in the case of wells located on properties unitized
therewith, such unitized properties) owned by the Parent, the Borrower or any of
the Restricted Subsidiaries.

SECTION 3.16. Insurance. The Parent or the Borrower has, and has caused all of
the Restricted Subsidiaries to have, (i) all insurance policies sufficient for
the compliance by each of them with all material Governmental Requirements and
all material agreements and (ii) insurance coverage in at least amounts and
against such risk (including, without limitation, public liability) that are
usually insured against by companies similarly situated and engaged in the same
or a similar business for the assets and operations of the Parent, the Borrower
and the Restricted Subsidiaries. The Administrative Agent, the Issuing Bank and
the Lenders have been named as additional insureds in respect of such liability
insurance policies.

SECTION 3.17. Gas Imbalances, Prepayments. Except as set forth on Schedule 3.17
or as disclosed in writing to the Administrative Agent and the Lenders in
connection with the most recently delivered Reserve Report, on a net basis there
are no gas imbalances, take or pay or other prepayments that would require the
Parent, the Borrower or any of the Restricted Subsidiaries to deliver
Hydrocarbons produced from their respective Oil and Gas Properties at some
future time without then or thereafter receiving full payment therefor exceeding
two Bcf of gas (or its equivalent) in the aggregate on a net basis.

SECTION 3.18. Marketing of Production. Except for contracts listed and in effect
on the date hereof on Schedule 3.18, and thereafter either disclosed in writing
to the Administrative Agent or included in the most recently delivered Reserve
Report (with respect to all of which contracts the Parent and the Borrower
represent that they or the Restricted Subsidiaries are receiving a price for all
production sold thereunder that is computed substantially in accordance with the
terms of the relevant contract and are not having deliveries curtailed
substantially below the subject Property’s delivery capacity), no material
agreements exist that are not cancelable on 60 days notice or less without
penalty or detriment for the sale of production from the Parent’s, the
Borrower’s or the Restricted Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are currently being exercised) and that (a) pertain to the sale of
production at a fixed price and (b) have a maturity or expiry date of longer
than six (6) months from the date hereof.

 

58



--------------------------------------------------------------------------------

SECTION 3.19. Hedging Transactions. Schedule 3.19 sets forth, as of
June 30, 2012, a true and complete list of all Swap Agreements (including
commodity price swap agreements, forward agreements or contracts of sale which
provide for prepayment for deferred shipment or delivery of oil, gas or other
commodities) of the Parent, the Borrower and each Restricted Subsidiary, the
material terms thereof (including the type, term, effective date, termination
date and notional amounts or volumes), the net mark to market value thereof, all
credit support agreements relating thereto (including any margin required or
supplied) and the counterparty to each such agreement.

SECTION 3.20. Restriction on Liens. None of the Parent, the Borrower or any of
the Restricted Subsidiaries is a party to any material agreement or arrangement
(other than instruments creating Liens permitted by Section 6.02, but then only
on the Property subject of such Lien), or subject to any order, judgment, writ
or decree, that either restricts or purports to restrict its ability to grant
Liens to the Administrative Agent and the Lenders on or in respect of their
respective assets or Properties to secure the Secured Obligations and the Loan
Documents.

SECTION 3.21. Intellectual Property. The Parent, the Borrower and the Restricted
Subsidiaries either own or have valid licenses or other rights to use all
databases, geological data, geophysical data, engineering data, maps,
interpretations and other technical information used in their business as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.

SECTION 3.22. Material Personal Property. All pipelines, wells, gas processing
plants, platforms and other material improvements, fixtures and equipment owned
in whole or in part by the Parent, the Borrower or any of the Restricted
Subsidiaries that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing which are operated by the Parent, the Borrower or any of
the Restricted Subsidiaries, in a manner consistent with the Parent’s, the
Borrower’s or the Restricted Subsidiaries’ past practices (other than those the
failure of which to maintain in accordance with this Section 3.22 could not
reasonably be expected to have a Material Adverse Effect).

SECTION 3.23. Business. The Parent, the Borrower and the Restricted Subsidiaries
have not conducted and are not conducting any business other than businesses
relating to the acquisition, exploration, development, financing, ownership,
operation, production, maintenance, storage, transportation, gathering,
processing and marketing of Hydrocarbons, Hydrocarbon Interests and the Oil and
Gas Properties and related activities.

SECTION 3.24. Solvency. None of the Parent, the Borrower or any Restricted
Subsidiary (i) is “insolvent” (within the meaning of Section 101(32) of the
Bankruptcy Code, Section 2 of the Uniform Fraudulent Conveyance Act or Section 2
of the Uniform Fraudulent Transfer Act) or will become insolvent as a result of
the incurrence of any obligation under this

 

59



--------------------------------------------------------------------------------

Agreement or any other Loan Document to which it is a party; or (ii) has
unreasonably small capital (after giving effect to the transactions contemplated
in this Agreement or any other Loan Document to which it is a party) for the
conduct of its existing and contemplated business. Each of the Parent, the
Borrower and the Restricted Subsidiaries is able to perform its contingent
obligations and other commitments as they mature in the normal course of
business.

SECTION 3.25. Licenses, Permits, Etc. The Borrower and each of the Restricted
Subsidiaries possess such valid franchises, certificates of convenience and
necessity, operating rights, licenses, permits, consents, authorizations,
exemptions and orders of Governmental Authorities, as are necessary to carry on
their business as now conducted and as proposed to be conducted, except to the
extent a failure to obtain any such item could not reasonably be expected to
have a Material Adverse Effect.

SECTION 3.26. Fiscal Year. The fiscal year of the Parent and the Borrower is
January 1 through December 31.

SECTION 3.27. Seniority Designation. (a) For the purposes of the Unsecured Notes
Documents or any Permitted Refinancing Indebtedness, the Secured Obligations
have been irrevocably designated as “senior indebtedness” (or such other
applicable term denoting seniority) ranking, as applicable, equally in right of
payment with any senior unsecured notes (including any such notes that are
convertible) issued under such Unsecured Notes Documents and senior in right of
payment to any subordinated unsecured notes or senior subordinated unsecured
notes (including any such notes that are convertible) issued under such
Unsecured Notes Documents without giving effect to rights in the Collateral of
the Administrative Agent, the Issuing Bank, the Lenders and the other
beneficiaries thereof.

(b) The Borrower agrees that each collateral or security agreement delivered in
connection with any Permitted Second Lien Debt shall include a legend confirming
that the lien and security interests grated to the Permitted Second Lien Agent
or any Permitted Second Lien Lender, and the exercise of any right or remedy by
such Person under such document, are subject to the provisions of the
Intercreditor Agreement, or language to similar effect that is in form and
substance reasonably satisfactory to the Administrative Agent.

ARTICLE IV

CONDITIONS

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

(a) Credit Agreement. The Administrative Agent shall have received from each
party hereto either (i) a counterpart of this Agreement signed on behalf of such
party or (ii) written evidence satisfactory to the Administrative Agent (which
may include telecopy transmission of a signed signature page of this Agreement)
that such party has signed a counterpart of this Agreement.

 

60



--------------------------------------------------------------------------------

(b) Collateral Documents. The Administrative Agent (or its counsel) shall have
received the following documents: (A) the Guaranty duly completed and executed
by the Parent and each Material Domestic Subsidiary that exists on the Effective
Date; (B) the Mortgages and all documents and instruments duly completed and
executed, including Uniform Commercial Code financing statements, required by
law or reasonably requested by the Administrative Agent with respect to such
Mortgages; (C) any promissory notes requested by a Lender pursuant to
Section 2.10 payable to the order of each such requesting Lender duly executed
and completed by the Borrower; and (D) the other Collateral Documents duly
completed and executed in a sufficient number of counterparts for recording, if
necessary; provided that, to the extent that Administrative Agent receives any
such documents in a form other than original counterparts thereof, the
Administrative Agent shall be reasonably satisfied that duly completed and
executed counterparts thereof, in a sufficient number for recording, if
necessary, have been executed by the applicable Credit Party and appropriate
arrangements have been made for the prompt delivery thereof to the
Administrative Agent or its counsel. In connection with the execution and
delivery of the Collateral Documents, the Administrative Agent shall be
reasonably satisfied that, upon the filing or recordation thereof, the
Collateral Documents create first priority, perfected Liens (subject only to
Liens permitted pursuant to Section 6.02) on at least 80% of the total value of
the Oil and Gas Properties evaluated in the Initial Reserve Report.

(c) Pledge Agreement. The Administrative Agent shall have received the Pledge
Agreement, dated as of the Effective Date, duly executed and delivered by the
Parent, the Borrower and each other Guarantor that owns Equity Interests in any
Restricted Subsidiary, together with (as applicable) stock certificates
representing 100% of such outstanding Equity Interests, and stock powers and
instruments of transfer, endorsed in blank, with respect to such stock
certificates, and all documents and instruments, including Uniform Commercial
Code Financing Statements (Form UCC-1), required by law or reasonably requested
by the Administrative Agent to be filed, registered or recorded to create or
perfect the Liens intended to be created under the Pledge Agreement.

(d) Organizational Documents. The Administrative Agent shall have received a
certificate of the Secretary or an Assistant Secretary of each Credit Party
dated as of the Effective Date, on which the Administrative Agent and the
Lenders may conclusively rely until the Administrative Agent receives notice in
writing from the Parent or the Borrower to the contrary, certifying:

(i) that attached to each such certificate are (1) a true and complete copy of
the Organizational Documents of such Credit Party, as the case may be, as in
effect on the date of such certificate and (2) a true and complete copy of a
certificate from the Governmental Authority of the state of such entity’s
organization certifying that such entity is duly organized and validly existing
in such jurisdiction;

(ii) that attached to such certificate is a true and complete copy of
resolutions duly adopted by the board of directors of such Credit Party, as
applicable, authorizing the execution, delivery and performance of each of the
Loan Documents to which such Credit Party is or is intended to be a party; and

 

61



--------------------------------------------------------------------------------

(iii) as to the incumbency and specimen signature of each officer of such Credit
Party (1) who is authorized to execute the Loan Documents to which such Credit
Party is or is intended to be a party and (2) who will, until replaced by
another officer or officers duly authorized for that purpose, act as its
representative for the purposes of signing documents and giving notices and
other communications in connection with this Agreement and the transactions
contemplated hereby.

(e) Qualification and Good Standing. The Administrative Agent shall have
received certificates of the appropriate state agencies with respect to the
existence and good standing of the Parent, the Borrower and each Guarantor in
the jurisdiction of its organization and the qualification as a foreign entity
and good standing of the Parent, the Borrower and each Guarantor in each other
jurisdiction with respect to which a Mortgage is being delivered by the Parent,
the Borrower or such Guarantor, as applicable, pursuant to this Section 4.01.

(f) Legal Opinions. The Administrative Agent shall have received a written legal
opinion addressed to the Administrative Agent, the Issuing Bank and the Lenders
in form and substance satisfactory to the Administrative Agent from (i) Nancy M.
Snyder, Esq., as general counsel to the Parent, the Borrower and the Guarantors,
and (ii) Thompson Knight LLP, special New York counsel to the Parent and the
Borrower. The Parent and the Borrower hereby request such counsel to deliver
such opinion.

(g) UCC and Lien Searches. The Administrative Agent shall have received
appropriate UCC search certificates for the Parent, the Borrower and each
Guarantor in its jurisdiction of organization, and any other jurisdiction
reasonably requested by the Administrative Agent, reflecting no prior Liens or
security interests encumbering the Collateral other than those being assigned or
released on or prior to the Effective Date and those permitted by Section 6.02.

(h) Insurance. The Administrative Agent and the Lenders shall have received
certificates, dated within 15 days of the Effective Date, from the Parent’s
insurers reflecting (a) compliance with all of the insurance required by
Section 5.05 and by the Collateral Documents and (b) that such insurance is in
full force and effect.

(i) Compliance Certificate. The Administrative Agent shall have received from
the Parent and the Borrower a compliance certificate substantially in the form
of Exhibit C.

(j) Financial Statements. The Administrative Agent shall have received the
financial statements described in Section 3.04(a).

(k) Initial Reserve Report. The Administrative Agent shall have received a
reserve engineering report as of June 30, 2012 prepared by or under the
supervision of the Manager of Engineering of the Parent (which supplemental
reserve report shall be certified by the Approved Petroleum Engineer as being
true and accurate and having been substantially prepared in accordance the
procedures used to prepare the Parent’s December 31, 2011 engineering report
delivered pursuant to the Existing Credit Facility) (the “Initial Reserve
Report”) with respect to the value of the Oil and Gas Properties of the Parent,
the Borrower and the Restricted Subsidiaries acceptable to the Administrative
Agent using such reasonable assumptions as the

 

62



--------------------------------------------------------------------------------

Administrative Agent shall specify (including such discount rates and projected
hydrocarbon price assumptions) and such other reserve, engineering, geological
and title information as may be requested by the Administrative Agent.

(l) Payoff of Existing Credit Agreement; Releases. The Administrative Agent
shall have received (i) satisfactory evidence that, upon the application of the
proceeds of the initial Borrowing hereunder, all outstanding Indebtedness (other
than in respect of letters of credit issued thereunder that are either
backstopped by Letter(s) of Credit or cash collateralized by the Borrower) under
the Existing Credit Facility has been repaid in full, all commitments thereunder
have been terminated and all Liens securing such Indebtedness have been released
and (ii) release documents terminating and releasing any and all Liens securing
such Indebtedness, which releases shall (if applicable) be duly executed and
acknowledged and in recordable form and in sufficient counterparts for the due
recordation thereof in the appropriate records of any Governmental Authority.

(m) Subordination Agreement. The Administrative Agent shall have received the
Subordination Agreement from each Unrestricted Subsidiary designated on
Schedule 4.01(m) duly executed by each such Unrestricted Subsidiary.

(n) Satisfactory Legal Form. All documents executed or submitted pursuant hereto
by and on behalf of the Parent, the Borrower or any other Credit Party shall be
in form and substance reasonably satisfactory to the Administrative Agent and
its counsel. The Administrative Agent and its counsel shall have received all
information, approvals, documents or instruments as the Administrative Agent or
its counsel may reasonably request.

(o) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and other amounts due and payable pursuant to this Agreement
or any other Loan Document on or prior to the date hereof, including, to the
extent invoiced, reimbursement or payment of all reasonable out-of-pocket
expenses (including reasonable fees, charges and disbursements of counsel)
required to be reimbursed or paid by any Credit Party hereunder or under any
other Loan Document.

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew or
extend any Letter of Credit, is subject to the satisfaction of the following
conditions:

(a) The representations and warranties of the Parent, the Borrower and the
Guarantors set forth in this Agreement and in the other Loan Documents shall be
true and correct in all material respects, or, to the extent that a particular
representation or warranty is qualified as to materiality, such representation
or warranty shall be true and correct, in each case, on and as of the date of
such Borrowing or the date of issuance, amendment, renewal or extension of such
Letter of Credit, as applicable, except to the extent any such representations
and warranties are expressly limited to an earlier date, in which case, on and
as of the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, such representations and
warranties shall continue to be true and correct as of such specified earlier
date.

 

63



--------------------------------------------------------------------------------

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

(c) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no event, development or circumstance has occurred or shall then
exist that has resulted in, or could reasonably be expected to have, a Material
Adverse Effect.

(d) The making of such Loan or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, would not conflict with, or cause any
Lender or the Issuing Bank to violate or exceed, any applicable Governmental
Requirement and no litigation shall be pending or threatened, which does or,
with respect to any threatened litigation, seeks to, enjoin, prohibit or
restrain the making or repayment of any Loan, the issuance, amendment, renewal,
extension or repayment of any Letter of Credit or any participations therein or
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

(e) The receipt by the Administrative Agent of a Borrowing Request in accordance
with Section 2.03 or a request for a Letter of Credit in accordance with
Section 2.06(b), as applicable.

Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.

ARTICLE V

AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated and all LC
Disbursements shall have been reimbursed, the Parent and the Borrower covenant
and agree with the Lenders that:

SECTION 5.01. Financial Statements; Other Information. The Parent or the
Borrower, as applicable, will furnish to the Administrative Agent and each
Lender:

(a) as soon as available and in any event within 120 days after the end of each
fiscal year of the Parent, the audited consolidated statements of income,
shareholders’ equity, changes in financial position and cash flow of the Parent
and its Subsidiaries, and the related audited consolidated balance sheets of the
Parent and its Subsidiaries as at the end of such fiscal year, setting forth in
each case in comparative form the corresponding figures for the preceding fiscal
year, and accompanied by either (x) with respect to any audited financial
statements, the related opinion of independent public accountants of recognized
national standing acceptable to the Administrative Agent which opinion shall
state that such financial statements fairly present, in

 

64



--------------------------------------------------------------------------------

all material respects, the consolidated financial condition and results of
operations of the Parent and its Subsidiaries as at the end of, and for, such
fiscal year and that such financial statements have been prepared in accordance
with GAAP except for such changes in such principles with which the independent
public accountants shall have concurred and such opinion shall not contain a
“going concern” or like qualification or exception, or (y) with respect to any
unaudited financial statements, the certificate of an Authorized Officer, which
certificate shall state that such financial statements fairly present, in all
material respects, the consolidated financial condition and results of
operations of the Parent and its Subsidiaries in accordance with GAAP, as at the
end of, and for, such period;

(b) as soon as available and in any event within 60 days after the end of each
of the first three fiscal quarters of each fiscal year of the Parent, condensed
consolidated statements of income, shareholders’ equity, changes in financial
position and cash flow of the Parent and its Subsidiaries for such period and
for the period from the beginning of the respective fiscal year to the end of
such period, and the related condensed consolidated balance sheets as at the end
of such period, setting forth in each case in comparative form the corresponding
figures for the corresponding period in the preceding fiscal year, accompanied
by the certificate of an Authorized Officer, which certificate shall state that
such financial statements fairly present, in all material respects, the
consolidated financial condition and results of operations of the Parent and its
Subsidiaries in accordance with GAAP, as at the end of, and for, such period
(subject to normal year-end audit adjustments);

(c) at the time it furnishes each set of financial statements under
Sections 5.01(a) and (b) above, a certificate substantially in the form of
Exhibit C executed by an Authorized Officer (A) certifying as to the matters set
forth therein and stating that no Event of Default has occurred and is
continuing (or, if any Event of Default has occurred and is continuing,
describing the same in reasonable detail) and (B) setting forth in reasonable
detail the computations necessary to determine whether the Parent, the Borrower
and the Restricted Subsidiaries are in compliance with Section 6.09 as of the
end of the respective fiscal quarter or fiscal year;

(d) promptly upon receipt thereof, a copy of each other report or letter
submitted to the Parent, the Borrower or any of the Restricted Subsidiaries by
independent accountants in connection with any annual, interim or special audit
made by them of the books of the Parent, the Borrower or any Restricted
Subsidiary, and a copy of any response by the Parent, the Borrower or any such
Restricted Subsidiary, or the Board of Directors of the Parent, the Borrower or
any such Restricted Subsidiary, to such letter or report;

(e) promptly upon its becoming available, each financial statement, report,
notice or proxy statement sent by the Parent to shareholders generally and each
Form 10-K, Form 10-Q, registration statement or prospectus filed by the Parent
with any securities exchange or the SEC;

(f) promptly (i) after the furnishing thereof, copies of any financial
statement, report or notice (other than ministerial notices) furnished to any
Person pursuant to the terms of any preferred stock designation, indenture
(including any Unsecured Notes Indenture), loan or credit or other similar
agreement in respect of Indebtedness in excess of $10,000,000, other than this
Agreement and not otherwise required to be furnished to the Lenders pursuant to
any other provision of this Section 5.01 and (ii) following the giving or
receipt of any material notice or

 

65



--------------------------------------------------------------------------------

report delivered under the terms of any Permitted Second Lien Loan Document,
copies of such notice or report, and promptly following the execution of any
amendment, modification or supplement to any Permitted Second Lien Loan
Document, a copy of any such amendment, modification or supplement;

(g) promptly following the written request from the Administrative Agent
thereof, a list of all Persons purchasing Hydrocarbons from the Parent, the
Borrower or any Restricted Subsidiary accounting for at least 80% in the
aggregate of the revenues resulting from the sale of all Hydrocarbons in the
six-month period prior to the “as of” date of the most recently delivered
Reserve Report;

(h) together with the delivery of the financial information to be supplied under
Sections 5.01(a) and (b), a report, in form and substance satisfactory to the
Administrative Agent, setting forth as of the last Business Day of such fiscal
quarter or fiscal year, a true and complete list of all Swap Agreements
(including commodity price swap agreements, forward agreements or contracts of
sale which provide for prepayment for deferred shipment or delivery of oil, gas
or other commodities) of the Parent, the Borrower and each Restricted
Subsidiary, the material terms thereof (including the type, term, effective
date, termination date and notional amounts or volumes), the net mark to market
value therefor, any new credit support agreements relating thereto not listed on
Schedule 3.19, any margin required or supplied under any credit support
document, and the counterparty to each such agreement;

(i) concurrently with any delivery of financial statements under
Section 5.01(a), a certificate of insurance coverage from each insurer or its
authorized agent or broker with respect to the insurance required by
Section 5.05, in form and substance satisfactory to the Administrative Agent,
and, if requested by the Administrative Agent or any Lender, all copies of the
applicable policies;

(j) prompt written notice (and in any event within 30 days prior thereto) of any
change in (i) any Credit Party’s corporate name, (ii) the location of any Credit
Party’s chief executive office or principal place of business, (iii) the Credit
Party’s identity or corporate structure or in the jurisdiction in which such
Person is incorporated or formed, (iv) any Credit Party’s jurisdiction of
organization or such Credit Party’s organizational identification number in such
jurisdiction of organization and (v) any Credit Party’s federal taxpayer
identification number;

(k) promptly, but in any event, by the time specified in any of Sections 5.17,
5.20 or 6.13, as applicable, written notice of the transactions, events or
circumstances described in such Section for which notice is required to be
given;

(l) at the time it furnishes each set of financial statements under
Sections 5.01(a) or (b) above, a certificate executed by an Authorized Officer
of the Parent certifying as to the aggregate amount of all outstanding
intercompany Indebtedness permitted pursuant to Section 6.01(g) as of the end of
the respective fiscal year or fiscal quarter and setting forth in reasonable
detail the Unrestricted Subsidiary payor and the recipient with respect thereto,
whether a Subordination Agreement from such payor has been provided to the
Administrative Agent (which Subordination Agreement shall remain in full force
and effect as of the date of such certificate) and such additional information
related thereto as the Administrative Agent may request; and

 

66



--------------------------------------------------------------------------------

(m) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Parent, the
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender may reasonably request.

Documents required to be delivered pursuant to Section 5.01(a), (b) or (e) (to
the extent any such documents are included in materials otherwise filed with the
SEC) shall be deemed to be delivered hereunder upon such filing with the SEC on
the date of such filing.

SECTION 5.02. Notices of Material Events. The Parent or the Borrower, as
applicable, will furnish to the Administrative Agent and each Lender prompt
written notice of the following:

(a) the occurrence of any Default;

(b) the commencement of any legal or arbitral proceedings, and of all
proceedings before any Governmental Authority filed against the Parent, the
Borrower or any Restricted Subsidiary, except proceedings that, if adversely
determined, could not reasonably be expected to result in liability not fully
covered by insurance, subject to normal deductibles, in excess of $10,000,000
(whether individually or in the aggregate);

(c) in the event the amount of contested taxes or claims not previously
disclosed in the financial statements delivered under Section 5.01(a) and
Section 5.01(b) above exceeds $10,000,000 in the aggregate at any one time,
prompt written notice from an Authorized Officer describing such circumstances,
in detail satisfactory to the Administrative Agent;

(d) prompt written notice, and in any event within three Business Days, of the
occurrence of any Casualty Event to Oil and Gas Properties subject to any
Mortgage or the commencement of any action or proceeding for the taking of any
Oil and Gas Properties subject to any Mortgage with a value exceeding
$10,000,000 under power of eminent domain or by condemnation, nationalization or
similar proceeding;

(e) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Parent, the Borrower and the Restricted Subsidiaries in an
aggregate amount exceeding $10,000,000; and

(f) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.

Each notice delivered under this Section shall be accompanied by a statement of
an Authorized Officer of the Parent (or the Borrower, if applicable) setting
forth the details of the event or development requiring such notice and any
action taken or proposed to be taken with respect thereto.

SECTION 5.03. Existence; Conduct of Business. Each of the Parent and the
Borrower will, and will cause each of the Restricted Subsidiaries to, do or
cause to be done all things

 

67



--------------------------------------------------------------------------------

necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of their business, except where the failure to so preserve, renew
or keep could not reasonably be expected to have a Material Adverse Effect;
provided that the foregoing shall not prohibit any merger, consolidation,
liquidation or dissolution permitted under Section 6.03.

SECTION 5.04. Payment of Obligations, Taxes and Material Claims. Each of the
Parent and the Borrower will, and will cause each of the Restricted Subsidiaries
to, pay the Obligations according to the terms set forth in this Agreement and
the Loan Documents and do and perform every act and discharge all of the
obligations to be performed and discharged by them under this Agreement and the
Loan Documents, at the time or times and in the manner specified. The Parent and
the Borrower will, and will cause each of the Restricted Subsidiaries to, pay
(a) all taxes imposed upon it or any of its assets or with respect to any of its
franchises, business, income or profits before any material penalty or interest
accrues thereon and (b) all material claims (including, without limitation,
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or might become a Lien (other than Liens
permitted pursuant to Section 6.02) on any of its assets; provided, however,
that no payment of taxes or claims shall be required if (i) the amount,
applicability or validity thereof is currently being contested in good faith by
appropriate action promptly initiated and diligently conducted in accordance
with good business practices and no Oil and Gas Property subject to any Mortgage
with a value in excess of $10,000,000 is subject to levy or execution, (ii) the
Parent, as and to the extent required in accordance with GAAP, shall have set
aside on its books reserves (segregated to the extent required by GAAP) deemed
by it to be adequate with respect thereto and (iii) the failure to make payment
pending such contest could not reasonably be expected to result in a Material
Adverse Effect.

SECTION 5.05. Maintenance of Properties; Insurance.

(a) Each of the Parent and the Borrower will, and will cause each of the
Restricted Subsidiaries to: (i) except as permitted in Section 6.03, preserve
and maintain its existence and all of its material rights, privileges and
franchises and maintain, if necessary, its qualification to do business in each
other jurisdiction in which its Oil and Gas Properties is located or the
ownership of its Properties requires such qualification, except where the
failure to so qualify could not reasonably be expected to have a Material
Adverse Effect; (ii) keep books of record and account in accordance with GAAP;
(iii) comply with all Governmental Requirements if failure to comply with such
requirements could reasonably be expected to have a Material Adverse Effect; and
(iv) keep, or cause to be kept, insured by financially sound and reputable
insurers all Property of a character usually insured by Persons engaged in the
same or similar business similarly situated against loss or damage of the kinds
and in the amounts customarily insured against by such Persons and carry such
other insurance against risks as is usually carried by such Persons. The loss
payable clauses or provisions in such insurance policy or policies insuring any
of the Collateral shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and naming the Administrative
Agent, the Issuing Bank and the Lenders as “additional insureds” and shall
provide that the insurer will endeavor to give at least 10 days’ prior notice of
any cancellation to the Administrative Agent.

 

68



--------------------------------------------------------------------------------

(b) Each of the Parent and the Borrower will, and will cause each of the
Restricted Subsidiaries to, operate its Properties or cause such Properties to
be operated in a careful and efficient manner in accordance with the practices
of the industry and in compliance with all applicable contracts and agreements
and in compliance with all Governmental Requirements, including, without
limitation, applicable Environmental Laws and all applicable laws, rules and
regulations of every other Governmental Authority from time to time constituted
to regulate the development and operation of its Oil and Gas Properties and the
production and sale of Hydrocarbons and other minerals therefrom, except, in
each case, where the failure to comply could not reasonably be expected to have
a Material Adverse Effect.

(c) Each of the Parent and the Borrower will, and will cause each of the
Restricted Subsidiaries to, at its own respective expense, do or cause to be
done all things reasonably necessary to preserve and keep in good repair,
working order and efficiency (ordinary wear and tear excepted) all of its
material Oil and Gas Properties and other material Properties, including,
without limitation, all equipment, machinery and facilities, and from time to
time will make all the reasonably necessary repairs, renewals and replacements
so that at all times the state and condition of its material Oil and Gas
Properties and other material Properties will be preserved and maintained,
except to the extent such failure to so preserve and keep could not reasonably
be expected to have a Material Adverse Effect. Each of the Parent and the
Borrower will, and will cause each of the Restricted Subsidiaries to, promptly:
(a) pay and discharge, or make reasonable and customary efforts to cause to be
paid and discharged, all delay rentals, royalties, expenses and indebtedness
accruing under the leases or other agreements affecting or pertaining to its Oil
and Gas Properties and will do all other things necessary to keep unimpaired
their rights with respect thereto and prevent any forfeiture thereof or default
thereunder, and (b) perform or make reasonable and customary efforts to cause to
be performed, in accordance with industry standards, the obligations required by
each and all of the assignments, deeds, leases, sub-leases, contracts and
agreements affecting its interests in its Oil and Gas Properties and other
material Properties, except in each case of clauses (a) and (b) to the extent
such failure could not reasonably be expected to have a Material Adverse Effect
and except for dispositions permitted by Section 6.13. Each of the Parent and
the Borrower will, and will cause each of the Restricted Subsidiaries to,
operate its Oil and Gas Properties and other material Properties or cause or
make reasonable and customary efforts to cause such Oil and Gas Properties and
other material Properties to be operated in accordance with the practices of the
industry and in material compliance with all applicable contracts and agreements
and in compliance in all material respects with all Governmental Requirements,
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect. To the extent that none of the Parent, the Borrower
or any Restricted Subsidiary is the operator of such Property, the Parent and
the Borrower shall use reasonable efforts to cause the operator to comply with
this Section 5.05(c).

SECTION 5.06. Books and Records; Inspection Rights. Each of the Parent and the
Borrower will, and will cause each of the Restricted Subsidiaries to, keep
proper books of record and account in which full, true and correct entries are
made of all dealings and transactions in relation to its business and
activities. Each of the Parent and the Borrower will, and will cause each of the
Restricted Subsidiaries to, permit any representatives designated by the
Administrative Agent or any Lender, upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records
and to discuss its affairs, finances and condition with its officers and
independent accountants, all at such reasonable times and as often as reasonably
requested.

 

69



--------------------------------------------------------------------------------

SECTION 5.07. Compliance with Laws. Each of the Parent and the Borrower will,
and will cause each of the Restricted Subsidiaries to, comply with all laws,
rules, regulations and orders of any Governmental Authority applicable to it or
its Property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

SECTION 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
and Letters of Credit will be used only for (i) providing working capital for
the Parent, the Borrower and the Restricted Subsidiaries and for other general
corporate purposes, (ii) financing capital expenditures and acquisitions (other
than acquisitions of “margin stock”) of the Parent, the Borrower and the
Restricted Subsidiaries, (iii) providing for letters of credit for the account
of the Parent, the Borrower and the Restricted Subsidiaries and (iv) repaying
the outstanding Indebtedness under the Existing Credit Facility. No part of the
proceeds of any Loan will be used, whether directly or indirectly, for any
purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X. Letters of Credit will be issued only to
support general corporate purposes of the Parent, the Borrower and the
Restricted Subsidiaries.

SECTION 5.09. Environmental Matters.

(a) Each of the Parent and the Borrower will, and will cause each Restricted
Subsidiary to, establish and implement such procedures as may be reasonably
necessary to continuously determine and assure that any failure of the following
could not reasonably be expected to have a Material Adverse Effect: (a) all
Property of the Parent, the Borrower and the Restricted Subsidiaries and the
operations conducted thereon and other activities of the Parent, the Borrower
and the Restricted Subsidiaries are in compliance with and do not violate the
requirements of any Environmental Laws, (b) no oil, oil and gas production or
exploration wastes, Hazardous Materials or solid wastes are disposed of or
otherwise released on or to any Property owned by any such party except in
compliance with Environmental Laws, (c) no Hazardous Material will be released
on or to any such Property in a quantity equal to or exceeding that quantity
which requires reporting pursuant to Section 103 of the Comprehensive
Environmental, Response, Compensation, and Liability Act of 1980, as amended,
and (d) no oil, oil and gas exploration and production wastes or Hazardous
Materials or solid wastes are released on or to any such Property so as to pose
an imminent and substantial endangerment to public health or welfare or the
environment.

(b) The Parent or the Borrower will promptly notify the Administrative Agent and
the Lenders in writing of any threatened action, investigation or inquiry by any
Governmental Authority against the Parent, the Borrower or any of the Restricted
Subsidiaries or their Properties of which the Parent or the Borrower has
knowledge in connection with any Environmental Laws (excluding routine testing
and corrective action) if the Parent or the Borrower reasonably anticipates that
such action will result in liability, not fully covered by insurance, subject to
normal deductibles (whether individually or in the aggregate) in excess of
$10,000,000.

 

70



--------------------------------------------------------------------------------

SECTION 5.10. Further Assurances. The Parent and the Borrower will, at their
expense, and will cause each Restricted Subsidiary to, promptly execute and
deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to comply with,
cure any defects or accomplish the covenants and agreements of the Parent, the
Borrower or any Restricted Subsidiary, as the case may be, in this Agreement or
any other Loan Document, or to further evidence and more fully describe the
Collateral, or to correct any omissions in this Agreement or any other Loan
Document, or to state more fully the security obligations set out herein or in
any of the Collateral Documents, or to perfect, protect or preserve any Liens
created pursuant to any of the Collateral Documents or the priority thereof, or
to make any recordings, file any notices or obtain any consents, all as may be
reasonably necessary or appropriate in connection therewith.

SECTION 5.11. Reserve Reports.

(a) On or before April 1 and October 1 of each year (commencing April 1, 2013),
the Parent or the Borrower shall furnish to the Administrative Agent and the
Lenders a Reserve Report. The Reserve Report as of December 31 of each year
shall be prepared (x) by one or more Approved Petroleum Engineers or (y) by or
under the supervision of the Manager of Engineering of the Parent (who shall
have the Approved Petroleum Engineer certify such Reserve Report to be true and
accurate and to have been substantially prepared in accordance with the
procedures used in the immediately preceding December 31 Reserve Report) and
audited by one or more Approved Petroleum Engineers. The June 30 Reserve Report
of each year shall be prepared by or under the supervision of the Manager of
Engineering of the Parent, who shall have the Approved Petroleum Engineer
certify such Reserve Report to be true and accurate and to have been
substantially prepared in accordance with the procedures used in the immediately
preceding December 31 Reserve Report.

(b) In the event of an unscheduled redetermination of the Borrowing Base, the
Parent or the Borrower shall furnish to the Administrative Agent and the Lenders
a Reserve Report prepared by or under the supervision of the Manager of
Engineering of the Parent who shall have the Approved Petroleum Engineer certify
such Reserve Report to be true and accurate and to have been substantially
prepared in accordance with the procedures used in the immediately preceding
Reserve Report. For any unscheduled redetermination requested by the Required
Lenders or the Parent or the Borrower pursuant to Section 2.04(e), the Parent or
the Borrower shall provide such Reserve Report with an “as of” date as required
by the Administrative Agent as soon as possible, but in any event no later than
30 days following the receipt of such request.

(c) With the delivery of each Reserve Report, the Parent or the Borrower shall
provide to the Administrative Agent and the Lenders, a certificate from an
Authorized Officer certifying that, to his knowledge (after reasonable inquiry)
and in all material respects: (i) the information contained in the Reserve
Report and any other information delivered in connection therewith is true and
correct, (ii) the Parent, the Borrower or the Restricted Subsidiaries owns good
and defensible title to the Oil and Gas Properties evaluated in such Reserve
Report and such Properties are free of all Liens except for Liens permitted by
Section 6.02, (c) except as set forth on an exhibit to the certificate, on a net
basis there are no gas imbalances, take or pay or other prepayments with respect
to the Oil and Gas Properties evaluated in such Reserve Report which would
require the Parent, the Borrower or any Restricted Subsidiary to deliver

 

71



--------------------------------------------------------------------------------

Hydrocarbons produced from such Oil and Gas Properties at some future time
without then or thereafter receiving full payment therefor, (d) none of such Oil
and Gas Properties have been sold since the date of the last Borrowing Base
determination except as set forth on an exhibit to the certificate, which
certificate shall list the Oil and Gas Properties sold and in such detail as
reasonably required by the Majority Lenders, and (e) attached thereto is a
schedule of the Oil and Gas Properties evaluated by such Reserve Report that are
subject to Mortgages.

SECTION 5.12. Title Information.

(a) On or before the delivery to the Administrative Agent and the Lenders of
each Reserve Report required by Section 5.11, the Parent or the Borrower will
deliver title information in form and substance reasonably acceptable to the
Administrative Agent covering enough of the Oil and Gas Properties evaluated by
such Reserve Report so that the Administrative Agent shall have received
together with title information previously delivered to the Administrative
Agent, satisfactory title information on at least 80% of the total value of the
proved Oil and Gas Properties evaluated by such Reserve Report.

(b) If the Parent and the Borrower have provided title information for
additional Properties under Section 5.12(a), the Parent and the Borrower shall,
within 60 days of notice from the Administrative Agent that title defects or
exceptions exist with respect to such additional Properties, either (i) cure any
such title defects or exceptions (including defects or exceptions as to
priority) that are not permitted by Section 6.02 raised by such information,
(ii) substitute acceptable proved Oil and Gas Properties with no title defects
or exceptions (except for Liens permitted pursuant to Section 6.02) having an
equivalent value or (iii) deliver title information in form and substance
acceptable to the Administrative Agent so that the Administrative Agent shall
have received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on at least 80% of the
total value of the proved Oil and Gas Properties evaluated by such Reserve
Report.

(c) If the Parent and the Borrower are unable to cure any title defect requested
by the Administrative Agent or the Lenders to be cured within the 60-day period
or if neither the Parent nor the Borrower complies with the requirements to
provide acceptable title information covering 80% of the total value of the
proved Oil and Gas Properties evaluated in the most recent Reserve Report, such
default shall not be a Default or an Event of Default, but instead the
Administrative Agent and the Lenders shall have the right to exercise the
following remedy in their sole discretion from time to time, and any failure to
so exercise this remedy at any time shall not be a waiver as to future exercise
of the remedy by the Administrative Agent or the Lenders. To the extent that the
Administrative Agent or the Lenders are not satisfied with title to any such Oil
and Gas Property after the 60-day period has elapsed and the value attributed to
all such unacceptable Oil and Gas Property during any period between two
successive regularly scheduled Redetermination Dates, when aggregated with
(A) the net reduction (determined in accordance with Section 5.17) in the value
attributable to the Credit Party’s Swap Agreements during such period and
(B) the Fair Market Value assigned to any Oil and Gas Properties (or Restricted
Subsidiaries owning Oil and Gas Properties) sold, transferred, assigned or
conveyed pursuant to Section 6.13 during such period by the Required Lenders in
good faith in determining the Borrowing Base then in effect, exceeds five
percent (5%) of the Borrowing Base then in effect, the Administrative Agent and
the Required Lenders shall have the right to reduce the Borrowing Base in
accordance with Section 2.04.

 

72



--------------------------------------------------------------------------------

SECTION 5.13. Additional Collateral; Additional Guarantors.

(a) In connection with each redetermination of the Borrowing Base, the Borrower
shall review the Reserve Report and the list of current Oil and Gas Properties
subject to Mortgages to ascertain whether such Oil and Gas Properties represent
at least 80% of the total value of the proved Oil and Gas Properties evaluated
in the most recent Reserve Report and included in the Borrowing Base after
giving effect to exploration and production activities, acquisitions,
dispositions and production. In the event that the Oil and Gas Properties
subject to Mortgages do not represent at least 80% of such total value, then the
Parent or the Borrower shall, and shall cause the Restricted Subsidiaries to,
grant to the Administrative Agent as security for the Secured Obligations a
first-priority Lien interest (subject only to Liens permitted pursuant to
Section 6.02) on additional Oil and Gas Properties not already subject to a Lien
of the Collateral Documents such that after giving effect thereto, the Oil and
Gas Properties subject to Mortgages will represent at least 80% of such total
value. All such Liens will be created and perfected by and in accordance with
the provisions of mortgages, deeds of trust, security agreements and financing
statements or other Collateral Documents, all in form and substance reasonably
satisfactory to the Administrative Agent and in sufficient executed (and
acknowledged where necessary or appropriate) counterparts for recording
purposes. In order to comply with the foregoing, if any Restricted Subsidiary
places a Lien on its Oil and Gas Properties and such Restricted Subsidiary is
not a Guarantor, then it shall become a Guarantor and comply with
Section 5.13(b). Notwithstanding anything to the contrary in this Agreement or
any other Loan Document, the Administrative Agent, the Lenders and the Credit
Parties acknowledge and agree that no “building” or “mobile home” (each as
defined in Regulation H promulgated under the Flood Insurance Laws) shall secure
the Secured Obligations or constitute Mortgaged Property or Collateral (and to
the extent that any Lien created under any Security Document encumbers any
“building” or “mobile home” (each as defined in Regulation H promulgated under
the Flood Insurance Laws) to secure the Secured Obligations, the Administrative
Agent is authorized to deliver a release with respect such “building” or “mobile
home”).

(b) The Parent and the Borrower shall promptly cause each Restricted Subsidiary
that either (x) is or becomes a Material Domestic Subsidiary or (y) has
guaranteed the Unsecured Notes, any Permitted Second Lien Debt (if any) or other
Material Indebtedness, in each case, to guarantee the Secured Obligations
pursuant to a Guaranty. In connection with any such guaranty, the Parent and the
Borrower shall, or shall cause (i) such Restricted Subsidiary to execute and
deliver a Guaranty, (ii) the parent of such Restricted Subsidiary to pledge all
of the capital stock of such Restricted Subsidiary (including, without
limitation, delivery of original stock certificates evidencing the capital stock
of such Restricted Subsidiary, together with an appropriate undated stock powers
for each certificate duly executed in blank by the registered owner thereof) and
(iii) execute and deliver such other additional closing documents, certificates
and legal opinions as shall reasonably be requested by the Administrative Agent.

SECTION 5.14. ERISA Information and Compliance. As soon as available, and in any
event, within 10 days after the Parent or the Borrower obtains knowledge of any
of the

 

73



--------------------------------------------------------------------------------

following, the Parent or the Borrower will furnish and will cause each ERISA
Affiliate to promptly furnish to the Administrative Agent with sufficient copies
to the Lenders (a) a written notice signed by an Authorized Officer describing
the occurrence of any ERISA Event or of any material “prohibited transaction,”
as described in section 406 of ERISA or in section 4975 of the Code, in
connection with any Plan or any trust created thereunder, and specifying what
action the Parent, the Borrower or the ERISA Affiliate is taking or proposes to
take with respect thereto, and, when known, any action taken or proposed by the
Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto, (b) copies of any notice of the PBGC’s intention to terminate or to
have a trustee appointed to administer any Plan and (c) a written notice of the
Parent’s, the Borrower’s or an ERISA Affiliate’s participation in a
Multiemployer Plan. With respect to each Plan (other than a Multiemployer Plan),
the Parent or the Borrower will, and will cause each ERISA Affiliate to,
(i) satisfy in full and in a timely manner, without incurring any material late
payment or underpayment charge or penalty and without giving rise to any Lien,
all of the contribution and funding requirements of section 412 of the Code
(determined without regard to subsections (d), (e), (f) and (k) thereof) and of
section 302 of ERISA (determined without regard to sections 303, 304 and 306 of
ERISA), and (ii) pay, or cause to be paid, to the PBGC in a timely manner,
without incurring any material late payment or underpayment charge or penalty,
all premiums required pursuant to sections 4006 and 4007 of ERISA.

SECTION 5.15. Business of the Borrower. The primary business of the Parent, the
Borrower and the Restricted Subsidiaries is and will continue to be the
acquisition, exploration, development, financing, ownership, operation,
production, maintenance, storage, transportation, gathering, processing and
marketing of Hydrocarbons, Hydrocarbon Interests and Oil and Gas Properties and
related activities.

SECTION 5.16. Permits, Licenses. Each of the Parent and the Borrower shall, and
shall cause each Restricted Subsidiary to, maintain all material patents,
copyrights, trademarks, service marks and trade names necessary to conduct its
business, including, without limitation all consents, permits, licensees and
agreements material to its Oil and Gas Properties, except as could not
reasonably be expected to have a Material Adverse Effect.

SECTION 5.17. Swap Agreement Termination. To the extent that, during any period
between two successive regularly scheduled Redetermination Dates, the Parent,
the Borrower or any Restricted Subsidiary changes the material terms of any
commodity-price Swap Agreement, terminates any such Swap Agreement or enters
into a new commodity-price Swap Agreement that has the effect of creating an
off-setting position (including pursuant to Section 6.05(b)) and the product of
(i) the amount of the decrease in the notional volumes covered by such Swap
Agreement times (ii) the excess of (x) the strike or fixed rate payor price over
(y) the “price deck” used in calculating the Borrowing Base then in effect, when
aggregated with (A) the value attributed to all title defects with respect to
Borrowing Base Properties identified during such period and (B) the Fair Market
Value assigned to any Oil and Gas Properties (or Restricted Subsidiaries owning
Oil and Gas Properties) by the Required Lenders in good faith in determining the
Borrowing Base then in effect that have been sold, transferred, assigned or
conveyed pursuant to Section 6.13 during such period, exceeds five percent
(5%) of the Borrowing Base then in effect, the Parent or the Borrower will give
the Administrative Agent and the Lenders prompt written notice of such event and
the Administrative Agent and the Required Lenders shall have the right to reduce
the Borrowing Base in accordance with Section 2.04 promptly following receipt of
such notice.

 

74



--------------------------------------------------------------------------------

SECTION 5.18. Restricted Subsidiaries. Except as permitted by Sections 6.03 and
6.13, at all times, the Parent and the Borrower shall directly or indirectly
through a wholly-owned Restricted Subsidiary retain full, absolute and
unencumbered title to all of the issued and outstanding stock or other ownership
interests in each Restricted Subsidiary

SECTION 5.19. Agreements Respecting Unrestricted Subsidiaries. The Parent and
the Borrower shall, and shall cause each Restricted Subsidiary to, operate each
Unrestricted Subsidiary in such a manner as to make it apparent to all creditors
of such Unrestricted Subsidiary that such Unrestricted Subsidiary is a legal
entity separate and distinct from the Parent, the Borrower or any Restricted
Subsidiary and, as such, is solely responsible for its debts and other
obligations (including maintaining separate books of account).

SECTION 5.20. Additional Covenants Upon Issuance of Unsecured Notes. If the
Parent issues any additional Unsecured Notes permitted under Section 6.01(j)
hereof, the Parent shall:

(a) deliver, or cause to be delivered, to the Administrative Agent not later
than five Business Days following the date on which any prospectus or offering
memorandum prepared in connection with the original issuance of any Unsecured
Notes is delivered to the prospective or actual holders of the Unsecured Notes,
a final, true and correct copy of such prospectus or offering memorandum;

(b) deliver to the Administrative Agent not more than 10 Business Days after the
date of issuance of any Unsecured Notes by the Parent, a true and correct copy
of the Unsecured Notes Indenture (or any supplement (if any) to the Unsecured
Notes Indenture) entered into by the Parent in connection with the Unsecured
Notes;

(c) deliver to the Administrative Agent concurrently with the issuance of any
Unsecured Notes, a certificate of an Authorized Officer confirming such issuance
and setting forth the aggregate principal amount of Unsecured Notes issued;

(d) deliver to the Administrative Agent and the Lenders promptly such other
related materials evidencing the issuance of the Unsecured Notes as the
Administrative Agent may reasonably request; and

(e) if, after giving effect to the issuance of any Unsecured Notes and the
automatic reduction of the Borrowing Base pursuant to Section 6.01(j), the
aggregate outstanding Credit Exposure would exceed the Borrowing Base as so
reduced, repay Loan and cash collateralize Letters of Credit in accordance with
Section 2.11(a).

SECTION 5.21. Additional Covenants Upon Issuance of Permitted Second Lien Debt.
If any Credit Party issues or incurs any Permitted Second Lien Debt permitted
under Section 6.01(k) hereof, the Parent shall:

(a) deliver to the Administrative Agent concurrently with the effectiveness
thereof, (i) true and correct copies of the Permitted Second Lien Credit
Agreement and each other

 

75



--------------------------------------------------------------------------------

material Permitted Second Lien Loan Document, and (ii) a certificate of an
Authorized Officer confirming such effectiveness and setting forth the aggregate
principal amount of Indebtedness issued or incurred; and

(b) deliver to the Administrative Agent and the Lenders promptly such other
related materials evidencing the Permitted Second Lien Debt as the
Administrative Agent may reasonably request, and take such action to confirm
and/or preserve the relative lien priorities of the Obligations vis-à-vis such
Permitted Second Lien Debt as the Administrative Agent may reasonably request.

SECTION 5.22. Post-Closing Title Diligence. On or before December 31, 2012 (or
such later date as the Administrative Agent shall reasonably determine), the
Borrower and the Parent shall have delivered title reports and other title
information consistent with usual and customary standards for the geographic
regions in which the proved Oil and Gas Properties evaluated in the Initial
Reserve Report are located, taking into account the size, scope and number of
leases and wells of the Borrower and its Restricted Subsidiaries with respect to
at least 80% of the total value of the Oil and Gas Properties evaluated in the
Initial Reserve Report.

ARTICLE VI

NEGATIVE COVENANTS

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated and all LC Disbursements shall
have been reimbursed, the Parent and the Borrower covenant and agree with the
Lenders that:

SECTION 6.01. Indebtedness. The Parent and the Borrower will not, and will not
permit any Restricted Subsidiary to, create, incur, assume or permit to exist
any Indebtedness, except:

(a) the Obligations arising under this Agreement or any other Loan Document or
any guaranty of or suretyship arrangement for the Obligations arising under any
Loan Document;

(b) Indebtedness under the Unsecured Notes outstanding on the Effective Date
listed on Schedule 6.01(b), and any Permitted Refinancing Indebtedness in
respect thereof;

(c) Indebtedness of the Parent, the Borrower or any Restricted Subsidiary
existing on the Effective Date (other than Indebtedness under Unsecured Notes
outstanding on the Effective Date) that is listed on Schedule 6.01(c), and any
refinancings, renewals or extensions (but not increases) thereof;

(d) Indebtedness under Capital Leases (as required to be reported on the
consolidated financial statements of the Parent pursuant to GAAP) not to exceed
$15,000,000;

(e) Indebtedness associated with bonds or surety obligations required by
Governmental Requirements in connection with the operation of the Oil and Gas
Properties;

 

76



--------------------------------------------------------------------------------

(f) unsecured intercompany Indebtedness between (a) any of the Parent, the
Borrower and any Restricted Subsidiary or (b) any Restricted Subsidiaries to the
extent permitted by Section 6.04(d); provided that any such Indebtedness is not
held, assigned, transferred, negotiated or pledged to any Person other than the
Parent, the Borrower or a Restricted Subsidiary, and provided, further, that any
such Indebtedness owed by the Borrower or any Guarantor to any (other) Guarantor
shall be subordinated to the Secured Obligations on terms set forth in the
Guaranty;

(g) to the extent that it constitutes Indebtedness, unsecured intercompany
Indebtedness owed by any of the Parent, the Borrower and any Restricted
Subsidiary to any Unrestricted Subsidiary existing on the Effective Date
(together with any capitalized interest with respect thereto); provided that any
such Indebtedness (if any) is not held, assigned, transferred, negotiated or
pledged to any Person other than a wholly-owned Subsidiary of the Parent, and
provided, further, that any such Indebtedness shall be subordinated to the
Secured Obligations on terms set forth in the Subordination Agreement;

(h) endorsements of negotiable instruments for collection in the ordinary course
of business;

(i) other Indebtedness (not included under subsections (a) through (h) of this
Section 6.01) not to exceed $35,000,000 in the aggregate at any one time
outstanding;

(j) unsecured Indebtedness under (a) Unsecured Notes (other than the Unsecured
Notes outstanding on the Effective Date and any Permitted Refinancing
Indebtedness in respect thereof) and any Guarantees of any Credit Party in
respect thereof, provided that (1) such Unsecured Notes and any Unsecured Notes
Indenture under which such Unsecured Notes are issued contain customary terms
and conditions for unsecured notes of similar type and of like tenor and amount
and do not contain any financial covenants that are more onerous to the Parent,
the Borrower and the Restricted Subsidiaries than those imposed by this
Agreement or the other Loan Documents, (2) the final stated maturity date of
such Unsecured Notes and the average life of such Unsecured Notes (based on the
stated final maturity date and payment schedule provided at the date of issuance
of such Unsecured Notes) shall not be earlier than 91 days after the Maturity
Date (as in effect on the date of issuance of such Unsecured Notes) and (3) at
the time of and immediately after giving effect to each incurrence of such
Indebtedness, no Default shall have occurred and be continuing, and provided,
further, that immediately upon any incurrence of Indebtedness permitted by this
clause (j), the Borrowing Base then in effect shall be automatically reduced by
an amount equal to 25% of the aggregate principal amount of such Indebtedness
incurred (calculated at the face amount of the Indebtedness incurred without
giving effect to any original issue discount) and (b) any Permitted Refinancing
Indebtedness in respect thereof; and

(k) Permitted Second Lien Debt, in any aggregate principal amount that does not
exceed $75,000,000 (as such principal amount may be increased by the amount of
any capitalized interest or fees with respect thereto), and any refinancing or
replacement thereof (provided such refinancing or replacement is permitted under
the Intercreditor Agreement and concurrently with the incurrence of such
refinancing or entry into such replacement facility, the Administrative Agent,
the Permitted Second Lien Agent thereunder, and the applicable Credit

 

77



--------------------------------------------------------------------------------

Parties shall have entered into an intercreditor agreement on terms
substantially similar to those in the Intercreditor Agreement or such other
customary terms as are acceptable to each Lender); provided that at the time of
and immediately after giving effect to each incurrence of such Indebtedness, no
Default shall exist.

SECTION 6.02. Liens. The Parent and the Borrower will not, and will not permit
any Restricted Subsidiary to, create, incur, assume or permit to exist any Lien
on any of its Properties (now owned or hereafter acquired), except:

(a) Liens securing the payment of any Secured Obligations;

(b) Permitted Liens;

(c) Liens securing leases giving rise to Indebtedness allowed under
Section 6.01(d) but only on the Property under lease;

(d) Liens disclosed on Schedule 6.02;

(e) any Lien arising out of the refinancing, extension, renewal or refunding of
any Indebtedness secured by any Lien permitted by any of the foregoing clauses
in this Section 6.02; provided that any such Indebtedness is not increased
beyond the amount thereof outstanding on the Effective Date (other than
increases associated with the capitalization of refinancing costs) and is not
secured by any additional assets;

(f) Liens on Permitted Second Lien Property securing Permitted Second Lien Debt
(to the extent such Indebtedness is permitted by Section 6.01(k)), provided that
(i) such Liens securing such Indebtedness are subordinate to the Liens securing
the Obligations under this Agreement and the other Loan Documents (and the other
obligations and agreements secured by the Collateral Documents) pursuant to the
Intercreditor Agreement and (ii) both before and after giving effect to the
incurrence of any such Lien, the Borrower and the other Credit Parties are in
compliance with Section 6.23; and

(g) additional Liens upon Property that does not constitute Collateral created
after the date hereof, provided that the aggregate obligations secured thereby
and incurred on or after the date hereof shall not exceed $10,000,000 in the
aggregate at any one time outstanding.

SECTION 6.03. Fundamental Changes.

(a) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or sell, transfer,
lease or otherwise dispose of (in one transaction or in a series of
transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of the Restricted Subsidiaries (in each case, whether
now owned or hereafter acquired), except as permitted pursuant to Section 6.13,
or liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing,
(i) any Person may merge into the Parent or the Borrower in a transaction in
which the Parent or the Borrower, respectively, is the surviving Person,
(ii) any Person may merge into any Guarantor in a transaction in which the
surviving entity is wholly-

 

78



--------------------------------------------------------------------------------

owned, directly or indirectly, by the Borrower and such surviving entity is such
Guarantor or expressly assumes in writing (in form and substance satisfactory to
the Administrative Agent) all obligations of such Guarantor under the Loan
Documents, (iii) any Person may merge into any Restricted Subsidiary that is not
a Guarantor in a transaction in which the surviving entity is wholly-owned,
directly or indirectly, by the Borrower and, if such surviving entity
constitutes a Material Domestic Subsidiary, the Parent, the Borrower and such
surviving entity comply with the requirements of Section 5.13, (iv) any
Restricted Subsidiary may sell, transfer, lease or otherwise dispose of its
assets to the Parent, the Borrower or another Restricted Subsidiary and (v) any
Restricted Subsidiary may liquidate or dissolve if the Parent or the Borrower
determines in good faith that such liquidation or dissolution is in the best
interests of the Parent and the Borrower and is not materially disadvantageous
to the Lenders; provided that any such merger involving a Person that is not a
wholly-owned Subsidiary immediately prior to such merger shall not be permitted
unless also permitted by Section 6.04.

(b) The Parent and the Borrower will not, and will not permit any Restricted
Subsidiary to, engage to any material extent in any business other than
businesses of the type conducted by the Parent, the Borrower and the Restricted
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto. From and after the date hereof, the Parent and the
Borrower will not, and will not permit any Restricted Subsidiary to, acquire or
make any other expenditures (whether such expenditure is capital, operating or
otherwise) in or related to any Oil and Gas Properties not located within the
geographical boundaries of the United States or form or acquire any Subsidiary
organized under any jurisdiction outside of the United States.

SECTION 6.04. Investments, Loans and Advances. Each of the Parent and the
Borrower will not, and will not permit any Restricted Subsidiary to, make or
permit to remain outstanding any loans or advances to or Investments in any
Person, except that the foregoing restriction shall not apply to:
(a) Investments reflected in the financial statements delivered pursuant to
Section 3.04(a) or that are disclosed to the Lenders on Schedule 6.04;
(b) Permitted Investments; (c) accounts receivable arising in the ordinary
course of business; (d) Investments made by (i) the Parent in or to the Borrower
or the Guarantors, (ii) the Borrower in or to the Guarantors, (iii) any
Restricted Subsidiary in the Borrower or any Guarantor or (iv) the Parent, the
Borrower or any Restricted Subsidiary in or to all other Domestic Subsidiaries
that are not Guarantors in an aggregate amount at any one time outstanding not
to exceed $10,000,000; (e) Investments in direct ownership interests in
additional Oil and Gas Properties and gas gathering systems related thereto or
related to farm-out, farm-in, joint operating, joint venture or area of mutual
interest agreements, gathering systems, pipelines or other similar arrangements
that are usual and customary in the oil and gas exploration and production
business; (f) Permitted Corporate Acquisitions; and (g) other Investments,
including Investments in Unrestricted Subsidiaries, not to exceed $25,000,000 in
the aggregate at any time outstanding.

 

79



--------------------------------------------------------------------------------

SECTION 6.05. Hedging Transactions.

(a) Each of the Parent and the Borrower will not, and will not permit any
Restricted Subsidiary to, enter into any Swap Agreement (or any trade or
transaction thereunder) except for:

(i) Subject to Section 6.05(b), Swap Agreements with an Approved Counterparty
(or trade or transactions thereunder) in respect of commodities entered into not
for speculative purposes the notional volumes for which (when aggregated with
other commodity Swap Agreements then in effect, other than puts, floors and
basis differential swaps on volumes already hedged pursuant to other Swap
Agreements) do not exceed, as of the date the latest hedging trade or
transaction is entered into under a Swap Agreement,

(A) for the 12-month period from the date such hedging trade or transaction is
created, (x) 85% of the reasonably anticipated production of natural gas,
(y) 85% of the reasonably anticipated production of oil and (z) 85% of the
reasonably anticipated production of natural gas liquids and condensate, in each
case, from the Credit Parties’ proved Hydrocarbon Interests as set forth on the
most recent Reserve Report,

(B) for the 12-month period commencing with the first anniversary of the date
such hedging trade or transaction is created, (x) 75% of the reasonably
anticipated production of natural gas, (y) 75% of the reasonably anticipated
production of oil and (z) 75% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the Credit Parties’
proved Hydrocarbon Interests as set forth on the most recent Reserve Report,

(C) for the 12-month period commencing with the second anniversary of the date
such hedging trade or transaction is created, (x) 65% of the reasonably
anticipated production of natural gas, (y) 65% of the reasonably anticipated
production of oil and (z) 65% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the Credit Parties’
proved Hydrocarbon Interests as set forth on the most recent Reserve Report, and

(D) for the 12-month period commencing with the third anniversary of the date
such hedging trade or transaction is created, (x) 100% of the reasonably
anticipated production of natural gas, (y) 100% of the reasonably anticipated
production of oil and (z) 100% of the reasonably anticipated production of
natural gas liquids and condensate, in each case, from the Credit Parties’
proved developed producing Hydrocarbon Interests as set forth on the most recent
Reserve Report;

provided, however, that (without duplication) the Credit Parties shall be
permitted to enter into Swap Agreements (or hedging trades or transaction
thereunder) with respect to reasonably anticipated production of natural gas
liquids and condensate by entering into Swap Agreements (or hedging trades or
transaction thereunder) for oil on a conversion/equivalency basis where each
volume unit of oil equals two volume units of natural gas liquids or condensate.
It is understood that commodity Hedge Agreements which may, from time to time,
“hedge” the same volumes, but different elements of commodity risk thereof,
shall not be aggregated together when calculating the foregoing limitations on
notional volumes.

 

80



--------------------------------------------------------------------------------

(ii) Swap Agreements (or trades or transactions thereunder) with respect to the
interest rate on any Indebtedness with one or more Approved Counterparties
provided that the aggregate notional principal amount of all Indebtedness that
is the subject of all such Swap Agreements (or trades or transactions
thereunder) does not exceed the outstanding principal amount of Indebtedness for
borrowed money.

(b) If, after the end of any calendar quarter, commencing with the calendar
quarter ending September 30, 2012, the Parent or the Borrower determines that
the aggregate volume of all commodity hedging trades or transactions for which
settlement payments were calculated in such calendar quarter (other than puts,
floors and basis differential swaps on volumes already hedged pursuant to other
Swap Agreements (or trades or transactions thereunder)) exceeded 100% of actual
production of Hydrocarbons in such calendar quarter, then the Parent and the
Borrower shall promptly notify the Administrative Agent of such determination
and shall, within 30 days of such determination, terminate, create off-setting
positions, allocate volumes to other production for which the Borrower or any
Restricted Subsidiaries is marketing, or otherwise unwind existing Swap
Agreements (or trades or transactions thereunder) such that, at such time,
future hedging volumes will not exceed 100% of reasonably anticipated projected
production for the then-current and any succeeding calendar quarters.

(c) For purposes of entering into or maintaining a Swap Agreement (or trades or
transactions thereunder) under Section 6.05(a)(i) and Section 6.05(b),
respectively, forecasts of reasonably anticipated production of Hydrocarbon
Interests as set forth on the most recent Reserve Report (whether proved or
proved developed producing) shall be revised to account for any increase or
decrease therein anticipated because of information obtained by Parent, the
Borrower or any other Credit Party subsequent to the publication of such Reserve
Report including the Borrower’s or any other Credit Party’s internal forecasts
of production decline rates for existing wells and additions to or deletions
from anticipated future production from new wells and acquisitions coming on
stream or failing to come on stream.

SECTION 6.06. Restricted Payments. The Parent will not directly or indirectly
declare or pay or incur any liability to pay, and the Parent will not permit the
Borrower or any Restricted Subsidiaries to directly or indirectly declare or
pay, or incur any liability to pay any dividends or other distributions;
provided that (i) the Borrower or any Restricted Subsidiary may pay dividends or
make distributions to the Parent, the Borrower or any other Restricted
Subsidiary and (ii) if no Borrowing Base Deficiency then exists and no Event of
Default or Default has occurred and is continuing or would result therefrom, the
Parent may (a) declare and pay dividends solely in additional shares of Equity
Interests of the Parent, (b) repurchase or redeem shares of its capital stock
issued to its employees, officers or directors in an amount not to exceed
$1,000,000 in any 12-month period, (c) pay cash dividends and distributions to
its shareholders from funds legally available for such purpose during any fiscal
year in an amount not in excess of $15,000,000, and (d) make any mandatory or
optional cash payments or deliveries of the Parent’s capital stock, or any
combination thereof, in settlement of its obligations under the 2007 Convertible
Notes Indenture upon conversion or required repurchase of any 2007 Convertible
Notes.

SECTION 6.07. Transactions with Affiliates. The Parent and the Borrower will
not, and will not permit any Restricted Subsidiaries to, sell, lease or
otherwise transfer any Property or

 

81



--------------------------------------------------------------------------------

assets to, or purchase, lease or otherwise acquire any Property or assets from,
or otherwise engage in any other transactions with, any of its Affiliates (other
than the Parent, the Borrower and the Restricted Subsidiaries), except (a) on
terms and conditions not less favorable to the Parent, the Borrower or such
Restricted Subsidiary than could be obtained on an arm’s-length basis from
unrelated third parties, (b) transactions between or among the Parent, the
Borrower and any Restricted Subsidiary not involving any other Affiliate and
(c) any payments permitted by Section 6.06.

SECTION 6.08. Restrictive Agreements. The Parent and the Borrower will not, and
will not permit any Restricted Subsidiary to, directly or indirectly, enter
into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (a) the ability of the
Parent, the Borrower or any Restricted Subsidiary to create, incur or permit to
exist any Lien upon any of its Property or assets or (b) the ability of any
Restricted Subsidiary to pay dividends or other distributions to the Borrower or
the ability of the Borrower or any Restricted Subsidiary to pay dividends or
other distributions to the Parent, in each case, with respect to any shares of
its capital stock or to make or repay loans or advances to the Parent or the
Borrower or any Restricted Subsidiary or to Guarantee Indebtedness of the
Parent, the Borrower or any Restricted Subsidiary; provided that (i) the
foregoing shall not apply to restrictions and conditions imposed by law, by this
Agreement, the Unsecured Notes Documents or the Permitted Second Lien Loan
Documents, (ii) the foregoing shall not apply to restrictions and conditions
existing on the date hereof identified on Schedule 6.08 (but shall apply to any
extension or renewal of, or any amendment or modification expanding the scope
of, any such restriction or condition), (iii) the foregoing shall not apply to
customary restrictions and conditions contained in agreements relating to the
sale of a subsidiary pending such sale, provided that such restrictions and
conditions apply only to the subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the Property or assets securing such Indebtedness and (v) clause
(a) of the foregoing shall not apply to customary provisions in leases and other
contracts restricting the assignment thereof.

SECTION 6.09. Financial Covenants.

(a) Total Debt to EBITDAX Ratio. The Parent will not, at any time, permit its
ratio of Total Debt as of such time to EBITDAX (i) for any period of four
consecutive fiscal quarters ending on or prior to December 31, 2013, for which
financial statements are available, to be greater than 4.5 to 1.0, (ii) for any
period of four consecutive fiscal quarters ending on or after March 31, 2014 but
on or prior to June 30, 2014, for which financial statements are available, to
be greater than 4.25 to 1.0 and (iii) for any period of four consecutive fiscal
quarters ending after June 30, 2014, for which financial statements are
available, to be greater than 4.0 to 1.0. For purposes of calculating Total
Debt, at any time that the aggregate Credit Exposure is less than $20,000,000,
Total Debt shall be reduced by the aggregate amount of all cash and Permitted
Investments held at such time by the Parent, the Borrower or any Restricted
Subsidiary.

(b) Current Ratio. The Parent will not permit, as of the last day of any fiscal
quarter, its ratio of (i) Consolidated Current Assets to (ii) Consolidated
Current Liabilities to be less than 1.0 to 1.0.

 

82



--------------------------------------------------------------------------------

SECTION 6.10. Designation and Conversion of Restricted and Unrestricted
Subsidiaries; Indebtedness of Unrestricted Subsidiaries.

(a) Unless designated as an Unrestricted Subsidiary on Schedule 3.13 as of the
Effective Date or thereafter pursuant to Section 6.10(b), any Person that
becomes a direct or indirect Subsidiary of the Parent or any Restricted
Subsidiary shall be classified as a Restricted Subsidiary, provided that any
Person that becomes a Subsidiary of an Unrestricted Subsidiary shall be
classified as an Unrestricted Subsidiary.

(b) The Parent or the Borrower may designate any Restricted Subsidiary as an
Unrestricted Subsidiary if (i) such designation is made by the Parent or the
Borrower in a written notice to the Administrative Agent and (ii) such
designation is approved by the Required Lenders. The Parent or the Borrower may
designate any newly formed or newly acquired direct Subsidiary of the Parent,
the Borrower or any Restricted Subsidiary as an Unrestricted Subsidiary if
(i) such designation is made by the Parent or the Borrower in a written notice
to the Administrative Agent and (ii) no Default or Event of Default shall then
exist or would result from such designation. Except as provided in this Section,
no Restricted Subsidiary may be redesignated as an Unrestricted Subsidiary.

(c) The Parent or the Borrower may designate any Unrestricted Subsidiary to be a
Restricted Subsidiary if after giving effect to such designation, (i) the
representations and warranties of the Parent, the Borrower and the Restricted
Subsidiaries contained in this Agreement and each of the other Loan Documents
are true and correct in all material respects on and as of such date as if made
on and as of the date of such redesignation (or, if stated to have been made
expressly as of an earlier date, were true and correct as of such date), (ii) no
Event of Default or Default would exist or result therefrom and (iii) the Parent
or the Borrower complies with the requirements of Section 5.13.

(d) The Parent and the Borrower shall not, and shall not permit any Unrestricted
Subsidiary to, incur any Indebtedness except as a Non-Recourse Obligation.

SECTION 6.11. Proceeds of Loans. The Parent and the Borrower will not permit the
proceeds of the Loans or any Letter of Credit to be used for any purpose other
than those permitted by Section 5.08. None of the Parent, the Borrower or any
Person acting on behalf of the Parent or the Borrower has taken or will take any
action which might cause any of the Loan Documents to violate Regulation T, U or
X or any other regulation of the Board or to violate Section 7 of the Securities
Exchange Act of 1934 or any rule or regulation thereunder, in each case as now
in effect or as the same may hereinafter be in effect. If requested by the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

SECTION 6.12. ERISA Compliance. The Parent and the Borrower will not at any
time: (a) engage in, or permit any ERISA Affiliate to engage in, any transaction
in connection with which the Parent, the Borrower or any ERISA Affiliate could
be subjected to either a material civil penalty assessed pursuant to section
502(c), (i) or (l) of ERISA or a material tax imposed by

 

83



--------------------------------------------------------------------------------

Chapter 43 of Subtitle D of the Code with respect to a Plan; (b) terminate, or
permit any ERISA Affiliate to terminate, any Plan in a manner, or take any other
action with respect to any Plan, that could result in any liability to the
Parent, the Borrower or any ERISA Affiliate to the PBGC that could reasonably be
expected to have a Material Adverse Effect; (c) fail to make, or permit any
ERISA Affiliate to fail to make, full payment when due of all amounts which,
under the provisions of any Plan, agreement relating thereto or applicable law,
the Parent, the Borrower or any ERISA Affiliate is required to pay as
contributions thereto if such failure could reasonably be expected to have a
Material Adverse Effect; (d) permit to exist, or allow any ERISA Affiliate to
permit to exist, any accumulated funding deficiency within the meaning of
Section 302 of ERISA or section 412 of the Code, whether or not waived, with
respect to any Plan that exceeds $2,000,000; (e) except as provided in
Section 6.12(g), permit, or allow any ERISA Affiliate to permit, the actuarial
present value of the benefit liabilities under any Plan maintained by the Parent
or any ERISA Affiliate which is regulated under Title IV of ERISA to exceed the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities by
more than $2,000,000, with the term “actuarial present value of the benefit
liabilities” having the meaning specified in section 4041 of ERISA;
(f) contribute to or assume an obligation to contribute to, or permit any
Subsidiary or ERISA Affiliate to contribute to or assume an obligation to
contribute to, any Multiemployer Plan if such action could reasonably be
expected to have a Material Adverse Effect; (g) acquire, or permit any ERISA
Affiliate to acquire, an interest in any Person that causes such Person to
become an ERISA Affiliate with respect to the Parent or any ERISA Affiliate if
such Person sponsors, maintains or contributes to, or at any time in the
six-year period preceding such acquisition has sponsored, maintained or
contributed to, (i) any Multiemployer Plan if the funding status of such
Multiemployer Plan is such that a total or partial withdrawal from it by such
Person could reasonably be expected to have a Material Adverse Effect or
(ii) any other Plan that is subject to Title IV of ERISA under which the
actuarial present value of the benefit liabilities under such Plan exceeds the
current value of the assets (computed on a plan termination basis in accordance
with Title IV of ERISA) of such Plan allocable to such benefit liabilities by an
amount in excess of $2,000,000; (h) incur, or permit any ERISA Affiliate to
incur, a liability to or on account of a Plan under sections 515, 4062, 4063,
4064, 4201 or 4204 of ERISA in excess of $2,000,000; or (i) amend, or permit any
ERISA Affiliate to amend, a Plan resulting in an increase in current liability
such that the Borrower or any ERISA Affiliate is required to provide security to
such Plan under section 401(a)(29) of the Code.

SECTION 6.13. Sale of Properties. The Parent and the Borrower will not, and will
not permit any Restricted Subsidiary to, sell, assign, farm-out, convey or
otherwise transfer any Property or any interest in any Property except for
(a) the sale of Hydrocarbons in the ordinary course of business; (b) farmouts of
undeveloped acreage and assignments in connection with such farmouts; (c) the
sale or transfer of equipment that is no longer necessary for the business of
the Parent, the Borrower or any Restricted Subsidiary or is replaced by
equipment of at least comparable value and use; (d) the sale, transfer or other
disposition of Equity Interests in Unrestricted Subsidiaries; and (e) sales or
other dispositions (including Casualty Events and dispositions resulting from
the exercise of eminent domain, condemnation or nationalization) of Oil and Gas
Properties or any interest therein or all of the Equity Interests in Restricted
Subsidiaries owning Oil and Gas Properties; provided that if such Oil and Gas
Properties (or Oil and Gas Properties of such Restricted Subsidiaries) included
in the most recently delivered Reserve Report during any period between two
successive regularly scheduled Redetermination

 

84



--------------------------------------------------------------------------------

Dates have a Fair Market Value (individually or in the aggregate) that, when
aggregated with (i) the value attributed to all title defects with respect to
Borrowing Base Properties identified during such period and (ii) the net
reduction (determined in accordance with Section 5.17) in the value attributable
to the Credit Party’s Swap Agreements during such period, exceeds five percent
(5%) of the Borrowing Base then in effect, the Borrowing Base shall be reduced
in an amount equal to the value, if any, assigned such Property by the Required
Lenders in good faith in determining the Borrowing Base then in effect; and
provided, further, that if any such sale or other disposition is of a Restricted
Subsidiary owning Oil and Gas Properties, such sale or other disposition shall
include all the Equity Interests of such Restricted Subsidiary. To determine the
amount by which the Borrowing Base shall be adjusted, the Parent or the Borrower
shall give the Administrative Agent and the Lenders notice of the proposed sale
or other disposition not less than 10 days prior to the date of the proposed
sale or other disposition. The Administrative Agent shall, in good faith and
utilizing the Reserve Reports and other data, reports and information delivered
in connection with the most recent redetermination of the Borrowing Base (or the
initial determination, as applicable), propose to the Lenders a reduction to the
Borrowing Base in accordance with the standards set forth in Section 2.04.
Thereafter, the Lenders shall have five days to approve or object to such
proposed amount; and any failure to object shall be deemed to be an approval. In
the event there is no approval or deemed approval, the Administrative Agent
shall poll the Lenders to ascertain the smallest reduction to the Borrowing Base
then acceptable to a number of Lenders sufficient to constitute the Required
Lenders for purposes of this Section 6.13 and such amount shall then be the
allocated value of the Property subject to such sale or disposition.

SECTION 6.14. Environmental Matters. None of the Parent, the Borrower or any
Restricted Subsidiary will cause or permit any of its Property to be in
violation of, or do anything or permit anything to be done which will subject
any such Property to any remedial obligations under, any Environmental Laws,
assuming disclosure to the applicable Governmental Authority of all relevant
facts, conditions and circumstances, if any, pertaining to such Property where
such violations or remedial obligations could reasonably be expected to result
in an Environmental Liability to the Parent, the Borrower or the Restricted
Subsidiaries in excess of $10,000,000.

SECTION 6.15. Subsidiaries. The Parent and the Borrower shall not, and shall not
permit any Restricted Subsidiary to, create or acquire any additional Restricted
Subsidiary or redesignate any Unrestricted Subsidiary as a Restricted Subsidiary
unless the Parent and the Borrower comply with Section 5.13. The Parent and the
Borrower shall not, and shall not permit any Restricted Subsidiary to, sell,
assign or otherwise dispose of any Equity Interest in any Restricted Subsidiary
except in compliance with Section 6.13.

SECTION 6.16. Gas Imbalances, Take-or-Pay or Other Prepayments. The Parent and
the Borrower will not allow gas imbalances, take-or-pay or other prepayments
with respect to the Oil and Gas Properties of the Parent, the Borrower or the
Restricted Subsidiaries that would require the Parent, the Borrower or any
Restricted Subsidiary to deliver Hydrocarbons produced on Oil and Gas Properties
at some future time without then or thereafter receiving full payment therefor
in excess of two Bcf of gas (or its equivalent) in the aggregate on a net basis
for the Parent, the Borrower and the Restricted Subsidiaries.

 

85



--------------------------------------------------------------------------------

SECTION 6.17. Fiscal Year; Fiscal Quarter. The Parent and the Borrower shall
not, and shall not permit any Subsidiaries to, change its fiscal year or any of
its fiscal quarters.

SECTION 6.18. Repayment of Unsecured Notes; Amendment of Unsecured Notes
Documents. The Parent will not, and will not permit the Borrower or any
Subsidiary to: (i) call, make or offer to make any optional or voluntary
Redemption of, or otherwise optionally or voluntarily Redeem, any of the
Unsecured Notes or any Permitted Refinancing Indebtedness in respect thereof;
provided, however, that (x) the Parent may prepay the Unsecured Notes or any
Permitted Refinancing Indebtedness with the proceeds of (A) any Permitted
Refinancing Indebtedness or any additional Unsecured Notes issued pursuant to
clause (a) of Section 6.01(j), (B) the net cash proceeds of a sale of capital
stock (other than Disqualified Stock) of the Parent that is contemporaneous with
such optional or voluntary Redemption or (C) a combination of any Permitted
Refinancing Indebtedness and the net cash proceeds of a sale of capital stock
(other than Disqualified Stock) of the Parent that is contemporaneous with such
optional or voluntary Redemption; (y) so long as (A) no Borrowing Base
Deficiency then exists and (B) no Event of Default or Default has occurred and
is continuing or would result therefrom, the Parent shall be permitted to
(a) make any optional cash payments or deliveries of the Parent’s capital stock,
or any combination thereof, in settlement of its obligations under the 2007
Convertible Notes Indenture upon the conversion or required repurchase of any
2007 Convertible Notes thereunder and (b) prepay the full principal of, along
with any premium and interest thereon, the 2007 Convertible Notes prior to the
stated maturity therefor; and (z) so long as (A) no Borrowing Base Deficiency
then exists, (B) no Event of Default or Default has occurred and is continuing
or would result therefrom, (C) the Borrower has unused availability under the
Aggregate Commitment Amount of at least the greater of 25% of the Borrowing Base
or $100,000,000 after such repurchase, and (D) the ratio of the Parent’s and its
Restricted Subsidiaries’ maximum Total Debt to EBITDAX on a pro forma basis
after giving effect to such Redemption shall not exceed 3.5 to 1.0, the Parent
shall be permitted to Redeem 2016 Senior Notes; or (ii) amend, modify, waive or
otherwise change, consent or agree to any amendment, modification, waiver or
other change to, any of the terms of any Unsecured Notes Documents or any
Permitted Refinancing Indebtedness if the effect thereof would be to shorten its
maturity or average life or increase the amount of any payment of principal
thereof or increase the rate or shorten any period for payment of interest
thereon, provided that the foregoing shall not prohibit the execution of
(1) supplemental indentures associated with the incurrence of additional
Unsecured Notes to the extent permitted by Section 6.01(j), (2) other indentures
or agreements in connection with the issuance of Permitted Refinancing
Indebtedness, (3) supplemental indentures to add guarantors if required by the
terms of any Unsecured Notes Indenture provided such Person complies with
Section 5.13(b), or (4) amendments, modifications, waivers or other changes that
are acceptable to the Administrative Agent and not materially adverse to the
Lenders. For the avoidance of doubt, nothing in this Section 6.18 shall limit
the Parent’s ability to make any scheduled payments or mandatory prepayments
with respect to any Unsecured Notes.

SECTION 6.19. Marketing Activities. The Parent and the Borrower will not, and
will not permit any of the Restricted Subsidiaries to, engage in marketing
activities for any Hydrocarbons or enter into any contracts related thereto
other than (a) contracts for the sale of Hydrocarbons scheduled or reasonably
estimated to be produced from their proved Oil and Gas Properties during the
period of such contract, (b) contracts for the sale of Hydrocarbons scheduled or
reasonably estimated to be produced from proved Oil and Gas Properties of third

 

86



--------------------------------------------------------------------------------

parties during the period of such contract associated with the Oil and Gas
Properties of the Parent, the Borrower and the Restricted Subsidiaries that the
Parent, the Borrower or one of the Restricted Subsidiaries has the right to
market pursuant to joint operating agreements, unitization agreements or other
similar contracts that are usual and customary in the oil and gas business and
(c) other contracts for the purchase and/or sale of Hydrocarbons of third
parties (i) that have generally offsetting provisions (i.e. corresponding
pricing mechanics, delivery dates and points and volumes) such that no
“position” is taken and (ii) for which appropriate credit support has been taken
to alleviate the material credit risks of the counterparty thereto.

SECTION 6.20. Sale or Discount of Receivables. Except for receivables obtained
by the Parent, the Borrower or any Restricted Subsidiary out of the ordinary
course of business or the settlement of joint interest billing accounts in the
ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, the Parent and the Borrower
will not, and will not permit any Restricted Subsidiary to, discount or sell
(with or without recourse) any of its notes receivable or accounts receivable.

SECTION 6.21. Limitation on Prepayment of Second Lien Indebtedness; Amendment of
Permitted Second Lien Loan Documents. The Parent and the Borrower will not, and
will not permit any of their respective Subsidiaries to:

(a) (i) make any payment or prepayment of principal of, or premium or interest
on, any Permitted Second Lien Debt (A) other than (1) on the stated, scheduled
date for payment of principal or interest set forth in the applicable agreement
governing such Indebtedness, (2) upon any refinancing of the Permitted Second
Lien Debt permitted in accordance with Section 6.01(k) and under the
Intercreditor Agreement, (3) mandatory prepayments required under the Permitted
Second Lien Credit Agreement so long as (x) such prepayments are not otherwise
prohibited under the Intercreditor Agreement, and (y) no Borrowing Base
Deficiency exists and the Borrowing Base Usage is not greater than 90%) and
(4) from the net cash proceeds of a sale of capital stock (other than
Disqualified Stock) of the Parent that is contemporaneous with such optional or
voluntary prepayment, (B) that would violate the terms of this Agreement or the
applicable agreement governing such Indebtedness (including any Permitted Second
Lien Loan Document), or (C) for the avoidance of doubt, using the proceeds of
any Loans; (ii) redeem, retire, purchase, defease or otherwise acquire any
Indebtedness outstanding under the Permitted Second Lien Credit Agreement other
than with the proceeds of a substantially concurrent sale of capital stock
(other than Disqualified Stock) of the Parent; or (iii) make any deposit
(including the payment of amounts into a sinking fund or other similar fund) for
any of the foregoing purposes;

(b) amend, modify or otherwise change, or consent or agree to any amendment,
modification or other change to, or enter into any additional or supplemental
agreement that has the effect or consequence of amending, modifying or otherwise
changing, any of the terms of any Permitted Second Lien Loan Document that could
have an adverse effect on the Lenders or would otherwise contravene any
provision hereof related to the Permitted Second Lien Debt.

 

87



--------------------------------------------------------------------------------

SECTION 6.22. Acquisition of Permitted Second Lien Debt. The Parent and the
Borrower shall not, and shall not permit any of their respective Subsidiaries or
Affiliates to, purchase or otherwise acquire, directly or indirectly, any
Permitted Second Lien Debt, provided that the foregoing shall not prohibit the
Borrower or any other Credit Party from making any payments in respect of such
Indebtedness to the holders of such Indebtedness to the extent any such payment
is otherwise permitted hereunder.

SECTION 6.23. Additional Collateral for Permitted Second Lien Debt. The Parent
and the Borrower will not, and will not permit their respective Subsidiaries to,
grant a Lien on any property or asset to secure the Permitted Second Lien Debt
(other than the Permitted Second Lien Property) or provide any additional
guaranty or other credit enhancement in favor of the Permitted Second Lien Agent
or any Permitted Second Lien Lenders in connection with the Permitted Second
Lien Debt without first (i) giving prior written notice thereof to the
Administrative Agent (which the Borrower and the Parent shall endeavor to
provide at least 15 days prior to such Lien being granted), (ii) granting to the
Administrative Agent to secure the Obligations a first-priority, perfected Lien
(subject to Liens permitted under Section 6.02) on such same property or assets
pursuant to Collateral Documents in form and substance satisfactory to the
Administrative Agent, and (iii) providing the same guaranty or other credit
enhancement in favor of the Administrative Agent in connection with the
Obligations.

ARTICLE VII

EVENTS OF DEFAULT; REMEDIES; APPLICATION OF PROCEEDS

SECTION 7.01. Events of Default. If any of the following events (“Events of
Default”) shall occur:

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Section)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of three Business Days;

(c) any representation or warranty made or deemed made by or on behalf of the
Borrower or any Subsidiary in or in connection with this Agreement or any
amendment or modification hereof or waiver hereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or deemed made;

(d) the Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in Section 5.02(a), 5.03 (with respect to
either the Parent’s or the Borrower’s existence) or 5.08 or in Article VI;

 

88



--------------------------------------------------------------------------------

(e) the Parent or the Borrower shall fail to observe or perform any covenant,
condition or agreement contained in this Agreement (other than those specified
in clause (a), (b) or (d) of this Section), and such failure shall continue
unremedied for a period of 30 days after notice thereof from the Administrative
Agent to the Parent or the Borrower (which notice will be given at the request
of any Lender);

(f) the Parent, the Borrower or any Restricted Subsidiary shall fail to make any
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness or any Material Swap Obligation, when and as the
same shall become due and payable;

(g) (i) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity or that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of any Material Indebtedness or any trustee or agent on its or their behalf to
cause any Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity,
other than a conversion of the 2007 Convertible Notes pursuant to the terms of
the 2007 Convertible Notes Indenture, or (ii) a default or early termination
event shall occur and be continuing under any Swap Agreement of the Borrower or
any Restricted Subsidiary which results in Material Swap Obligations being due
by the Borrower or such Restricted Subsidiary, and such Material Swap
Obligations are not paid when due or within three Business Days thereafter;
provided that this clause (g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Indebtedness;

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Parent, the Borrower or any Restricted Subsidiary or its debts,
or of a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

(i) the Parent, the Borrower or any Restricted Subsidiary shall (i) voluntarily
commence any proceeding or file any petition seeking liquidation, reorganization
or other relief under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or petition described in clause (h) of this Section, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for the Parent, the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

(j) the Parent, the Borrower or any Restricted Subsidiary shall become unable,
admit in writing its inability or fail generally to pay its debts as they become
due;

 

89



--------------------------------------------------------------------------------

(k) a judgment or judgments for the payment of money in excess of $25,000,000
(net of any amount payable because of insurance) in the aggregate shall be
rendered by a court against the Parent, the Borrower or any Restricted
Subsidiary and the same shall not be discharged (or provision shall not be made
for such discharge), or a stay of execution thereof shall not be procured,
within 30 days from the date of entry thereof and the Parent, the Borrower or
such Restricted Subsidiary, as applicable, shall not, within such period of 30
days, or such longer period during which execution of the same shall have been
stayed, appeal in good faith therefrom and cause the execution thereof to be
stayed during such appeal;

(l) an ERISA Event shall have occurred that, in the opinion of the Majority
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect;

(m) the Loan Documents after delivery thereof shall for any reason, except to
the extent permitted by the terms thereof, cease to be in full force and effect
and valid, binding and enforceable in accordance with their terms against the
Parent, the Borrower or a Guarantor party thereto, or cease to create a valid
and perfected Lien of the priority required thereby on any of the Collateral
purported to be covered thereby, except to the extent permitted by the terms of
this Agreement, or the Borrower or any Restricted Subsidiary or any of their
Affiliates shall so state in writing;

(n) any Change in Control occurs;

(o) any default, event of default or similar event under the Permitted Second
Lien Loan Documents shall have occurred and be continuing.

(p) the Intercreditor Agreement, after delivery thereof shall for any reason,
except to the extent permitted by the terms thereof, cease to be in full force
and effect and valid, binding and enforceable in accordance with its terms
against the Parent, the Borrower, any other applicable Credit Party, the
Permitted Second Lien Agent, the Permitted Second Lien Lenders or any other
party thereto or shall be repudiated by any of them, or cease to establish the
relative lien priorities required or purported thereby, or the Parent, the
Borrower, any other Credit Party, the Permitted Second Lien Agent, the Permitted
Second Lien Lenders or any of their Affiliates shall so state in writing.

then, and in every such event (other than an event with respect to the Parent,
the Borrower or any Guarantor described in clause (h) or (i) of this Section),
and at any time thereafter during the continuance of such event, the
Administrative Agent may, and at the request of the Majority Lenders shall, by
notice to the Borrower, take either or both of the following actions, at the
same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, and (ii) declare the Loans then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loans so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; and in case of any event with
respect to the Parent, the Borrower or any

 

90



--------------------------------------------------------------------------------

Guarantor described in clause (h) or (i) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower. In the case of the occurrence of an Event of
Default, the Administrative Agent, the Issuing Bank and the Lenders will have
all other rights and remedies available at law and equity.

SECTION 7.02. Application of Payments. Any amount received by the Administrative
Agent from the exercise of any rights or remedies hereunder or under any of the
Collateral Documents shall be applied by the Administrative Agent to payment of
the Secured Obligations in the following order unless a court of competent
jurisdiction shall otherwise direct:

(a) FIRST, to payment of all reasonable costs and expenses of the Administrative
Agent incurred in connection with the collection and enforcement of the Secured
Obligations or of any security interest granted to the Administrative Agent in
connection with any collateral securing the Secured Obligations;

(b) SECOND, to payment of that portion of the Obligations constituting accrued
and unpaid interest and fees, pro rata among the Lenders and their Affiliates in
accordance with the amount of such accrued and unpaid interest and fees owing to
each of them;

(c) THIRD, to payment of the principal of the Obligations, the net early
termination payments or other liabilities and obligations under any Lender Party
Swap Agreement and any obligations or liabilities under any Lender Party
Financial Service Product, in each case, then due and unpaid from the Borrower
or any Restricted Subsidiary to any of the Lenders or their Affiliates, pro rata
among the Lenders and their Affiliates in accordance with their respective
shares of the aggregate amount of the principal of the Obligations, the net
early termination payments or other obligations under any Lender Party Swap
Agreement and any other liabilities and obligations under any Lender Party
Financial Service Product, in each case, then due and unpaid owing to them;

(d) FOURTH, to payment of any Secured Obligations (other than those listed
above) pro rata among those parties to whom such Secured Obligations are due in
accordance with the amounts owing to each of them;

(e) FIFTH, to serve as cash collateral to be held by the Administrative Agent to
secure the LC Exposure;

(f) SIXTH, if any Indebtedness under any Permitted Second Lien Credit Agreement
is then outstanding, to the Permitted Second Lien Agent in accordance with the
terms of the Intercreditor Agreement for application to the Permitted Second
Lien Lenders in accordance with the terms of the Permitted Second Lien Loan
Documents; and

(g) SEVENTH, any surplus thereafter remaining shall be paid to the Borrower or
its successor or assigns as its or their interests shall appear.

 

91



--------------------------------------------------------------------------------

ARTICLE VIII

THE ADMINISTRATIVE AGENT

SECTION 8.01. Appointment; Powers. Each of the Lenders and the Issuing Bank
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

SECTION 8.02. Agents as Lenders. The bank serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and such bank and its Affiliates may accept deposits from,
lend money to and generally engage in any kind of business with the Parent, the
Borrower or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

SECTION 8.03. Duties and Obligations of Administrative Agent. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein. Without limiting the generality of the foregoing, (a) the Administrative
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing, (b) the Administrative
Agent shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Administrative Agent is required to exercise in
writing as directed by the Majority Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth herein, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent, the Borrower or any
of its Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Majority Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct (IT BEING THE INTENTION OF THE PARTIES HERETO THAT THE
ADMINISTRATIVE AGENT BE INDEMNIFIED IN THE CASE OF ITS OWN NEGLIGENCE (OTHER
THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), REGARDLESS OF WHETHER SUCH
NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED, JOINT OR
TECHNICAL). The Administrative Agent shall be deemed not to have knowledge of
any Default unless and until written notice thereof is given to the
Administrative Agent by the Parent, the Borrower or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document or
(v) the satisfaction of any condition set forth in Article IV or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

92



--------------------------------------------------------------------------------

SECTION 8.04. Reliance by Administrative Agent. The Administrative Agent shall
be entitled to rely upon, and shall not incur any liability for relying upon,
any notice, request, certificate, consent, statement, instrument, document or
other writing believed by it to be genuine and to have been signed or sent by
the proper Person. The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

SECTION 8.05. Subagents. The Administrative Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by the Administrative Agent. The Administrative Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent.

SECTION 8.06. Resignation or Removal of Administrative Agent. Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders, the Issuing Bank and the Borrower. Upon any such resignation, the
Majority Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Majority Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may, on behalf of the Lenders and the Issuing
Bank, appoint a successor Administrative Agent which shall be a bank with an
office in New York, New York, or an Affiliate of any such bank. Upon the
acceptance of its appointment as Administrative Agent hereunder by a successor,
such successor shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the Administrative Agent’s
resignation hereunder, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Administrative Agent, its
sub-agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while it was acting as Administrative
Agent.

SECTION 8.07. No Reliance. Each Lender acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such

 

93



--------------------------------------------------------------------------------

documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any related agreement or any document furnished hereunder
or thereunder. In this regard, each Lender acknowledges that Mayer Brown LLP is
acting in this transaction as special counsel to the Administrative Agent only.
Each other party hereto will consult with its own legal counsel to the extent
that it deems necessary in connection with this Agreement and the other Loan
Documents and the matters contemplated herein and therein.

SECTION 8.08. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower or any of its Subsidiaries, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Indebtedness that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 9.03) allowed in such judicial proceeding;
and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 9.03.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize the Administrative
Agent to vote in respect of the claim of any Lender in any such proceeding.

SECTION 8.09. Authority of Administrative Agent to Execute Collateral Documents
and Release Collateral and Liens. Each Lender and the Issuing Bank hereby
empower and authorize the Administrative Agent to execute and deliver to the
Parent, the Borrower or the Guarantors, as applicable, on their behalf the
Collateral Documents and all related financing statements and any financing
statements, agreements, documents or instruments as shall be necessary or
appropriate to effect the purposes of the Collateral Documents. Each Lender and
the Issuing Bank hereby authorizes the Administrative Agent to release any
Collateral that is

 

94



--------------------------------------------------------------------------------

permitted to be sold or released pursuant to the terms of the Loan Documents.
Each Lender and the Issuing Bank hereby authorizes the Administrative Agent to
execute and deliver to the Borrower, at the Borrower’s sole cost and expense,
any and all releases of Liens, termination statements, assignments or other
documents reasonably requested by the Borrower in connection with any sale or
other disposition of Property to the extent such sale or other disposition is
permitted by the terms of Section 6.13 or is otherwise authorized by the terms
of the Loan Documents.

SECTION 8.10. The Arrangers, the Syndication Agent and the Co-Documentation
Agents. The arrangers, bookrunners, the syndication agent and the
co-documentation agents shall have no duties, responsibilities or liabilities
under this Agreement and the other Loan Documents other than their duties,
responsibilities and liabilities in their capacity as Lenders hereunder.

SECTION 8.11. Intercreditor Agreement. Each of the Lenders hereby authorizes the
Administrative Agent to enter into one or more Intercreditor Agreements that
satisfy the terms of this Agreement, and such Lender agrees to be bound by the
terms thereof as if such Lender were a signatory thereto. Each Lender (and each
person that becomes a Lender hereunder pursuant to Section 9.04) hereby
(i) acknowledges that the Administrative Agent, when acting under an
Intercreditor Agreement as the Administrative Agent, is acting as agent for the
Lenders, and that the Permitted Second Lien Agent is acting under the
Intercreditor Agreement as the Permitted Second Lien Agent, and that both the
Administrative Agent and the Permitted Second Lien Agent are or may be Lenders
hereunder and/or Permitted Second Lien Lenders under the Permitted Second Lien
Credit Agreement and (ii) acknowledges that the Administrative Agent and the
arranger may be an agent or lender with respect to Permitted Second Lien Debt,
and waives any existing or future conflicts of interest associated with their
role in such debt instruments. If in the administration of this Agreement, the
Administrative Agent determines (or is given written notice by any Lender) that
a conflict exists, then it shall eliminate such conflict within 90 days or
resign pursuant to the terms hereof and shall have no liability for action taken
or not taken while such conflict existed. Each Lender (and each Person that
becomes a Lender hereunder pursuant to Section 9.04) hereby authorizes and
directs the Administrative Agent to enter into the Intercreditor Agreement on
behalf of such Lender and agrees that each of the Administrative Agent and the
Permitted Second Lien Agent, in its various capacities thereunder, may and shall
take such actions on its behalf as are contemplated by the terms of any
Intercreditor Agreement.

ARTICLE IX

MISCELLANEOUS

SECTION 9.01. Notices.

(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

(i) if to the Parent, to it at Penn Virginia Corporation, Four Radnor Corporate
Center, Suite 200, 100 Matsonford Road, Radnor, Pennsylvania 19087, Attention of
Steven A. Hartman (Telecopy No. (610) 687-3688), with a copy to Penn Virginia
Corporation, Four Radnor Corporate Center, Suite 200, 100 Matsonford Road,
Radnor, Pennsylvania 19087, Attention of Nancy M. Snyder (Telecopy No. (610)
687-3688);

 

95



--------------------------------------------------------------------------------

(ii) if to the Borrower, to it at Penn Virginia Holding Corp., 1011 Centre Road,
Suite 322, Wilmington, Delaware 19805, Attention of Steven A. Hartman (Telecopy
No. (302) 225-0625), with a copy to (A) Penn Virginia Corporation, Four Radnor
Corporate Center, Suite 200, 100 Matsonford Road, Radnor, Pennsylvania 19087,
Attention of Steven A. Hartman (Telecopy No. (610) 687-3688) and (B) Penn
Virginia Corporation, Four Radnor Corporate Center, Suite 200, 100 Matsonford
Road, Radnor, Pennsylvania 19087, Attention of Nancy M. Snyder (Telecopy
No. (610) 687-3688);

(iii) if to the Administrative Agent (for payments, Borrowing Requests and all
other notices to the Administrative Agent) to:

Wells Fargo Bank, National Association

1525 W WT Harris Blvd, 1st Floor

Charlotte, North Carolina 28262-8522

Attention: Chris Edwards

Telephone: (704) 590-4706

Electronic Mail: chris.edwards@wellsfargo.com and

agencyservices.requests@wellsfargo.com

with a copy to:

Wells Fargo Bank, National Association

1525 W WT Harris Blvd, 1st Floor

Charlotte, North Carolina 28262-8522

Attention: Erika Myers

Telephone: (704) 590-2779

Electronic Mail: Erika.myers@wellsfargo.com;

(iv) if to the Issuing Bank, to

Wells Fargo Bank, National Association

1525 W WT Harris Blvd, 1st Floor

Charlotte, North Carolina 28262-8522

Attention: Chris Edwards

Telephone: (704) 590-4706

Electronic Mail: chris.edwards@wellsfargo.com and

agencyservices.requests@wellsfargo.com

 

96



--------------------------------------------------------------------------------

with a copy to:

Wells Fargo Bank, National Association

1525 W WT Harris Blvd, 1st Floor

Charlotte, North Carolina 28262-8522

Attention: Erika Myers

Telephone: (704) 590-2779

Electronic Mail: Erika.myers@wellsfargo.com; and

(v) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

SECTION 9.02. Waivers; Amendments.

(a) No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the Issuing
Bank and the Lenders hereunder are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by the Borrower therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section, and then such waiver or consent shall be effective only in the
specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or the Issuing Bank may have had notice or
knowledge of such Default at the time.

(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Majority Lenders or by the Borrower and the
Administrative Agent with the consent of the Majority Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, increase the Borrowing Base or amend the
specified approval standards set forth in Section 2.04 without the written
consent of each Lender or maintain or decrease the Borrowing Base without the
written consent of the Required Lenders, (ii) reduce the principal amount of any
Loan or LC Disbursement or reduce the rate of interest

 

97



--------------------------------------------------------------------------------

thereon, or reduce any fees payable hereunder, without the written consent of
each Lender affected thereby, (iii) postpone the scheduled date of payment of
the principal amount of any Loan or LC Disbursement, or any interest thereon, or
any fees payable hereunder, or reduce the amount of, waive or excuse any such
payment, or postpone the scheduled date of expiration of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Section 2.18(b)
or (c) or Section 7.02 in a manner that would alter the pro rata sharing of
payments required thereby, without the written consent of each Lender,
(v) change any of the provisions of this Section or the definition of “Majority
Lenders” or “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, or (vi) release any Credit Party from its
obligations under the Loan Documents or release all or substantially all of the
Collateral for the Obligations arising under this Agreement, except in
connection with any sales, transfers, leases, dispositions or other transactions
permitted by Section 6.03 or Section 6.13, without the prior written consent of
each Lender; provided, further, that no such agreement shall (x) amend, modify
or otherwise affect the rights or duties of the Administrative Agent or the
Issuing Bank hereunder without the prior written consent of the Administrative
Agent or the Issuing Bank, as the case may be, or (y) release any of the
Collateral, except in connection with any sales, transfers, leases, dispositions
or other transactions permitted by Section 6.03 or Section 6.13, without the
written consent of the Administrative Agent (it being acknowledged by the Credit
Parties that the Administrative Agent may condition such consent on the Credit
Parties having assigned, novated, terminated, unwound or otherwise obtained a
release from any obligations or liabilities under Swap Agreements (or with
respect to projected production of Hydrocarbons hedged thereunder) attributable
to the Collateral to be released. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable out-of-pocket expenses incurred by the Administrative Agent
and its Affiliates, including the reasonable fees, charges and disbursements of
counsel for the Administrative Agent, in connection with the syndication of the
credit facilities provided for herein, the preparation and administration of
this Agreement or any amendments, modifications or waivers of the provisions
hereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by the Issuing
Bank in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Issuing Bank or
any Lender, including the fees, charges and disbursements of any counsel for the
Administrative Agent, the Issuing Bank or any Lender, in connection with the
enforcement or protection of its rights in connection with this Agreement,
including its rights under this Section, or in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) THE PARENT AND THE BORROWER SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE
ISSUING BANK AND EACH LENDER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING
PERSONS (EACH SUCH PERSON

 

98



--------------------------------------------------------------------------------

BEING CALLED AN “INDEMNITEE”), AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES, INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE, INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN
CONNECTION WITH OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OF THEIR RESPECTIVE OBLIGATIONS HEREUNDER OR THE CONSUMMATION
OF THE TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY LOAN OR LETTER OF CREDIT OR
THE USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE ISSUING BANK TO
HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS PRESENTED
IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS OF SUCH
LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF HAZARDOUS
MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY THE PARENT, THE BORROWER
OR ANY OF THE RESTRICTED SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN
ANY WAY TO THE PARENT, THE BORROWER OR ANY OF THE RESTRICTED SUBSIDIARIES, OR
(IV) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING
RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A PARTY THERETO; PROVIDED
THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF
SUCH INDEMNITEE (IT BEING ACKNOWLEDGED AND AGREED THAT IT IS THE INTENTION OF
THE PARTIES HERETO THAT THE INDEMNITEES BE INDEMNIFIED IN THE CASE OF THEIR OWN
NEGLIGENCE (OTHER THAN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT), REGARDLESS OF
WHETHER SUCH NEGLIGENCE IS SOLE OR CONTRIBUTORY, ACTIVE OR PASSIVE, IMPUTED,
JOINT OR TECHNICAL).

(c) To the extent that the Parent or the Borrower fails to pay any amount
required to be paid by it to the Administrative Agent or the Issuing Bank under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Issuing Bank, as the case may be, such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent or the Issuing Bank in its capacity as such.

(d) To the extent permitted by applicable law, neither the Parent nor the
Borrower shall assert, and each hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with or as a result of this Agreement or any agreement or instrument
contemplated hereby, any Loan or Letter of Credit or the use of the proceeds
thereof.

 

99



--------------------------------------------------------------------------------

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

SECTION 9.04. Successors and Assigns.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) neither the Parent nor the Borrower may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Issuing Bank and each Lender (and any attempted
assignment or transfer by the Parent or the Borrower without such consent shall
be null and void) and (ii) no Lender may assign or otherwise transfer its rights
or obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Issuing Bank and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee;

(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender with a Commitment immediately prior to giving effect to such
assignment; and

(C) the Issuing Bank, provided that no consent of the Issuing Bank shall be
required for an assignment of any Commitment to an assignee that is a Lender
with a Commitment immediately prior to giving effect to such assignment;

provided, however, that no Lender may assign all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) to the Parent or any Affiliate of the
Parent or any natural person (or any company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person or
relative(s) thereof), in each case, without the consent of all of the Lenders.

 

100



--------------------------------------------------------------------------------

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender,
the amount of the Commitment Amount of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 unless each of the Borrower and the Administrative Agent
otherwise consent, provided that no such consent of the Borrower shall be
required if an Event of Default has occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and

(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more individuals to whom all syndicate-level information
(which may contain material non-public information about the Credit Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (with respect to amounts accruing during the period
such Lender was a party hereto and for which such Lender was entitled to
reimbursement or indemnity) and Section 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section. If the consent of the Borrower to an assignment
is required hereunder (including a consent to an assignment that does not meet
the minimum assignment thresholds specified in this Section), the Borrower shall
be deemed to have given its consent ten days after the date notice thereof has
been delivered by the assigning Lender (through the Administrative Agent) unless
such consent is expressly refused by the Borrower prior to such tenth day.

(iv) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Assumption

 

101



--------------------------------------------------------------------------------

delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, and principal amount of the Loans and LC
Disbursements owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent, the Issuing Bank and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower,
the Issuing Bank and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

(c) Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities (a “Participant”), other than the Borrower or any Affiliate of the
Borrower or any natural person (or any company, investment vehicle or trust for,
or owned and operated for the primary benefit of, a natural person or
relative(s) thereof), in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Bank and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver described in the first proviso to
Section 9.02(b) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17
(subject to the requirements and limitations therein, including the requirements
under Section 2.17(f) (it being understood that the documentation required under
Section 2.17(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant
(A) agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it
were an

 

102



--------------------------------------------------------------------------------

assignee under paragraph (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled to the benefits of Section 9.08 as though it were a Lender,
provided that such Participant agrees to be subject to Section 2.18(c) as though
it were a Lender. Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under any this Agreement or any other
Loan Document) except to the extent that such disclosure is necessary to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.

(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Parent or the Borrower herein and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement
shall be considered to have been relied upon by the other parties hereto and
shall survive the execution and delivery of this Agreement and the making of any
Loans and issuance of any Letters of Credit, regardless of any investigation
made by any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and
Article VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single

 

103



--------------------------------------------------------------------------------

contract. This Agreement, the other Loan Documents and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Agreement.

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other obligations at any time owing by such
Lender or Affiliate to or for the credit or the account of the Parent or the
Borrower against any of and all the obligations of the Parent or the Borrower
now or hereafter existing under this Agreement held by such Lender, irrespective
of whether or not such Lender shall have made any demand under this Agreement
and although such obligations may be unmatured. The rights of each Lender under
this Section are in addition to other rights and remedies (including other
rights of setoff) that such Lender may have.

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process.

(a) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW
OF THE STATE OF NEW YORK (INCLUDING, WITHOUT LIMITATION, SECTION 5-1401 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(b) EACH OF THE PARENT AND THE BORROWER HEREBY IRREVOCABLY SUBMITS TO THE NON
EXCLUSIVE JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT
SITTING IN NEW YORK COUNTY, NEW YORK, IN ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO ANY LOAN DOCUMENTS, AND EACH OF THE PARENT AND THE BORROWER
HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES
ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT,
ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF THE ADMINISTRATIVE
AGENT, THE ISSUING BANK OR ANY LENDER TO BRING PROCEEDINGS AGAINST THE PARENT OR
THE BORROWER IN THE COURTS OF ANY OTHER JURISDICTION.

 

104



--------------------------------------------------------------------------------

(c) The Parent and the Borrower hereby irrevocably and unconditionally waive, to
the fullest extent it may legally and effectively do so, any objection which it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

SECTION 9.12. Confidentiality.

(a) Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that (A) the Persons to whom such disclosure is made will
be informed of the confidential nature of such Information and instructed to
keep such Information confidential and (B) in any event, any subsequent
disclosure by its or its Affiliates’ directors, officers or employees shall be
deemed to be, and treated as if it were, a disclosure by, as applicable, the
Administrative Agent, the Issuing Bank or such Lender), (ii) to the extent
requested by any regulatory or self-regulatory authority, (iii) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process, (iv) to any other party to this Agreement, (v) in connection with the
exercise of any remedies hereunder or any suit, action or proceeding relating to
this Agreement or the enforcement of rights hereunder, (vi) subject to an
agreement containing provisions substantially the same as those of this Section,
to (x) any assignee of or Participant in, or any prospective assignee of or
Participant

 

105



--------------------------------------------------------------------------------

in, any of its rights or obligations under this Agreement or (y) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Parent or the Borrower and its obligations, (vii) with the
consent of the Borrower or (viii) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Parent or the
Borrower. For the purposes of this Section, “Information” means all information
received from the Parent or the Borrower relating to the Parent, the Borrower or
their respective businesses, other than any such information that is available
to the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Parent or the Borrower. Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

(b) EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE PARENT, THE BORROWER AND ITS RELATED PARTIES OR THEIR
RESPECTIVE SECURITIES AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES
REGARDING THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE
SUCH MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND
APPLICABLE LAW, INCLUDING FEDERAL AND STATE SECURITIES LAWS.

(c) ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY
THE PARENT, THE BORROWER OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE
COURSE OF ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION,
WHICH MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE PARENT, THE
BORROWER, THE CREDIT PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES. ACCORDINGLY, EACH LENDER REPRESENTS TO THE BORROWER AND THE
ADMINISTRATIVE AGENT THAT IT HAS IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE
A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE PROCEDURES AND
APPLICABLE LAW.

SECTION 9.13. Interest Rate Limitation. The Parent, the Borrower, the
Administrative Agent and the Lenders intend to strictly comply with all
applicable laws, including applicable usury laws. Accordingly, the provisions of
this Section 9.13 shall govern and control over every other provision of this
Agreement or any other Loan Document that conflicts or is inconsistent with this
Section 9.13, even if such provision declares that it controls. As used in this
Section 9.13, the term “interest” includes the aggregate of all charges, fees,
benefits or other compensation which constitute interest under applicable law,
provided that, to the maximum extent permitted by applicable law, (a) any
non-principal payment shall be characterized as an expense or as compensation
for something other than the use, forbearance or detention of money

 

106



--------------------------------------------------------------------------------

and not as interest, and (b) all interest at any time contracted for, reserved,
charged or received shall be amortized, prorated, allocated and spread, in equal
parts during the full term of the Obligations. In no event shall the Parent, the
Borrower or any other Person be obligated to pay, or any Lender have any right
or privilege to reserve, receive or retain, (i) any interest in excess of the
maximum amount of nonusurious interest permitted under the applicable laws (if
any) of the United States or of any other applicable state or (ii) total
interest in excess of the amount which such Lender could lawfully have
contracted for, reserved, received, retained or charged had the interest been
calculated for the full term of the Obligations at the Highest Lawful Rate. On
each day, if any, that the interest rate (the “Stated Rate”) called for under
this Agreement or any other Loan Document exceeds the Highest Lawful Rate, the
rate at which interest shall accrue shall automatically be fixed by operation of
this sentence at the Highest Lawful Rate for that day, and shall remain fixed at
the Highest Lawful Rate for each day thereafter until the total amount of
interest accrued equals the total amount of interest which would have accrued if
there were no such ceiling rate as is imposed by this sentence. Thereafter,
interest shall accrue at the Stated Rate unless and until the Stated Rate again
exceeds the Highest Lawful Rate when the provisions of the immediately preceding
sentence shall again automatically operate to limit the interest accrual rate.
The daily interest rates to be used in calculating interest at the Highest
Lawful Rate shall be determined by dividing the applicable Highest Lawful Rate
per annum by the number of days in the calendar year for which such calculation
is being made. None of the terms and provisions contained in this Agreement or
in any other Loan Document that directly or indirectly relate to interest shall
ever be construed without reference to this Section 9.13, or be construed to
create a contract to pay for the use, forbearance or detention of money at an
interest rate in excess of the Highest Lawful Rate. If the term of any
Obligation is shortened by reason of acceleration of maturity as a result of any
Event of Default or by any other cause, or by reason of any required or
permitted prepayment, and if for that (or any other) reason any Lender at any
time, including but not limited to, the stated maturity, is owed or receives
(and/or has received) interest in excess of interest calculated at the Highest
Lawful Rate, then and in any such event all of any such excess interest shall be
canceled automatically as of the date of such acceleration, prepayment or other
event which produces the excess, and, if such excess interest has been paid to
such Lender, it shall be credited pro tanto against the then-outstanding
principal balance of the Borrower’s obligations to such Lender, effective as of
the date or dates when the event occurs which causes it to be excess interest,
until such excess is exhausted or all of such principal has been fully paid and
satisfied, whichever occurs first, and any remaining balance of such excess
shall be promptly refunded to its payor.

SECTION 9.14. Collateral Matters; Lender Party Swap Agreements and Lender Party
Financial Service Products. The benefit of the Collateral Documents and of the
provisions of this Agreement relating to the Collateral shall also extend to,
secure and be available on a pro rata basis (as set forth in Section 7.03 of
this Agreement) to each Lender or Affiliate of a Lender (or Existing Lender
party to a Lender Party Swap Agreement or Lender Party Financial Service Product
entered into while such Existing Lender was a “Lender” under the Existing Credit
Facility or any predecessor credit agreement to the Existing Credit Facility)
that is (i) a counterparty to a Lender Party Swap Agreement (including any
Lender Party Swap Agreement in existence prior to the date hereof) or (ii) a
provider under a Lender Party Financial Service Product (including any Lender
Party Financial Service Product in existence prior to the date hereof), in each
case, with respect to any obligations of the Parent, the Borrower or any
Restricted Subsidiary arising under such Lender Party Swap Agreement or Lender
Party

 

107



--------------------------------------------------------------------------------

Financial Service Product, as applicable, but only with respect to any Lender
Party Swap Agreement or Lender Party Financial Service Product, and the
transactions thereunder, that were entered into while such Person or its
Affiliate was a Lender (or an Existing Lender) or prior to such time until such
obligations are paid in full or otherwise expire or are terminated (and
notwithstanding that the outstanding Obligations have been repaid in full and
the Commitments have terminated); provided that, with respect to any Lender
Party Swap Agreement or Lender Party Financial Service Product that remains
secured after the counterparty thereto or provider of Financial Service Product
thereunder is no longer a Lender or an Affiliate of a Lender or the outstanding
Obligations have been repaid in full and the Commitments have terminated, the
provisions of Article VIII shall also continue to apply to such counterparty or
provider in consideration of its benefits hereunder and each such counterparty
or provider shall, if requested by the Administrative Agent, promptly execute
and deliver to the Administrative Agent all such other documents, agreements and
instruments reasonably requested by the Administrative Agent to evidence the
continued applicability of the provisions of Article VIII. Notwithstanding the
foregoing, no Lender or Affiliate of a Lender (or former Lender or Affiliate of
a former Lender) shall have any voting or consent right under this Agreement or
any Collateral Document as a result of the existence of obligations owed to it
under a Lender Party Swap Agreement or Lender Party Financial Service Product
that is secured by any Collateral Document.

SECTION 9.15. No Third Party Beneficiaries. This Agreement, the other Loan
Documents, and the agreement of the Lenders to make Loans and the Issuing Bank
to issue, amend, renew or extend Letters of Credit hereunder are solely for the
benefit of the Parent and the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialman) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, any other Agent, the Issuing Bank or any Lender for any
reason whatsoever. There are no third party beneficiaries.

SECTION 9.16. USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Patriot Act”) hereby notifies the Parent, the Borrower and the
Guarantors that pursuant to the requirements of the Patriot Act, it is required
to obtain, verify and record information that identifies the Parent, the
Borrower and the Guarantors, which information includes the name and address of
the Parent, the Borrower and the Guarantors and other information that will
allow such Lender to identify the Parent, the Borrower and the Guarantors in
accordance with the Patriot Act.

SECTION 9.17. NO ORAL AGREEMENTS. THE LOAN DOCUMENTS REPRESENT THE FINAL
AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

 

108



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

PENN VIRGINIA HOLDING CORP., as Borrower By  

/s/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer PENN VIRGINIA CORPORATION, as Parent By  

/s/ STEVEN A. HARTMAN

Name:   Steven A. Hartman Title:   Senior Vice President and Chief Financial
Officer

 

  S - 1   Credit Agreement



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A., as Administrative Agent, Issuing Bank and a Lender By  

/s/ THOMAS E. STELMAR, JR.

Name:   Thomas E. Stelmar, Jr. Title:   Vice President

 

  S - 2   Credit Agreement



--------------------------------------------------------------------------------

ROYAL BANK OF CANADA, as a Lender By  

/s/ DON J. MCKINNERNEY

Name:   Don J. McKinnerney Title:   Authorized Signatory

 

  S - 3   Credit Agreement



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By  

/S/ MARGARET NIEKRASH

Name:   Margaret Niekrash Title:   Vice President

 

  S - 4   Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA, as a Lender By  

/S/ TERRY DONOVAN

Name:   Terry Donovan Title:   Managing Director

 

  S - 5   Credit Agreement



--------------------------------------------------------------------------------

CREDIT SUISSE AG, Cayman Islands Branch, as a Lender By  

/S/ DOREEN BARR

Name:   Doreen Barr Title:   Director By  

/S/ MICHAEL SPAIGHT

Name:   Michael Spaight Title:   Associate

 

  S - 6   Credit Agreement



--------------------------------------------------------------------------------

BRANCH BANKING AND TRUST COMPANY,

as a Lender

By  

/S/ JEFF FORBIS

Name:   Jeff Forbis Title:   Senior Vice President

 

  S - 7   Credit Agreement



--------------------------------------------------------------------------------

BARCLAYS BANK, PLC, as a Lender By  

/S/ MICHAEL MOZER

Name:   Michael Mozer Title:   Vice President

 

  S - 8   Credit Agreement



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender By  

/S/ JOHN S. LESIKAR

Name:   John S. Lesikar Title:   Vice President

 

  S - 9   Credit Agreement



--------------------------------------------------------------------------------

SOCIÉTÉ GÉNÉRALE, as a Lender By  

/S/ ELENA ROBCIUC

Name:   Elena Robciuc Title:   Director

 

  S - 10   Credit Agreement



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION,

as a Lender

By  

/S/ NANCY M. MAK

Name:   Nancy M. Mak Title:   Senior Vice President

 

  S - 11   Credit Agreement



--------------------------------------------------------------------------------

Schedule 2.01

COMMITMENT AMOUNTS

 

Lender

   Commitment Amount      Percentage  

Wells Fargo Bank, National Association

   $ 45,000,000         15.000000000 % 

Royal Bank of Canada

   $ 45,000,000         15.000000000 % 

Bank of America, N.A.

   $ 35,000,000         11.666666667 % 

The Bank of Nova Scotia

   $ 35,000,000         11.666666667 % 

Credit Suisse AG, Cayman Islands Branch

   $ 30,000,000         10.000000000 % 

Branch Banking and Trust Company

   $ 27,000,000         9.000000000 % 

Barclays Bank PLC

   $ 21,000,000         7.000000000 % 

Comerica Bank

   $ 21,000,000         7.000000000 % 

Société Générale

   $ 21,000,000         7.000000000 % 

Capital One, National Association

   $ 20,000,000         6.666666666 % 

Total:

   $ 300,000,000         100.000000000 % 

 

Schedule 2.01



--------------------------------------------------------------------------------

Schedule 3.06

Schedule 3.06

Litigation

None

 

Schedule 3.06



--------------------------------------------------------------------------------

Schedule 3.13

Schedule 3.13

Subsidiaries

Parent:

Penn Virginia Corporation

 

Jurisdiction of Organization

   Virginia

Chief Executive Office

  

Four Radnor Corporate Center, Suite 200

100 Matsonford Road

Radnor, PA 19087-4564

Borrower:

Penn Virginia Holding Corp.

 

Jurisdiction of Organization

   Delaware

Chief Executive Office

  

1011 Centre Road, Suite 322

Wilmington, DE 19805

Restricted Subsidiaries:

Penn Virginia Oil & Gas Corporation

 

Jurisdiction of Organization

   Virginia

Chief Executive Office

  

Four Radnor Corporate Center, Suite 200

100 Matsonford Road

Radnor, PA 19087-4564

Penn Virginia Oil & Gas GP LLC

 

Jurisdiction of Organization

   Delaware

Chief Executive Office

  

Four Radnor Corporate Center, Suite 200

100 Matsonford Road

Radnor, PA 19087-4564

Penn Virginia Oil & Gas LP LLC

 

Jurisdiction of Organization

   Delaware

Chief Executive Office

  

Four Radnor Corporate Center, Suite 200

100 Matsonford Road

Radnor, PA 19087-4564

 

Schedule 3.13



--------------------------------------------------------------------------------

Schedule 3.13

Penn Virginia Oil & Gas, L.P.

 

Jurisdiction of Organization

   Texas

Chief Executive Office

  

Four Radnor Corporate Center, Suite 200

100 Matsonford Road

Radnor, PA 19087-4564

Penn Virginia MC Corporation

 

Jurisdiction of Organization

   Delaware

Chief Executive Office

  

Four Radnor Corporate Center, Suite 200

100 Matsonford Road

Radnor, PA 19087-4564

Penn Virginia MC Energy L.L.C.

 

Jurisdiction of Organization

   Delaware

Chief Executive Office

  

Four Radnor Corporate Center, Suite 200

100 Matsonford Road

Radnor, PA 19087-4564

Penn Virginia MC Operating Company L.L.C.

 

Jurisdiction of Organization

   Delaware

Chief Executive Office

  

Four Radnor Corporate Center, Suite 200

100 Matsonford Road

Radnor, PA 19087-4564

Penn Virginia MC Gathering Company L.L.C.

 

Jurisdiction of Organization

   Oklahoma

Chief Executive Office

  

Four Radnor Corporate Center, Suite 200

100 Matsonford Road

Radnor, PA 19087-4564

Unrestricted Subsidiaries:

Penn Virginia Resource Holdings Corp., a Delaware corporation, and each of its
Subsidiaries

 

Schedule 3.13



--------------------------------------------------------------------------------

Schedule 3.17

Schedule 3.17

Gas Imbalances

None

 

Schedule 3.17



--------------------------------------------------------------------------------

Schedule 3.18

Schedule 3.18

Marketing Contracts

None

 

Schedule 3.18



--------------------------------------------------------------------------------

Schedule 3.19

Schedule 3.19

Swap Agreements

ISDA Agreements

 

1.

ISDA® - International Swaps and Derivatives Association, Inc. Master Agreement
and Schedule dated as of June 9, 2010 between Penn Virginia Holding Corp. and
Bank of Montreal

 

2.

ISDA® - International Swaps and Derivatives Association, Inc. Master Agreement
and Schedule dated as of June 10, 2010 between Barclays Bank PLC and Penn
Virginia Holding Corp.

 

3.

ISDA® - International Swaps and Derivatives Association, Inc. Master Agreement
and Schedule dated as of November 18, 2009 between BNP Paribas and Penn Virginia
Holding Corp.

 

4.

ISDA® - International Swaps and Derivatives Association, Inc. Novation Agreement
dated as of December 9, 2009 among BNP Paribas, Penn Virginia Corporation and
Penn Virginia Holding Corp.

 

5.

ISDA® - International Swaps and Derivatives Association, Inc. Master Agreement
and Schedule dated as of March 23, 2010 between The Bank of Nova Scotia and Penn
Virginia Holding Corp.

 

6.

ISDA® - International Swaps and Derivatives Association, Inc. Master Agreement
and Schedule dated as of November 18, 2009 between Merrill Lynch Commodities,
Inc. and Penn Virginia Holding Corp.

 

7.

ISDA® - International Swaps and Derivatives Association, Inc. Master Agreement
and Schedule dated as of November 18, 2009 between Comerica Bank and Penn
Virginia Holding Corp.

 

8.

ISDA® - International Swaps and Derivatives Association, Inc. Master Agreement
and Schedule dated as of November 18, 2009 between JPMorgan Chase Bank, National
Association and Penn Virginia Holding Corp.

 

9.

ISDA® - International Swaps and Derivatives Association, Inc. Master Agreement
and Schedule dated as of November 18, 2009 between Royal Bank of Canada and Penn
Virginia Holding Corp., as amended by Amendment dated as of June 7, 2010

 

10.

ISDA® - International Swaps and Derivatives Association, Inc. Master Agreement
and Schedule dated as of November 18, 2009 between Wells Fargo Bank, N.A. and
Penn Virginia Holding Corp.

 

Schedule 3.19



--------------------------------------------------------------------------------

Schedule 3.19

 

11.

ISDA® - International Swaps and Derivatives Association, Inc. Four-Way Novation
Agreement dated as of November 18, 2009 among Wachovia Bank, National
Association, Wells Fargo Bank, National Association, Penn Virginia Corporation
and Penn Virginia Holding Corp.

 

Schedule 3.19



--------------------------------------------------------------------------------

Schedule 3.19

Outstanding Positions

Commodity Swaps

Volume and prices are shown in MMBtu/day for natural gas and Barrels/day for oil

 

Trade Date

  

Type

   Volume    Floor      Ceiling      Effective
Date    Termination
Date    Index (1)

6/17/2010

   Natural Gas Swap    10,000    $ 5.52       $ 5.52       Apr-12    Sep-12   
LD

1/21/2011

   Natural Gas Swap    5,000    $ 5.10       $ 5.10       Jan-12    Dec-12    LD

3/25/2011

   Natural Gas Swap    5,000    $ 5.10       $ 5.10       Jan-12    Dec-12    LD

4/21/2011

   Crude Oil Swap    500    $ 100.00          Jan-12    Dec-12    WTI(a)

10/7/2011

   Crude Oil Collar    1,000    $ 90.00       $ 97.00       Jan-12    Dec-12   
WTI

10/7/2011

   Crude Oil Collar    1,000    $ 90.00       $ 100.00       Jan-13    Dec-13   
WTI

10/19/2011

   Crude Oil Swap    500       $ 100.00       Jan-12    Dec-12    WTI(a)

11/11/2011

   Crude Oil Swaption    Various    $ 100.00       $ 100.00       Jan-13   
Dec-13    WTI(b)

1/19/2012

   Crude Oil Swap    1,000    $ 101.50       $ 101.50       Feb-12    Dec-12   
WTI

1/26/2012

   Crude Oil Swap    750    $ 100.60       $ 100.60       Jan-13    Jun-13   
WTI

2/9/2012

   Crude Oil Swap    500    $ 100.30       $ 100.30       Jul-13    Dec-13   
WTI

2/22/2012

   Crude Oil Swap    1,000    $ 107.05       $ 107.05       Mar-12    Dec-12   
WTI

2/27/2012

   Crude Oil Swap    500    $ 109.30       $ 109.30       Jul-12    Dec-12   
WTI

2/27/2012

   Crude Oil Swap    500    $ 106.90       $ 106.90       Jan-13    Jun-13   
WTI

3/8/2012

   Crude Oil Swaption    812    $ 100.00       $ 100.00       Jan-14    Dec-14
   WTI(c)

3/9/2012

   Crude Oil Swap    1,000    $ 100.25       $ 100.25       Jan-14    Dec-14   
WTI

3/9/2012

   Crude Oil Swap    500    $ 100.10       $ 100.10       Jan-14    Dec-14   
WTI

3/9/2012

   Crude Oil Swap    500    $ 101.15       $ 101.15       Jan-14    Jun-14   
WTI

3/22/2012

   Crude Oil Swap    500    $ 104.00       $ 104.00       Jan-13    Dec-13   
WTI

3/22/2012

   Crude Oil Swap    500    $ 104.00       $ 104.00       Jan-13    Dec-13   
WTI

(1) LD = NYMEX Last Day settle for natural gas; WTI = crude oil

(a) Trades net together to equal a $100 swap on 500 BBl/day

(b) Swaption with an option date of December 31, 2012

   Volumes (bbls per day): Q1 1,100; Q2 1,000; Q3 900; Q4 750

(c) Swaption with an option date of December 31, 2013

 

Schedule 3.19



--------------------------------------------------------------------------------

Schedule 4.01(m)

Certain Unrestricted Subsidiaries

 

1. Penn Virginia Resource Holdings Corp.

 

Schedule 4.01(m)



--------------------------------------------------------------------------------

Schedule 6.01(b)

Outstanding Unsecured Notes

 

1. $300 million aggregate principal amount of 10.375% Senior Notes due 2016

 

2. $300 million aggregate principal amount of 7.25% Senior Notes due 2019

 

3. $4.915 million aggregate principal amount of 4.50% Convertible Senior
Subordinated Notes due 2012

 

Schedule 6.01(b)



--------------------------------------------------------------------------------

Schedule 6.01(c)

Existing Indebtedness

None

 

Schedule 6.01(c)



--------------------------------------------------------------------------------

Schedule 6.02

Existing Liens

None

 

Schedule 6.02



--------------------------------------------------------------------------------

Schedule 6.04

Investments

 

1. Equity Investments as of the Effective Date in Restricted Subsidiaries

 

2. Equity Investments as of the Effective Date in Unrestricted Subsidiaries

 

3. Call Spread Transaction

 

Schedule 6.04



--------------------------------------------------------------------------------

Schedule 6.08

Existing Restrictions

Restrictions contained in the Organizational Documents of the Borrower and the
Restricted Subsidiaries

 

Schedule 6.08



--------------------------------------------------------------------------------

EXHIBIT A

ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit guarantees included in such
facilities) and (ii) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including contract
claims, tort claims, malpractice claims, statutory claims and all other claims
at law or in equity related to the rights and obligations sold and assigned
pursuant to clause (i) above (the rights and obligations sold and assigned
pursuant to clauses (i) and (ii) above being referred to herein collectively as
the “Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.    Assignor:                                 
                                                                     2.   
Assignee:                                 
                                                                           [and
is an Affiliate/Approved Fund of [identify Lender]2] 3.    Borrower(s):   
                                                                       
                           4.    Administrative Agent:   
                                         , as the administrative agent under the
Credit Agreement 5.    Credit Agreement:    [The [amount] Credit Agreement dated
as of                  among [name of Borrower(s)], the Lenders parties thereto,
[name of Administrative Agent], as Administrative Agent, and the other agents
parties thereto]

 

 

2 

Select as applicable.

 

Exhibit A-1



--------------------------------------------------------------------------------

6. Assigned Interest:

 

Facility Assigned3

   Aggregate Amount of
Commitment/Loans
for all Lenders      Amount of
Commitment/Loans
Assigned      Percentage  Assigned
of
Commitment/Loans4      $                            $                         
                 %     $         $                            %     $         $
                           % 

Effective Date:                  , 20     [TO BE INSERTED BY ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]

The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower, the Credit Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR [NAME OF ASSIGNOR] By:  

 

Title:   ASSIGNEE [NAME OF ASSIGNEE] By:  

 

Title:  

 

 

3 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g. “Commitment,”
etc.).

4 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

Exhibit A-2



--------------------------------------------------------------------------------

[Consented to and]5 Accepted: [NAME OF ADMINISTRATIVE AGENT], as Administrative
Agent By  

 

Title:   [Consented to:]6 [NAME OF RELEVANT PARTY] By  

 

Title:  

 

 

5 

To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

6 

To be added only if the consent of the Borrower and/or other parties (e.g.
Issuing Bank) is required by the terms of the Credit Agreement.

 

Exhibit A-3



--------------------------------------------------------------------------------

ANNEX 1

[                     ]7

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

ARTICLE I

REPRESENTATIONS AND WARRANTIES.

SECTION 1.01. Assignor. The Assignor (a) represents and warrants that (i) it is
the legal and beneficial owner of the Assigned Interest, (ii) the Assigned
Interest is free and clear of any lien, encumbrance or other adverse claim and
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby; and (b) assumes no responsibility with respect
to (i) any statements, warranties or representations made in or in connection
with the Credit Agreement or any other Loan Document8, (ii) the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Documents or any collateral thereunder, (iii) the financial condition of
the Borrower, any of its Subsidiaries or Affiliates or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any of its Subsidiaries or Affiliates or any other Person of
any of their respective obligations under any Loan Document.

SECTION 1.02. Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Section
            thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender9, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

 

7 

Describe Credit Agreement at option of Administrative Agent.

8 

The term “Loan Document” should be conformed to that used in the Credit
Agreement.

9 

The concept of “Foreign Lender” should be conformed to the section in the Credit
Agreement governing withholding taxes and gross-up.

 

Annex 1 - 1



--------------------------------------------------------------------------------

ARTICLE II

PAYMENTS.

From and after the Effective Date, the Administrative Agent shall make all
payments in respect of the Assigned Interest (including payments of principal,
interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

ARTICLE III

GENERAL PROVISIONS.

This Assignment and Assumption shall be binding upon, and inure to the benefit
of, the parties hereto and their respective successors and assigns. This
Assignment and Assumption may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Assignment and Assumption by telecopy shall be
effective as delivery of a manually executed counterpart of this Assignment and
Assumption. This Assignment and Assumption shall be governed by, and construed
in accordance with, the law of the State of New York [confirm that choice of law
provision parallels the Credit Agreement].

 

Annex 1 - 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF

ADDITIONAL LENDER AGREEMENT

 

To: Wells Fargo Bank, N.A.,

        as Administrative Agent

The Borrower, the Administrative Agent, the Issuing Bank, the other Agents and
certain Lenders have heretofore entered into a Credit Agreement, dated as of
             , 2012, as amended from time to time (the “Credit Agreement”).
Capitalized terms not otherwise defined herein shall have the meaning given to
such terms in the Credit Agreement.

This Additional Lender Agreement is being delivered pursuant to Section 2.5(ii)
of the Credit Agreement.

[Language for Existing Lender]

[Please be advised that the undersigned has agreed to increase its Commitment
under the Credit Agreement effective as of [                    ] from
$        to $        and (b) that it shall continue to be a party in all respect
to the Credit Agreement and the other Loan Documents to which the Lenders are
party.]

[Language for New Lender]

[Please be advised that the undersigned has agreed (a) to become a Lender under
the Credit Agreement effective as of [                    ] with a Commitment of
$        and (b) that it shall be deemed to be a party in all respect to the
Credit Agreement and the other Loan Documents to which the Lenders are party.]

 

Very truly yours, [LENDER] By:  

 

Name:   Title:  

 

Exhibit B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF

COMPLIANCE CERTIFICATE

As of [            ]

To: The Lenders parties to the Credit Agreement Described Below

This Compliance Certificate (this “Certificate”) is furnished pursuant to that
certain Credit Agreement, dated as of              , 2012 (as amended, modified,
renewed or extended from time to time, the “Agreement”), among Penn Virginia
Holding Corp. (the “Borrower”), Penn Virginia Corporation (the “Parent”), the
lenders party thereto and Wells Fargo Bank, N.A., as Administrative Agent.
Unless otherwise defined herein, capitalized terms used in this Certificate have
the meanings ascribed thereto in the Agreement.

The undersigned hereby certifies that:

ARTICLE I

I am the duly elected Senior Vice President and Chief Financial Officer of the
Parent;

ARTICLE II

I have reviewed the terms of the Agreement and I have made, or have caused to be
made under my supervision, a detailed review of the transactions and conditions
of the Parent, the Borrower and the Restricted Subsidiaries during the
accounting period covered by the attached financial statements;

ARTICLE III

The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default during or at the end of the accounting period covered by the attached
financial statements or as of the date of this Certificate, except as set forth
below;

ARTICLE IV

Schedule I attached hereto sets forth financial data and computations evidencing
the compliance by the Parent, the Borrower and the Restricted Subsidiaries with
certain covenants of the Agreement, all of which data and computations are true,
complete and correct; and

5. Schedule II attached hereto sets forth the various reports and deliveries
which are required at this time under the Agreement, the Collateral Documents
and the other Loan Documents and the status of compliance.

 

Exhibit C-1



--------------------------------------------------------------------------------

Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Parent has taken, is taking, or proposes to
take with respect to each such condition or event:

 

None

 

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this [            ].

 

PENN VIRGINIA CORPORATION By:  

 

Name:   Title:  

[Schedule I and II to be attached]

 

Exhibit C-2



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF

SUBORDINATION AGREEMENT

THIS SUBORDINATION AGREEMENT (this “Agreement”) dated as of
[                    ], by and among [            ], a [            ] and
[            ], a [            ] (“[            ]”, and together with
[            ], collectively the “PVA Debtors”), and [            ], a
[            ] (the “Subordinated Creditor”), and in favor of Wells Fargo Bank,
National Association, as administrative agent (“Administrative Agent”), for the
benefit of the Senior Creditors (as defined herein).

RECITALS

1. PVHC is a party to that certain Credit Agreement dated as of September 28,
2012, with PVC, as Parent, the lenders party thereto (the “Lenders”), the
Administrative Agent and the other persons party thereto in the capacities
therein specified (as amended, refinanced, modified or supplemented from time to
time, the “Credit Agreement”).

2. The PVA Debtors, except for PVHC (the “Guarantors”), have delivered a certain
Guaranty dated as of September 28, 2012, pursuant to which the Guarantors have
guaranteed all of the “Obligations” (as defined in the Credit Agreement) under
the Credit Agreement and the other Loan Documents.

3. The Subordinated Creditor has made or may make certain intercompany loans or
advances to PVA Debtors.

4. To induce the Administrative Agent, the Issuing Bank and the Lenders to enter
into the Credit Agreement and make the loans and other extensions of credit
contemplated thereby, the Subordinated Creditor has agreed to execute and
deliver this Agreement and subordinate the indebtedness of the PVA Debtors owed
to the Subordinated Creditor to all of the “Obligations” (as defined in the
Credit Agreement) owed to the Lenders under the Credit Agreement or the
“Guaranteed Obligations” (as defined in the Guaranty) of the Guarantors, as the
case may be, and the other Loan Documents related thereto.

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. Definitions. Unless otherwise defined herein, all capitalized
terms referred to herein shall have the meaning given to them in the Credit
Agreement.

“Senior Creditors” shall mean the Administrative Agent, the Lenders (including
any Lender acting as an “Issuing Bank” under the Credit Agreement) and any
Lender or Affiliate of a Lender party to Lender Party Swap Agreement or a Lender
Party Financial Service Product, and any permitted assignees of any of the
foregoing pursuant to the terms of the Credit Agreement.

 

Exhibit D-1



--------------------------------------------------------------------------------

“Senior Indebtedness” shall mean any and all indebtedness, liabilities and
obligations owed by any PVA Debtor to any Lender, Affiliate of a Lender, Issuing
Bank or Administrative Agent under the Loan Documents, any Lender Party Swap
Agreement or any Lender Party Financial Service Product. The Senior Indebtedness
shall include amounts accruing subsequent to the filing of any bankruptcy,
receivership, insolvency or similar petition.

“Subordinated Indebtedness” shall mean, for each PVA Debtor, the Indebtedness of
such PVA Debtor to any Subordinated Creditor.

ARTICLE II

SUBORDINATION

SECTION 2.01. Agreement to Subordinate. Each Subordinated Creditor agrees that
the Subordinated Indebtedness is subordinated in right of payment, to the extent
and in the manner provided in this Article II, to the payment when due of all
Senior Indebtedness.

SECTION 2.02. Liquidation, Dissolution, Bankruptcy. Upon any payment or
distribution of the assets of any PVA Debtor to creditors upon a total or
partial liquidation or a total or partial dissolution of such PVA Debtor (other
than, to the extent permitted by the Credit Agreement or the other Loan
Documents, a voluntary dissolution of such PVA Debtor or merger of such PVA
Debtor into any wholly owned subsidiary of any PVA Debtor solely for the purpose
of permitting such PVA Debtor or such wholly owned Subsidiary to assume all
obligations in respect of the Subordinated Indebtedness as if it were the direct
obligor with respect thereto and in which all the assets of such PVA Debtor are
transferred to such PVA Debtor or such wholly owned Subsidiary and no material
payment or distribution is made to creditors) or in a bankruptcy,
reorganization, insolvency, receivership or similar proceeding relating to such
PVA Debtor or its Property:

(i) the Senior Creditors shall be entitled to receive payment in full in cash of
such Senior Indebtedness before the Subordinated Creditor shall be entitled to
receive any payments in respect of the Subordinated Indebtedness; and

(ii) until such Senior Indebtedness is paid in full in cash, any distribution
made by or on behalf of any PVA Debtor to which any Subordinated Creditor would
be entitled but for this Article II shall be made to the Senior Creditors as
their interests may appear, except that Subordinated Creditor may receive and
retain shares of stock and any debt securities that are subordinated to all
Senior Indebtedness to at least the same extent as the Subordinated
Indebtedness.

SECTION 2.03. Default on Senior Indebtedness. No PVA Debtor may make any
payments in respect of the Subordinated Indebtedness nor repurchase, redeem or
otherwise retire any of the Subordinated Indebtedness (collectively, “pay the
Subordinated Indebtedness”) if a “Default” or “Event of Default” has occurred
and is continuing under the Credit Agreement or such payment would create a
“Default” or “Event of Default” thereunder; provided, however, any PVA Debtor
may pay the Subordinated Indebtedness without regard to the foregoing if such
PVA Debtor receives written notice approving such payment from the
Administrative Agent.

 

Exhibit D-2



--------------------------------------------------------------------------------

SECTION 2.04. When Distribution Must Be Paid Over. If a distribution or payment
is made in respect of the Subordinated Indebtedness to a Subordinated Creditor
that because of this Article II should not have been made to it, such
Subordinated Creditor shall hold it in trust for the Senior Creditors and
promptly pay it over to the Administrative Agent for the benefit of the Lenders,
the Administrative Agent and the Issuing Bank.

SECTION 2.05. Subrogation. After all Senior Indebtedness is paid in full and
until the Subordinated Indebtedness is paid in full, each Subordinated Creditor
shall be subrogated to the rights of the Senior Creditors to receive
distributions applicable to such Senior Indebtedness.

SECTION 2.06. Agreement Not to Pursue Actions. Until the Administrative Agent
notifies the Subordinated Creditor that all Senior Indebtedness shall have been
paid in full, the Subordinated Creditor will not commence any action or
proceeding against any PVA Debtor to recover all or any part of the Subordinated
Indebtedness or join with any other creditor, unless the Administrative Agent
shall also join, in bringing any proceedings against such Person under any
bankruptcy, reorganization, readjustment of debt, arrangement of debt,
receivership, liquidation or insolvency law or statute of the Federal or any
state government.

SECTION 2.07. Subordination May Not Be Impaired by Subordinated Creditor. No
right of any Senior Creditor to enforce the subordination of the Subordinated
Indebtedness shall be impaired by any act or failure to act by such Subordinated
Creditor or by its failure to comply with this Agreement. The Senior Creditors
may extend, renew, increase, modify or amend the terms of such Senior
Indebtedness and otherwise deal freely with Subordinated Creditor, all without
affecting the liabilities and obligations of the parties to this Agreement or
any other Subordinated Creditor.

SECTION 2.08. Subordinated Creditor Not Fiduciary for Senior Creditors.
Subordinated Creditor shall not be deemed to owe any fiduciary duty to the
Senior Creditors and shall not be liable to any such Senior Creditor if it shall
mistakenly pay over or distribute to any other Person, money or assets to which
any Senior Creditor shall be entitled by virtue of this Article II or otherwise,
unless such payment or distribution was a result of the negligence or willful
misconduct of Subordinated Creditor.

SECTION 2.09. Reliance by Senior Creditors on Subordination Provisions.
Subordinated Creditor acknowledges and agrees that the foregoing subordination
provisions are, and are intended to be, an inducement and a consideration to
each Senior Creditor, whether such Senior Indebtedness was created or acquired
before or after the incurrence of the Subordinated Indebtedness, to acquire and
continue to hold, or to continue to hold, such Senior Indebtedness and such
Senior Creditor shall be deemed conclusively to have relied on such
subordination provisions in acquiring and continuing to hold, or in continuing
to hold, such Senior Indebtedness. Subordinated Creditor acknowledges and agrees
that this Agreement is for the benefit of the Senior Creditors and any permitted
assignees of the Senior Indebtedness, and each such Senior Creditor and assignee
is a third party beneficiary of this Agreement and, as such, shall be entitled
to enforce the obligations of Subordinated Creditor hereunder.

SECTION 2.10. Liens Subordinated. Subordinated Creditor agrees that the
Subordinated Indebtedness shall be at all times unsecured, provided that if any
Lien arises by

 

Exhibit D-3



--------------------------------------------------------------------------------

statute or other operation of law upon the property of any PVA Debtor securing
payments of the Subordinated Indebtedness, such Lien shall be and remain
inferior and subordinated to any Liens securing payments of the Senior
Indebtedness regardless of whether such encumbrances in favor of Subordinated
Creditor or the Senior Creditors presently exist or are hereafter created or
attached. If, notwithstanding the foregoing, Subordinated Creditor shall obtain
a Lien on property of a PVA Debtor that is not subject to a Lien in favor of the
Senior Creditors, then Subordinated Creditor agrees not to exercise any rights
under the instruments evidencing such Liens, and not to receive any payments or
distributions in respect of such Liens, until the Senior Creditors have received
payment of the Senior Indebtedness in full in cash. If under any applicable
bankruptcy, insolvency or other similar law, Subordinated Creditor receives a
secured claim in lieu of a set-off, then Subordinated Creditor agrees not to
exercise any rights under such secured claim, and not to receive any payments or
distributions in respect of such secured claim, until the Senior Creditors have
received payment of the Senior Indebtedness in full in cash.

ARTICLE III

MISCELLANEOUS

SECTION 3.01. Notice. Any demand, notice or communication to be made or given
hereunder shall be made or given in the manner provided for in the Credit
Agreement.

SECTION 3.02. Governing Law; Waiver of Jury Trial.

(i) THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF NEW YORK (INCLUDING FOR SUCH PURPOSE SECTION 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

(ii) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR
ITSELF AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE STATE OF NEW
YORK SITTING IN NEW YORK, NEW YORK COUNTY, NEW YORK AND OF THE UNITED STATES
DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT
FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN
RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE OR, TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF
THE PARTIES HERETO AGREES THAT, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT SHALL AFFECT ANY RIGHT THAT
THE SENIOR CREDITORS MAY OTHERWISE HAVE TO BRING ANY

 

Exhibit D-4



--------------------------------------------------------------------------------

ACTION OR PROCEEDING RELATING TO THIS AGREEMENT AGAINST BORROWER OR ITS
PROPERTIES IN THE COURTS OF ANY JURISDICTION.

(iii) EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT IN ANY COURT REFERRED TO IN
PARAGRAPH (b) OF THIS SECTION. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(iv) EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS BY REGISTERED
MAIL, POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW
YORK. NOTHING IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.

(v) EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING
WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE SENIOR CREDITORS HAVE BEEN INDUCED
TO ENTER INTO THE CREDIT AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
AND CERTIFICATIONS IN THIS SECTION.

SECTION 3.03. Severability. In the event that one or more of the provisions
contained in this Agreement shall be finally judicially determined to be
invalid, illegal or unenforceable in any respect by a court of competent
jurisdiction the validity, legality or enforceability of the remaining
provisions hereof shall not be affected or impaired thereby and the parties
agree to negotiate in good faith to agree on a provision which is enforceable
and which preserves the economic bargain of the parties to the greatest extent
possible. Each of the Sections of this Agreement is hereby declared to be
separate and distinct.

SECTION 3.04. Benefit of the Agreement. This Agreement shall inure to the
benefit of the Senior Creditors and their respective successor and assigns and
shall be binding upon the Subordinated Creditor and its respective successors
and assigns.

 

Exhibit D-5



--------------------------------------------------------------------------------

SECTION 3.05. Entire Agreement. This Agreement constitutes the entire agreement
between the parties hereto and with respect to the subject matter hereof
supersedes any prior agreement, undertaking, declarations, commitments or
representations, written or oral, in respect thereof. There are no unwritten
oral agreements among the parties.

SECTION 3.06. Amendments. This Agreement may not be modified or amended except
by an instrument in writing signed by the Subordinated Creditor or by its
respective successors or permitted assigns and consented to by the Required
Lenders.

SECTION 3.07. No Waivers, Remedies. No failure to exercise and no delay in
exercising any right hereunder shall operate as a waiver thereof nor shall any
single or partial exercise of any right hereunder preclude any other or further
exercise thereof or the exercise of any other right. The remedies herein
provided are cumulative and not exclusive of any remedies provided by law except
as otherwise expressly provided herein.

SECTION 3.08. Counterparts. This Agreement may be executed in counterparts, each
of which so executed shall be deemed to be an original and such counterparts
together shall constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or via other
electronic means shall be effective as delivery of a manually executed
counterpart of this Agreement.

SECTION 3.09. Further Assurances. The parties hereto agree to take all such
further actions and to execute, acknowledge and deliver all such further
documents that are necessary or useful to carry out the purposes of this
Agreement.

SECTION 3.10. Reinstatement. To the extent that any payments on the Senior
Indebtedness or proceeds of any collateral are subsequently invalidated,
declared to be fraudulent or preferential, set aside or required to be repaid by
the Administrative Agent or any Senior Creditor to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, obligations hereunder with respect to the
Subordinated Indebtedness so satisfied shall be revived and continue as if such
payment or proceeds had not been received and the Administrative Agent’s and the
Senior Creditors’ Liens, interests, rights, powers and remedies under the Loan
Documents and this Agreement shall continue in full force and effect. In such
event, each Loan Document and this Agreement shall be automatically reinstated
and the PVA Debtors and the Subordinated Creditor shall take such action as may
be reasonably requested by the Administrative Agent and the Senior Creditors to
effect such reinstatement.

SECTION 3.11. NO ORAL AGREEMENTS. THIS AGREEMENT REPRESENTS THE FINAL AGREEMENT
BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[SIGNATURES BEGIN ON FOLLOWING PAGE]

 

Exhibit D-6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the
date first written above.

 

PVA DEBTORS:

[                    ],

a [                    ]

By:  

 

Name:   Title:  

[                    ],

a [                    ]

By:  

 

Name:   Title:   SUBORDINATED CREDITORS:

[                    ],

a [                    ]

By:  

 

Name:   Title:  

[                    ],

a [                    ]

By:  

 

Name:   Title:  

 

Exhibit D-7



--------------------------------------------------------------------------------

EXHIBIT E-1

[FORM OF]

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of
[                    ] (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among [    ], and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower or the Parent within the meaning of Section 871(h)(3)(B) of the
Code, (iv) it is not a controlled foreign corporation related to the Borrower or
the Parent as described in Section 881(c)(3)(C) of the Code and (v) the interest
payments in question are not effectively connected with the undersigned’s
conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:             , 20[    ]

 

Exhibit E-1



--------------------------------------------------------------------------------

EXHIBIT E-2

[FORM OF]

U.S. TAX CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Credit Agreement dated as of
[                    ] (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among [    ], and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its partners/members are the sole Beneficial
Owners of such Loan(s) (as well as any Note(s) evidencing such Loan(s)),
(iii) with respect to the extension of credit pursuant to this Credit Agreement,
neither the undersigned nor any of its partners/members is a bank extending
credit pursuant to a loan agreement entered into in the ordinary course of its
trade or business within the meaning of Section 881(c)(3)(A) of the Code,
(iv) none of its partners/members is a ten percent shareholder of the Borrower
or the Parent within the meaning of Section 871(h)(3)(B) of the Code, (v) none
of its partners/members is a controlled foreign corporation related to the
Borrower or the Parent as described in Section 881(c)(3)(C) of the Code, and
(vi) the interest payments in question are not effectively connected with the
undersigned’s or its partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished the Administrative Agent and the Borrower with
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of its
partners/members claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:             , 20[    ]

 

Exhibit E-2



--------------------------------------------------------------------------------

EXHIBIT E-3

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of
[                    ] (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among [    ], and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and Beneficial Owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower or the Parent within
the meaning of Section 871(h)(3)(B) of the Code, (iv) it is not a controlled
foreign corporation related to the Borrower or the Parent as described in
Section 881(c)(3)(C) of the Code, and (v) the interest payments in question are
not effectively connected with the undersigned’s conduct of a U.S. trade or
business.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER] By:  

 

Name:   Title:  

Date:             , 20[    ]

 

Exhibit E-3



--------------------------------------------------------------------------------

EXHIBIT E-4

[FORM OF]

U.S. TAX CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Credit Agreement dated as of
[                    ] (as amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”), among [    ], and each lender from time to
time party thereto.

Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
partners/members are the sole Beneficial Owners of such participation,
(iii) with respect such participation, neither the undersigned nor any of its
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its partners/members is a ten
percent shareholder of the Borrower or the Parent within the meaning of
Section 871(h)(3)(B) of the Code, (v) none of its partners/members is a
controlled foreign corporation related to the Borrower or the Parent as
described in Section 881(c)(3)(C) of the Code, and (vi) the interest payments in
question are not effectively connected with the undersigned’s or its
partners/members’ conduct of a U.S. trade or business.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by an IRS Form W-8BEN from each of its partners/members claiming the
portfolio interest exemption. By executing this certificate, the undersigned
agrees that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform such Lender and (2) the undersigned shall
have at all times furnished such Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT] By:  

 

Name:   Title:  

Date:             , 20[    ]

 

Exhibit E-4